Resumption of the session
I declare resumed the session of the European Parliament, adjourned on Wednesday 12 September 2001.
Approval of the Minutes of the previous sittings
The Minutes of the sittings of Thursday 6 and Wednesday 12 September 2001 have been distributed.
Are there any comments?
Madam President, although I know that we have more important things to do today, I would like to draw your attention to the fact that, on 6 September, I raised objections to the Minutes of the previous day and also asked - with a view to having these issues in general clarified, and not just this particular instance - that the committee responsible for dealing with agenda questions be asked to look into the matter of a vote result being retrospectively altered. Towards midday, I raised another objection and referred to my first one, but I have to date received no reply, and I do think that a Member is entitled to be given answers.
So I ask you firstly: do you think that a Member is entitled to be given answers when he raises objections? And secondly: when can I expect to receive one?
Yes, Mr Swoboda, of course. I believe that Members are entitled to receive a reply to their comments and I can assure you that this matter will be sorted out.
Madam President, of course Mr Swoboda is entitled to receive an accurate reply. I just want to ask your services to give it on the basis of the midday debate. Not to be too blunt about it, I had the feeling that Mr Swoboda, on the day itself, tried to use an amendment of the Minutes to change the outcome of this House's vote. For this reason, I ask that the midday debate should be taken as the basis of any answer your services give to Mr Swoboda, and please be so kind as to let me have a copy of it. I am quite sure that your services understood perfectly well what this House had in mind!
Mr Jarzembowski, we shall look into the whole matter very carefully.
(The Minutes were approved)
Tribute
Ladies and gentlemen, Commander Massoud visited the European Parliament on 4 April 2001. He was recently assassinated in a cowardly attack by his opponents, a few days before the terrible attacks on New York and Washington.
I had invited him because he embodied the hopes of the overwhelming majority of people in Afghanistan for a future of peace and freedom. He had warned us against the Taliban regime' s tacit support for international terrorism and he did everything in his power to fight against those who misused Islam in order to flout the most basic human rights. He sent a strong message to us to help him to establish peace as soon as possible.
I regret that the West did not heed this message and did not do more to help this brave man. Many of you met him and were impressed by his intellect and his human qualities. I would like to ask you to pay tribute to him by observing a minute' s silence.
(The House rose and observed a minute' s silence)
Statement by the President
Ladies and gentlemen, I would like to draw your attention to a communication that I shall now give to you on security measures at the European Parliament.
As you know, the dreadful terrorist attacks in the United States have fuelled quite legitimate feelings of concern within the European Parliament itself. The Sunday Telegraph even reported that we were the target of very serious threats, which had been thwarted. I would like to confirm that the European Parliament has never known of any threats. On Monday, the prefect of the Bas Rhin department called me personally in order to tell me that he formally denied that these threats had been made. As you know, the French authorities also formally denied the threats, as confirmed in an official press release. I would add that the British Secret Services also claimed that they had no knowledge of them. In fact, I intend to send a letter to the editor of the Sunday Telegraph to protest against the newspaper publishing such serious and inaccurate information.
I can assure you, however, that the staff of the Bureau are constantly monitoring the issue of security of the European Parliament, the vice-presidents, the Quaestors, the President and General Secretariat. We took a number of measures to increase security, particularly in December 2000, at Christmas, when there were rumours circulating that Strasbourg cathedral was a target. Given that the cathedral is close by, a series of measures was of course taken at that time.
Immediately after the events of 11 September, the Secretary-General and I were in contact, and we have introduced additional measures to further increase checks on people and luggage at the entrances of the three European Parliament buildings. I would add that we are, of course, in constant contact with the other European institutions as well as with the governments of the host countries of the European Parliament.
Lastly, the Bureau is meeting this evening in order to consider a series of new measures proposed by the Secretary-General which aim to extend - and I did say 'extend' - security measures. I trust everyone will cooperate so these necessary measures are a success. Thank you in advance.
Welcome
It is my pleasure to welcome Mr Moussa Touré, President of West African Economic and Monetary Union (UEMOA), who is seated in the public gallery.
The UEMOA, whose structure is closely modelled on that of the European Union, plays a key role in the organisation of regional cooperation in West Africa. This is why we hope to build further on the links that already exist between this organisation and the European Union. This is the aim of Mr Touré' s visit, and I would like to extend a very warm welcome to him.
Combating terrorism
I would like to welcome Mrs Neyts-Uyttebroeck, Minister for European Affairs and President-in-Office of the Council. I would also like to welcome Commissioner Vitorino.
The next item is the Council and Commission statements with a view to the informal and extraordinary meeting of the European Council on Friday 21 September, on the measures needed to tackle terrorism.
I shall now give the floor to Mrs Neyts-Uyttebroeck.
Madam President, Commissioner, ladies and gentlemen, Europe, its citizens and its institutions are still deeply shocked by the terrorist attack on the United States on Tuesday 11 September 2001.
The Presidency and the Council immediately condemned, in the strongest possible terms, the perpetrators, organisers and sponsors of these barbaric acts. The strikes against the American nation are a direct attack on the values of democracy, tolerance, respect for human rights and the rule of law that are shared by America and Europe, and upon which our societies and others elsewhere in the world, are based.
At its emergency session on Wednesday 12 September, the Council of Foreign Affairs Ministers expressed its profound solidarity with the American people. We clearly stated that no effort would be spared to identify, bring to justice and punish those responsible. To achieve this aim, the European Union will have to use and strengthen a number of operational instruments of our Common Foreign and Security Policy and our Justice and Home Affairs policy. Terrorism is an international problem and as such requires a global response.
Madam President, at the instigation of the General Affairs Council, the Council of Transport Ministers held a meeting on 14 September. The Council reviewed the urgent measures taken by each Member State in order to guarantee the safety of air travel. It also set up a special working group, comprising representatives of the Member States and of the European Commission, which is responsible for increasing cooperation and coordination among the Member States to ensure the uniform and effective application of security measures, including by legislative means. A preliminary report on this subject is to be laid before the Council of Transport Ministers meeting scheduled for 15 October next. Lastly, the Transport Ministers have decided to draw up common proposals on the subject of security measures. On behalf of the Union, these proposals will then be put to the Assembly of the International Civil Aviation Organisation on 25 September next.
The Council of Justice and Home Affairs Ministers will meet on 20 September. It will assess the intelligence-sharing mechanism and the respective roles in this context of institutions such as Europol and Eurojust, as well as assessing the two proposals for framework decisions it received from the Commission.
The first proposal concerns the approximation of criminal law in the Member States with a view to developing a common definition of terrorist action and establishing a common system for punishing criminal acts.
The second proposal concerns the introduction of a European warrant of arrest. The Council will consider instruments employed in the investigation of criminal acts and will ensure that a suitable balance is struck between the protection of privacy and the needs of the investigative authorities. Finally, the Justice and Home Affairs Ministers will examine a number of measures aimed at strengthening transatlantic judicial cooperation in the areas of policing, intelligence and immigration.
(FR) Madam President, Commissioner, ladies and gentlemen, the fight against terrorism requires the use of all kinds of instruments to monitor financial flows, to identify suspects, to make air travel safer, to monitor arms trafficking as well as many other aspects.
The European Union is the best placed organisation to provide a global response to the fight against terrorism. The fight against international terrorism will be a long, drawn-out battle. As the Heads of State and Governments have stated, the European Union will have to assume an even greater role in managing regional tension and conflicts if it is to stamp out international terrorism. The inclusion of fragile nations and regions in a peaceful world governed by the rule of law will be a powerful weapon in the battle against the scourge of terrorism.
The EU will be much more effective if it can further develop its Common, Foreign and Security Policy and can activate its Common European Security Policy at the earliest opportunity. The Common, Foreign and Security Policy will have to be used preventatively, rather than as a means of reprisal. If the battle against terrorism is to be truly effective, we will also need to strengthen our policies with regard to the countries and the regions of the world that appear to nurture terrorism. We will have to enhance and deepen our political dialogue and use every possible means at our disposal to combat, stifle and finally eradicate international terrorism.
Ladies and gentlemen, the European Union is an emerging world power. As such we have a greater number of responsibilities, which we must shoulder together. The tragic events of 11 September 2001 will also prompt us to develop closer ties with the United States, which will go beyond the established mechanisms for cooperation. The transatlantic dialogue will enable us to exchange information and share our respective assessments of the threat posed by terrorism, in all its guises.
The Belgian Foreign Affairs Minister, Louis Michel, will travel to Washington this evening for talks with the Secretary of State, Colin Powell, on transatlantic cooperation. He will report back on his meeting to the extraordinary meeting of the European Council, which is scheduled for Friday 21 September. This extraordinary meeting of the European Council was called to review all the political, diplomatic, economic, legal and financial resources that are at the Union' s disposal to combat terrorism. The Council will also be an opportunity to reflect on the EU' s diplomatic role in stabilising regional conflicts.
In order to be effective, the fight against terrorism must be able to rely on the efforts of all the countries that share our values of freedom, tolerance and democracy. For this reason, the Presidency has sought to ensure that third countries are fully involved in the actions taken by the European Union. The candidate countries unanimously backed the declarations of the General Affairs Council and the declarations made by the Heads of State and Government. Third countries have also been invited, via the foreign embassies of Member States, to confirm their commitment to the unrelenting fight against terrorism. Madam President, Commissioner, ladies and gentlemen, the European Union can thus help to build a world of peace and legality for all nations.
(Applause)
Madam President, ladies and gentlemen, the Commission is actively preparing for the European Council meeting to be held next Friday, an important part of which is tomorrow' s European Union troika meeting in the United States. This is why my colleague Chris Patten, who hoped to give a speech on external relations with particular emphasis on the fight against terrorism, could not attend this debate.
On behalf of the Commission, I would like to stress that we support the principle that the Union must make more effort to give a consistent message where the fight against terrorism is concerned and that we need a European agenda to acknowledge the key role that must be assigned to the United Nations Organisation in the fight against global terrorism.
That is why we welcome the initiative by the Belgian Presidency to schedule an extraordinary and informal meeting of the European Council for next Friday and we are pleased to take part in today' s debate in the European Parliament. We must show the American people and the American authorities that they have the solidarity of the whole European Union. But in order for the Union to influence the guidelines on the fight against terrorism, we must give a consistent message.
Terrorism is not a recent phenomenon. The threats are new, however, and the tools used by the terrorists are new and more sophisticated.
The tragic events in the United States of America sadly demonstrate the timeliness of the two proposals that were today approved by the Commission, which are closely related and which are also in response to a request by the European Parliament that was approved at the September plenary session in Strasbourg.
I would like to clarify that our proposals are not a response to the events that occurred in the United States of America. The proposals are primarily a response to the fact that, even in our Member States, we have problems regarding terrorism that we must resolve.
The Commission has been working on these proposals for more than a year, working closely with the European Parliament, and we would like to stress that these proposals will help Europe to co-operate in a much more effective manner in the fight against terrorism, and therefore to collaborate in the fight at international level.
Terrorism constitutes one of the greatest threats to democracy, to the free exercise of human rights and free economic and social development. In recent years, we have witnessed an increase in terrorist activities both within the European Union' s borders and worldwide. This increase in the power of terrorism is characterised by a profound change in the nature of terrorist attacks. The actual or potential effects of armed attacks are increasingly devastating and fatal. The increased dependence of our society on technological evolutions is giving rise to new forms of terrorism. Increasingly, terrorism stems from the activities of networks operating at international level, which have very close links with other types of organised crime based in several countries, exploiting the legal loopholes arising from the geographical limits of investigations and sometimes enjoying extensive logistical and financial support.
Today more than any other time, therefore, we need measures to fight against this scourge. The Treaty on European Union expressly lays down that the creation of an area of freedom, security and justice shall include progressively adopting measures establishing rules relating to the constituent elements of criminal acts and to penalties in the field of terrorism.
The European Parliament recently adopted a resolution, which shows the determination of representatives of European citizens to conduct a fierce and effective battle against terrorism.
The Commission is proposing a two-fold response:
First of all, we are proposing a common definition of acts of terrorism and to set across the Member States levels of penalties that reflect the seriousness of these acts. Terrorists take advantage of any differences in legal treatment in the Member States, particularly where the offence is not referred to in one of the State' s national legislation. We must admit that the situation is very different from one Member State to another. Most Member States have no specific regulations on terrorism and terrorist acts are punished as common offences. On the other hand, six Member States have specific laws or legal instruments concerning terrorism where the words 'terrorism' or 'terrorist' are expressly mentioned. The Commission' s proposal for a framework decision on terrorism aims to introduce approximation in this area and it provides a list of offences from murder to other actions that can be equally devastating, albeit more insidious, and which are described as terrorist acts if intentionally committed by individuals or by groups against one or more countries, their institutions or people, with the aim of intimidating them and seriously altering or destroying the political, economic or social structures of a country or to destroy them. It is proposed that such acts incur prison sentences ranging from a minimum of 2 years to 20 years of prison depending on the severity of the offence.
Secondly, the Commission is presenting a proposal of a horizontal nature, a fairly ambitious proposal, I must admit, which is to replace the traditional extradition procedures by a system of surrendering persons to judicial authorities on the basis of a European arrest warrant. This proposal, which also supplements the proposal on terrorism although its scope is wider, is based on the principle of mutual recognition of judgments, which the Tampere European Council hoped would become the cornerstone of European judicial cooperation. The underlying idea is that where the judicial authority of one Member State requests the surrender of a person, either for final sentencing or because this person is undergoing criminal proceedings, the decision must be recognised and executed throughout the European Union in order to simplify and accelerate procedures as far as possible. A time limit of three months is proposed and the reasons for refusing extradition are to be restricted to a limited number. In particular, the principle of double criminal liability and the exception in favour of nationals are to be abolished. The most important criterion in the European Union is not that of nationality but that of a person' s place of residence. The proposal thus seeks to facilitate, wherever possible, the execution of the sentence in the country of arrest, if that is where the person is most likely to be successfully reintegrated into society.
Madam President, ladies and gentlemen, as you know, tomorrow I shall have the opportunity to present these proposals to the ministers at the extraordinary Council meeting called by the Belgian Presidency to discuss the European Union' s contribution to the fight against the threat of terrorism.
The benefit of this meeting is that it provides us with the opportunity to ask the ministers questions of principle at a political level and to try to resolve them. This concerns our legislative proposals as well as a whole raft of measures that should be taken in order to step up our action at an operational level and to improve and make more effective our collaboration with our partners.
As you know, the Commission does not have any experience at an operational level, but it believes that the European Union should take a number of measures internally, including to ensure that Europol becomes an operational instrument in the fight against the various forms of crime, one of which is terrorism. For this to be done, we must implement the provisions of the Treaty of Amsterdam on Europol, which provide for its participation in joint enquiry teams and the possibility of inviting Member States to launch investigations, which also requires a major review of the content of the Europol convention, including questions of judicial control and democratic control. We need strong commitment from the Member States straight away in order to establish genuine and effective cooperation between their intelligence services and to demonstrate that they share mutual trust. This is also necessary in order to bring about a significant improvement in the conditions in which Member States' police and intelligence services provide Europol with the information needed to carry out their work, the most important part of which, in my opinion, is the prevention of terrorist acts.
Furthermore, it is important for the Union to strengthen international cooperation and this will involve taking all the necessary measures regarding judicial assistance, extradition, police and judicial cooperation in order to improve our ability to pre-empt and fight international terrorism.
Madam President, ladies and gentlemen, these are some ideas formulated by the Commission and which were put to the European Parliament and the European Council. At this difficult time when the citizens of our Member States are, I am sure, contemplating an uncertain and insecure future, I believe that the best political message we can give them is that this gives us a unique opportunity to show that the European project really does have an added value and that is to guarantee them a future of freedom, security and justice.
Madam President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, our Group of the European People's Party (Christian Democrats) and European Democrats greatly welcomes the special summit of Heads of State and Government to be held on Friday at the Belgian Presidency's initiative, and you, Madam President, will of course be there too, to speak for the European Parliament. We in the European Parliament can take real pride in passing the Watson Report in the last part-session; it points the way ahead for our common struggle against terrorism.
Next Friday's summit here in Brussels should, in many ways, be a signal. It should again signal to our American friends that the diabolical attacks on Washington and New York were not only an assault on the United States, but on the whole of the civilised world and on every one of us. These attacks struck at our ideals of democracy, human rights and peace.
What was said in our deeply moving session last week is still true today. In the Conference of Presidents this morning, I asked the High Representative, Mr Solana - who is at this very moment on his way to Washington with Mr Michel and Mr Patten - to tell Secretary of State Powell, when they meet, that we, the freely-elected Parliament of Europeans in the European Union, expressed our solidarity in the immediate aftermath of these fearful events.
In Washington, however, we will also say that we expect not only decisions to be announced there for our European leaders to take note of, but also genuine discussions and consultation to take place, so that whatever action is necessary, and responsibility for it, may be shared by Europeans and Americans.
Madam President, I have the highest respect for Mr Solana. In future, however, we must ensure that we can debate with the High Representative of the European Union here in the European Parliament as well. I believe there is room for improvement here.
Friday's summit must also send a signal to the Middle East. We urge Israel and the Palestinians to hold talks now. Now is not the time to refuse to hold talks, or to cancel them, but a time for dialogue and confidence-building measures, so that peace may be achieved there.
(Applause)
We must repeat: those who now refuse dialogue shut themselves out from our sympathy and solidarity. At this time most of all, we need peace developments and confidence-building measures in the Middle East.
(Applause)
We need a signal to the Arabic and Islamic world. Our group's Bureau met this morning and decided to recommend to you, Madam President, that we should, as a European Parliament, meet as soon as possible with parliamentarians from the Arabic and Islamic world in the context of the Mediterranean Forum, that is to say, with those States with which we are linked in the Barcelona process and in the Mediterranean Dialogue. Allow us now to send this signal, so that they may know that we seek partnership and friendship.
Let me now turn to another aspect, which I believe must be the essential operational content of the summit here in Brussels on Friday. Mr Vitorino, we thank you for presenting these proposals today. We must make Europol into a real instrument for combating crime, and we urge Member States to give Europol the information it needs to do this, something which has not happened in the past. As we know, only one Member State does this reasonably adequately at present; the others have to date refused to.
We are very much in favour of introducing a European arrest warrant, and now is the time to act. If there is anyone who now wants to stop Europeans going from strength to strength, who does not support European cooperation in the name of Europol, then they are fundamentally denying solidarity not only to Europeans, but also to our American friends, because in combating crime we must also be united against terrorism, if we are to stand alongside our American friends and partners.
(Applause)
For this reason, our group has tabled an amendment to the Budget for the year 2002. We want to put the necessary resources at Europol's disposal to enable it to be truly operationally effective. The time for words is now past! We must act as Europeans. At the same time, however, we must act calmly and with deliberation, and above all we must resolve conflicts peacefully wherever we can. A military operation is never an act of retaliation, but must always lead to greater security. Let us act calmly and with deliberation, but let us act consistently, and above all let us make our contribution to the peaceful coexistence of the peoples of the Earth!
(Applause)
Madam President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, last week we formally expressed our sympathies for all the victims of these attacks, who came from America, Europe and the whole of the world; we expressed our solidarity with the United States and, now, with pain but also with determination, we must respond to global terrorism, to this mixture of fanaticism and advanced technology which threatens our civilisation and our open, democratic and multicultural society.
We must send a very clear message to our fellow citizens: terrorism can injure, it can kill, but no democracy has ever been destroyed by terrorism and that is our greatest strength. We must therefore work together: Parliament produced the Watson report, the Commission has speeded up its work and this week a Special Council has been called. I must stress that yesterday and today the President-in-Office of the Council, the Belgian Minister for External Affairs, Mr Michel, the High Representative for the CFSP, Mr Solana, and the Vice-President of the Commission, Mr Patten, have taken part in debates in Parliament on this issue. I believe that we should welcome this willingness to participate, which increases transparency and communication.
We Socialists must respond on the basis of one fundamental notion: the global response must be based on United Nations Security Council Resolution 1368 of this year, which establishes that we must work together to bring the organisers, sponsors and perpetrators of the attacks and their accomplices to justice. This is the basis of the worldwide coalition which we are building with the United States, with the candidate countries, with Russia and with all the states of the world which share our universal values. I would add another point: the ratification of the International Criminal Court must be accelerated so that we may have a global instrument of justice in this very field.
We must also work firmly and with perseverance, acting within the framework of a multidimensional policy which relates to what we are doing in the United Nations. This explains NATO' s decision to invoke Article 5.
We must state that poverty, injustice or conflict are not causes which can justify barbarism. No conflict between East and West, between Islam and Christianity, between the traditional and the modern, can explain why killing innocent people can bring progress in the world.
I believe that the European Parliament, those of us sitting here from different peoples, of different beliefs, ideologies and religions, demonstrates that we Europeans have found a response to fanaticism and intolerance.
What can be done to create our policy? A series of contributions have been made here. The Commission has brought forward certain measures and there are others which the Commission and the Council could activate more quickly. For example, they could speed up the implementation of the conclusions of the Tampere Summit and the application of the Treaty of Amsterdam, they could speed up the ratification of the international conventions against terrorism - and this also falls within the competence of the Member States - and in particular the convention for the suppression of terrorist funding. It must not be the case, as appears to be happening, that we are assisting in the funding of terrorist organisations through stock exchange speculation. There must also be increasing cooperation between intelligence services and a strengthening of Europol.
Finally, Madam President - and this must be stressed - on the basis of the information given us by Mr Solana this morning, we must activate and pursue our policy of finding an opening, an opportunity, for peace in the Middle East, founded on the Mitchell report. Confidence-building measures must not be viewed as recompense, but rather such measures must be an integral part of this process. And we must do so jointly with the United States. We must send them the message that they should not hide behind imaginary shields, that they should share with us in the responsibility to achieve a world which lives in peace, justice, freedom and security.
(Applause)
Madam President, last week's attacks on innocent civilians in New York and Washington shocked and outraged the civilised people across the world. They show the difficulties faced by any state, especially a democracy, in defending its citizens against terrorists. These atrocities and the subsequent search for those responsible also highlight the weaknesses of our defence of the civilian population and throw into sharp relief the painfully slow progress of EU cooperation in justice and home affairs, so boldly trumpeted in Amsterdam and in Tampere. As the Americans seek the arrest of people on European soil who may be responsible, they must shake their heads in disbelief at the multitude of bilateral extradition agreements, which they will need to employ.
I welcome Commissioner Vitorino's statement. The proposals he has put forward today take on board the key recommendations of the report we adopted on 5 September, to which Mr Poettering so kindly referred. They deserve urgent consideration and swift action by Justice and Home Affairs Ministers at their meeting tomorrow. If they are adopted by Council, they will represent a major step forward in forging a common EU anti-terrorism policy. I challenge any minister who may resist these proposals in the secrecy of the Council chamber to explain publicly to citizens in their own country, or across Europe, why they are holding up effective common action in this field.
However welcome and important the Commission's proposals are, they are clearly insufficient. They provide answers to the world as it was before last Tuesday. They deal with terrorist crimes within the Union but do nothing to improve cooperation with countries outside the EU. They fail to solve conflicts of competence between judicial authorities. They leave cooperation and the vital matter of police affairs subject to a national veto, as Commissioner Vitorino said. If the EU is serious about combating terrorism, we must gear up the operational instruments of common action. We must enable Europol to cooperate effectively with third countries. We must give an external dimension to Eurojust. We must act decisively too, to combat money laundering in the conciliation currently under way and we must develop common policies for the collection and sharing of criminal intelligence, as Mrs Neyts pointed out.
Measures are needed too in foreign and security policy: greater cooperation in the UN, in the G8, in the Council of Europe, urging Member States to sign the UN Convention on the financing of terrorism; export controls on sensitive products and tighter association agreements with third countries. But we must guard against a blurring of the second and the third pillars, which last week's Council declaration suggested, and guard too against upsetting the delicate balance between the needs of security and the civil liberties, which our citizens enjoy.
I ask whether now is not the time to consign to the rubble of history the clumsy, outdated second and third pillars of the EU cooperation and make their contents core competences of the European Union.
(Applause)
The fig leaf of national sovereignty serves only to hide the impotence of nation states. Democracy faces supranational challenges and these require a supranational response. Our policies will need public support, so our policymaking will need proper democratic oversight and control. I believe that this House stands ready to play its part. We must now call on our national leaders to show the courage and the vision which the moment demands.
(Applause)
Madam President, Madam President-in-Office of the Council, Commissioner, we must put aside the understandable emotions of the last ten days and the messages of solidarity and compassion and contemplate the future calmly. The criminal attacks carried out in the United States on 11 September, which cost thousands of lives, force us to seriously consider the course of action we need to take in order to prevent this ever happening again, to break up criminal and terrorist networks and to avoid violence spiralling out of control. This violence is also a fact of life for very many people in this world - I am thinking of the people of Afghanistan in particular, who, as you mentioned earlier, are being subjected to a war that has raged for decades, as well as the intolerable Taliban political regime.
On behalf of my group, I welcome the attitude of the High Representative of the Common, Foreign and Security Policy, Mr Solana, particularly in the Israeli-Palestinian conflict, and the positions adopted several weeks ago by the Council and the Presidency, represented by Mr Michel. The actions of Mr Michel are of great benefit to the European Union and to the whole world.
In order to have effective political action, we need a firm and determined approach. This does not mean, however, responding to the acts of barbarism, such as those perpetrated on 11 September, with military action that would cause civilian casualties and cost innocent lives.
I believe that our representatives are convinced of this, and I believe that the comments made by the chairs of the political groups and other Members were also along these lines. I would hope, however, that the European Union, represented by the President of the Council, also convinces the American authorities, President Bush and his aides of this, as they have been speaking about revenge for several days, which causes concern for me personally, as well as for the people of Europe.
The current situation certainly calls for an international and multilateral response. We need global instruments to manage global problems. International terrorism is a global phenomenon. First of all, we must of course take a European and Community approach, but we work at an international level, and we must therefore take appropriate action, in other words, on both levels. I therefore believe that the European Union must demand that the perpetrators and sponsors of criminal actions such as those of 11 September are brought before the International Criminal Tribunal, which would of course be the most appropriate body to judge such acts, which are, as we have already said, crimes against humanity.
A multilateral approach is required - all the more so because there is a strong risk of seeing a coalition forming in Muslim countries against the West, at the instigation of the most fanatical regimes in power - in Afghanistan particularly - which could persuade other countries that we are hostile towards them. I therefore believe that it is in our interest to establish as close a dialogue as possible with Arab countries and with Muslim countries in general. In my view, the proposal that I made yesterday to the Conference of Presidents is positive, and this was reiterated by all the chairs of the political groups. In addition, you have announced an initiative by some authorities to implement the proposal, namely to organise an international Euro-Arab or even better, a Euro-Muslim forum, so that discussions can be held on international problems, which will, without doubt, be constructive in terms of the future of our relations and the future of the world.
Lastly, Madam President, I would like to thank Commissioner Vitorino for the Commission proposals on the fight against terrorism, but I believe that we must also deal with the root causes of the problem. I would like to mention, in the thirty seconds that remain, a key problem. Funding of terrorist networks lies at the root of this evil and unfortunately we have tools which are in place and which enable funding of these networks, in other words, bank secrecy and tax havens. I believe that the European Union must take steps in order to eliminate these two elements and therefore destroy the root cause of this evil.
(Applause)
Madam President, Madam President-in-Office of the Council, Commissioner, my group and I believe, in the wake of the terrorist attacks in New York and Washington, that the need to see the European Union display its character and show how useful it can be in world affairs has never been so great. The coming period - perhaps the next few days - will certainly provide it with the opportunity to display its determination and ability to face three challenges, in particular, which are posed by this tragic situation.
I believe that the first challenge will be for countries to decide to be willing partners of the United States. At yesterday' s debate in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, one of my colleagues spoke of 'allied but not aligned countries' . This does not mean, of course, that they lack the necessary and legitimate solidarity, particularly in the common fight to seek out, judge and punish those responsible for this act of barbarism or, more generally, to break up the terrorist networks. On the other hand, this means that we must have the courage to make clear to our American counterparts what we are perfectly willing to do and what do not sanction under any circumstances. Yesterday and this morning, Mr Solana quite rightly stressed that it is vital that our fight against terrorism is not perceived by those in the Arab and Muslim world as a war against their civilisation, or even as a crusade, to use one of the most alarming expressions of President Bush. Yesterday, the High Representative for the CFSP already recommended, in the same spirit, that we should be careful, that we should seek to humiliate nobody, avoid any confusion and not create rifts, which would be a huge mistake. I welcome these responsible words. My group hopes that these words will be translated into an outright refusal by the European Union to allow itself to be drawn into wartime thinking, into a trap which would produce more bloodshed and more innocent victims.
The second challenge that we must face is directly related to what I have just said. We must avoid creating a division, but also review and revive the Euro-Mediterranean relationship. Now is not the time, in my view, to discuss free-trade zones with our partners of the South-Eastern Mediterranean. We should instead talk about development, political dialogue, how to bring our societies closer and about human dignity. And one of the practical commitments to make in line with this strategic choice is primarily to take concerted action to resolve the Middle East conflict fairly. I appreciate the efforts made by Mr Solana and all the European Union representatives in the region. These efforts are bearing initial fruit but we can all see that this situation is extremely fragile. This is therefore the time to make every endeavour to work not against but in partnership with the United States and other actors, particularly in the region.
I believe that the third challenge we face is that of working on a new approach to international security. Does the tragedy of 11 September not illustrate the failure of the way in which the world has been managed since the fall of the Berlin wall? There are so many unresolved conflicts! There are so many powerful but hidden forces at work! There are so many destabilising forces! Pursuing a unilateralist approach is not a response to this deep-rooted evil. We should combat it with genuine cooperation on a global scale which respects the spirit and letter of the United Nations Charter. Taking military action or clamping down with law and order is not the way to respond. We need an ambitious and multi-faceted policy for crisis prevention. Citizens everywhere - in Africa, in the Mediterranean, in Latin America, in Eastern Europe, in the United States itself and often in the Member States - expect to see a revision of world governance. At the moment, Europe, in particular, is being called upon to do this. This is an opportunity to be seized. From this perspective, the coming days could be the moment of truth.
Madam President, President-in-Office of the Council, Commissioner, I believe that we have already had the opportunity to discuss the root of the problem in the past and that we will have further opportunities to do so in the future. In this debate, therefore, I shall not discuss the general philosophy of the course of action to take. I would simply like to reiterate a few points, which some of our leaders now seem to have forgotten. We must realise that our first problem is identifying our enemy. We must not have any illusions - there are Islamic fundamentalists that have decided to carry out attacks against Western democracies. We must be aware of this. You must also be aware that there are more or less dormant terrorist organisations in all of our countries and they could very easily become active overnight.
In this respect, I would like to add something to the extremely interesting comments and thoughts of Commissioner Vitorino, and that is I hope the European Union will cease to subsidise the States that harbour or assist terrorists. I believe that this is a practical step that we ourselves could take and one that could be taken fairly swiftly.
My second point is that we very clearly cannot contemplate taking any action worthy of that name, unless there is also sincere political cooperation between States, first and foremost between Member States of the European Union. I can remember a time, not so long ago, and I am not sure that this period is behind us, when the 'every man for himself' mentality still prevailed and we accepted the presence of some organisations on our own soil on the condition that no action would be taken, even if this meant action would be carried out in a neighbouring country. I therefore feel that we must have true solidarity and it must be clearly expressed.
My third point is that I believe we must realise that, in order for action combating terrorism to be worthwhile, it must be preventive. We must, therefore, enhance the work of the intelligence services. I listened very carefully to everything that was said earlier about the need for Europol to be effective. I am fully in favour of enhancing Europol' s effectiveness, but this will not enable you to begin fighting against terrorism instantly. We need genuine, immediate cooperation between the intelligence and security services, a sincere exchange of information and for States to be able to take the necessary measures, whatever some States might think - and, for the moment, it is the States who are responsible for security as part of their cooperation.
I shall not elaborate any further. That is what I wanted to say this evening and I would stress one thing. I have been listening to a philosophical debate on whether the action against the United States is an act of war or an act of terrorism. Given the magnitude of these acts, I believe that they are acts of war. And if we do not realise that they may well only be the first of many, then we will pay an extremely high price for our blindness.
Madam President, ladies and gentlemen, the tragic events of 11 September do not only implicate the criminal organisation that carried out these dramatic attacks to express its hatred of the West, but they also reveal that there is immense frustration towards US Middle East policy, which dates back as far as 1991. The United States has already lost some of its prestige by attacking Iraq for poor strategic reasons, and by failing to secure a victory. It is primarily the United States' systematic alignment with the State of Israel' s expansionist policy, and which the Americans had tried to compensate for by supporting extremist Islamic organisations, that has caused a sense of the most profound injustice to spread throughout the Arab countries.
This means that the policy of colonisation put in place after the Six Day War as well as the unjustified presence of American troops in the region are therefore condemned. Unless the State of Israel gives up its racist policy and evacuates the settlements established on the West Bank of Jordan, the Arab world, in response to a legitimate appeal, will rise up and will destabilise the leaders of the Arab peninsula. And why is such importance given to the State of Israel, which has excessive military capabilities and only exists because of the will of the United States?
It is out of the question for France and Europe to take part in a new crusade against the Arab world, whether this takes the form of military action, extraditions or European arrest warrants. France is not a member of NATO and NATO is not concerned by Afghanistan. On the contrary, France will find its strategic interests lie in resolutely supporting the Arab world in its fight against racism in the policy pursued by the State of Israel.
Mr President, it is terrible what happened in New York and Washington. We share in the grief and suffering of America. The full scale of what exactly has happened is only just hitting home. Within the European Union, it will be necessary for us to develop an anti-terrorist policy in harmony with the United States. We owe this to the victims and those left behind. I would therefore like to congratulate Commissioner Vitorino on the speed with which proposals are now being submitted.
This fight is not a fight against Islam or its followers. It is a fight against those who aim to reach their goals by terror, whatever so-called justification of their actions they try to put forward. We must request unequivocally that all states and governments lend their unconditional support to this policy. This fight is about the inviolability of human life as the highest value in our democracy.
I hope we can adopt this line in unison.
Madam President, ladies and gentlemen, if we wish to make an effective contribution to the implementation of a global policy to fight international terrorism, as we say we do, the most effective way of doing this is surely to formally appeal to the Council to undertake an immediate examination of all the texts, particularly those which relate to the movement of people, from a security point of view rather than the perspective of the systematic abolition of checks.
However, this change of approach must apply to the forthcoming provisions and must also be evident through a systematic revision of the texts that have already been adopted, in the light of the need for the security and protection of our people, which is now a priority. The Council must carry out this revision as soon as possible so that it can reform, and, if necessary, abolish all the provisions that may be used to establish and develop terrorist networks in our countries, whether they relate, for instance, to Community transit, border controls, family reunification or application for refugee status.
We cannot disregard the fact that people living on the fringes of the law are entering our countries and then also complain that terrorist networks are prospering on this breeding ground that we ourselves created. We will have the opportunity tomorrow to align our actions with our words, since two reports are on the agenda, which contain recommendations that run counter to the requirement for security and for an anti-terrorism fight that we claim to want to prioritise. We cannot possibly vote in favour of the Watson report, which has no explanatory statement, that dramatically widens the provisions on implementing the right to asylum, to the point where this essential right is changed beyond recognition and where the option to carry out checks is irresponsibly taken from Member States' authorities. However, I would like to praise the courage of the first rapporteur, Mr Schmitt, who refused to have his name associated with such excesses. In the same way, is this really the right time to adopt the Coelho report, the second paragraph of which calls on the United Kingdom and Ireland to abolish all their border controls as soon as possible? Is this request not somewhat mistimed?
Ladies and gentlemen, we have the chance to be responsible and efficient by appealing to the Council to review our legislation in its entirety, in the light of the need for security. Failing that, we can go into tomorrow' s debate trying not to be overly schizophrenic.
Mr President, as has been pointed out previously, we European citizens have witnessed, in astonishment and live on TV, a crime against humanity, as the president of my group pointed out, and an attempt to destroy our freedom and democracy.
The first thing we must do is to share in the pain of the American people. Please allow me to say that we Spaniards fully understand the suffering of the victims. But in the immediate aftermath we must react determinedly in order to defend our freedom and to do justice to the victims, showing the terrorists and their accomplices that their objectives have failed. As in other eras of our history, it is essential that we reaffirm our democratic values in order to destroy the totalitarian course which terrorism takes us along.
The European Parliament has demonstrated its unequivocal commitment to combating terrorism, and the Watson report is a clear example of this. But, now in particular, we must continue to put our political weight and impetus behind the concrete initiatives presented to us by the European Commission. The President of my Group has presented certain budgetary initiatives aimed at strengthening the role of Europol. Let us hope that the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs - and I appeal to its Chairman - may, for its part, set an agenda allowing it to present to Parliament a proposal this year, which will allow the Belgian and Spanish Presidencies to finish their work in the coming months.
The European institutions have an inescapable responsibility to speed up procedures in order to provide the justice system with Community instruments which will make their work against terrorism and organised crime more effective. The European Commission, and in particular Commissioner Vitorino, must be aware that it can count on the support of Parliament in order to guarantee concerted cooperation and action in tracking down these criminals, because this is the way to put an end to terror.
Mr President, as has been mentioned, on the 5th this Parliament approved the Watson report, with a series of measures which were essential to dealing with the issue of terrorism.
As has been mentioned here, a common definition of terrorism for all Member States, a European arrest warrant - which has been called for for some time - and the elimination of extradition seemed to us to be essential issues when Parliament asked for them on the 5th. But in that same report Parliament also sent more than one political message to the other Community institutions: it asked for consideration of the fact that certain acts - and I quote - 'are orchestrated and carried out by groups organised at international level' and indicated that there were States behind these actions and that this must be confronted.
On 5 September, Mr President, this Parliament took the lead in asking the other institutions to adopt a firm attitude towards these issues. We already had the commitment that Commissioner Vitorino would react positively. On the 11th, Mr President, very soon afterwards, we realised that we had arrived late, dramatically late, and that the problem had exploded, not in the European Union, but in the United States, in an even more spectacular way - not dramatic, since it is always dramatic - than we have experienced here.
Mr Watson modestly tells us that what he asked for in his report is useful only within the European Union. I do not agree. I believe that, if we take this series of initiatives, we can make progress on an internal action which, as Mr Poettering said, would be a demonstration of our solidarity with the United States. If we, given the haste which is now required - and haste was already required - make more rapid progress in offering this example of how there can be an operational reaction on a supranational level in the fight against terrorism. We will be sending the best indication of solidarity with the United States. We will be offering the best image, the best option for work in this supranational field against organised crime, as the United Nations recently requested in Palermo.
I hope that in the case of other measures, such as combating money laundering and so many others which are on the table in the Council, we will not wait until we have to act in haste, until there are other dramatic events, in order to implement them. I believe that they are all essential to defending the world and, above all, freedom.
Mr President, when we visited Washington last week with this Parliament' s delegation, and stayed a few days longer than originally planned, not only myself but also our American colleagues became increasingly aware of a common interest. I witnessed among the Americans, and certainly in their administration, more restraint than we generally give them credit for over here, or than we can infer from the sometimes unfortunately chosen words of the President.
Some of our American colleagues quite clearly said that the time for fine words is over. I believe that they are right. This is not only true of the relationship we have with them, but also of the action this Parliament intends to take. If we want to talk about punishing terrorists, then we have, in fact, already missed the boat.
I hope that we can also talk about deterrence from time to time. This would involve cooperation among police forces, examining magistrates and intelligence services. Commissioner, I hope that your proposals will be dealt with as soon as possible, as I am sure they will be. Then it will become clear who in this House is for or against cooperation, who truly wants to make headway and who does not.
President-in-Office of the Council, I hope that at your meetings behind closed doors, it will also be clear to us who is for and against, who wants to carry on and who does not, so that we can draw our own conclusions and make our own judgments. We are still in shock at the moment and are still sharing in the grief of our American friends, but who will recall this debate in one or two years' time? I hope that we will still be very much alert and that we will be able to remember what was said here today.
Mr President, President-in-Office of the Council, Commissioner, solidarity with the victims of the atrocious attacks is the first emotion we expressed - and rightly so. But I welcome the fact that the Council and the Commission set to work at full tilt to formulate proposals.
We now have globalisation of terrorism. Everyone is vulnerable. But we can also turn our vulnerable world into a safer world. That is the challenge. However, it requires multilateral cooperation in a global fight against terrorism. This is the positive element that I am trying to glean from the fact that Article 5 of the NATO Treaty has been invoked: that it is seen as a sign of solidarity. I am not in favour of a blank cheque for any old military action which would claim more innocent victims and would create resentment and frustrations. I would rather see an invitation to enter into consultation and dialogue across the oceans, even though there is the risk of it not being seen in that light.
We should be aware that our people are anxious, that many people fear that we will simply be dragged along by a war machine. We should realise that we must explain what our intentions are.
We must make this vulnerable world safer by providing political solutions to endless conflicts such as that in the Middle East. We must bring hope to large parts of the world that have to live in despair. Without a fair world order, stability and peace remain a distant dream, and there will always be a breeding ground for terrorism.
We are delighted with the unanimous will that has been expressed over the past couple of days and that has been echoed by the Council and the Commission on this platform. We now look forward to action, rather than words, for as regards providing Europe with the resources to achieve these goals, some of our Member States have in the past persisted in throwing up barriers. How long have we been waiting for the cooperation necessary to turn Europol into an effective instrument? This was called for back at Amsterdam.
According to Mr Vitorino, the extradition of terrorists is the cornerstone of the fight against terrorism. But it remains to be seen whether we can all agree. The President-in-Office of the Council listed various instruments for the prevention of terrorism, but will we ever succeed in monitoring the flow of capital which feeds terrorism worldwide? Will we ever want to, and be able to, exercise effective control over the arms trade? Or will the economic arguments prevail tomorrow once more over the arguments for security and prevention of terrorism? For terrorism exists, fanaticism exists, injustice exists. There are many weapons which terrorists have not yet used but which are at their disposal thanks to our technological society.
Mr President, there is no cause, not even a just cause, which can justify the killing of innocent civilians. Terror does not pave the way for justice: it is the shortest road to hell. We condemn and deplore this appalling crime; we utterly condemn those who planned and perpetrated it. Our empathy with the suffering victims, with the pain of their families and the pain of the entire American people at difficult times such as this is no less than the expression of our total commitment to preserving the unique nature of the human race.
These are not my words but some of the things Palestinian intellectuals, politicians and ministers such as Mr Yaser Abed Rabbo, Mrs Hanan Ashrawi and Mr Mahmoud Darwish have said. They are powerful statements, and they give us hope for they come from people who live and suffer under the Israeli military occupation.
At times like these, we must all - people, States and institutions - act with the utmost responsibility and determination to remove terrorism from the face of the earth and put a stop to the globalisation of poverty, injustice and war for ever.
'Words must replace arms' as Mr Solana said. Therefore, no words must be allowed to provoke hatred or promote the 'dead or alive' cowboy culture: as the women against war say, between killing and death there lies a third way, which is life. No one must be exempt from training in love of peace and respect for the law, especially Heads of State. Today, a glimmer of hope for the future has come from Palestine and Israel with the announcement of a truce. It is a faint chance, I know, but it is vital that we do not let it go. The European Union has contributed to the possibility of dialogue being resumed. The Union' s political role must grow and, if and as this role grows, the Union must uphold the law with increasing determination. Just as we told Mr Arafat that he must be resolute in controlling terrorism, so we must make it quite clear to Mr Sharon that he cannot continue to get away with seizing Palestinian land, building settlements, killing and besieging Palestinians in villages or, as he did yesterday morning, destroying the Gaza port which is still under construction and funded by the countries of the European Union.
We must take tangible action, reassuring the Palestinians that they will have a safe State to live in and assuring Israel that nobody is questioning its existence, that it is its colonialist settlement policy, not its existence, which is in question.
Yesterday, in the Lebanon, I and an Italian delegation met President Lahoud. He stated quite clearly that he rejected terrorism, but he stressed emphatically that resolution of the Palestinian issue and development of political and economic cooperation with Europe and the Arab world are essential. We must believe in our own ability to bring peace and respect for the law.
Madam President, in the fight against terrorism, everyone has to understand that there have to be rules in a democracy and that those who violate laws and destroy freedom and security have to be punished. In April, Commander Massoud came to the European Parliament seeking support for his opposition to the fundamentalist Taliban regime. We welcomed him as a friend, just as we empathised with the victims of the fundamentalist regime in Algeria and the other countries where citizens, politicians and journalists have been massacred, even including Spain.
Now, Commander Massoud is dead, killed by a suicide terrorist attack just a few hours before other terrorists caused the absurd, appalling, atrocious carnage in the United States. Clearly, terrorists and fundamentalists had planned a precise sequence of events, the first step being the elimination of the most powerful opponent to the Taliban regime.
If we genuinely want to combat and eradicate terrorism and its bases, its economic power and its message of hatred of democracy and freedom, we must give our full support to the Northern Alliance now: what we denied Commander Massoud when he was alive we owe to him now he is dead. We owe it to the men and women who are fighting for freedom. We owe it to all those who are combating terrorism and fundamentalism in the world.
We also call upon the European Union to think again about whether it needs to establish effective border controls, even suspending Schengen temporarily, and, in any case, as President Pasqua has already said, to stop giving aid to those countries which harbour, fund and protect terrorist and criminal organisations. We call for regulation of the use of the Internet, for rules to be established at last, for, as we know, the lack of rules governing the use of the Internet make it easy for terrorism to gain support and operate at international level. We call for the headquarters of those organisations which claim to be fighting religious wars, advocate violence and tolerate their members perpetrating terrorism to be closed.
Lastly, Mr President, we call upon the European Union to have the courage to hold a Euro-Mediterranean Conference to discuss our commitment to peace, where we can work together and defeat those continuing to sow hatred and violence.
Mr President, I too feel that our response to large-scale attacks must not take the form of a crusade against Islam, but certain things need to be said. I would point out, in any case, that one of the organisations with which Osama bin Laden is linked is called the 'International Front for Fighting Jews and Crusades' . I would also point out that part of the influx of billions of dollars of funding dispensed every year to Muslim charities and aid organisations is ultimately used to finance fundamentalist terrorism. In addition to this, the profits from banks, Islamic businesses and financial institutions, located in tax havens, which are now, at last, regulated and identified on the international market as well, help to support the international Jihad terrorist force. Here in Europe, there are Islamic centres and mosques which have been providing hospitality, screens and even false passports for fundamentalists connected to terrorist groups for years and continue to do so today. There is documented evidence of this. Such complicity is a fact and I certainly do not think we can take a few general statements disassociating their authors from Osamar bin Laden as evidence of the conversion to peace and respect for human rights of these wings of the international Jihad force present in Europe.
I support Mrs Garaud' s call to realism this morning at the Conference of Presidents, when she called for a responsible international policy ...
(The President cut the speaker off)
Mr President, according to a Chinese proverb, when a wise man points at the moon, the fool looks at his finger. The European Union would be well advised to give some thought as to the meaning of this proverb because it is very difficult to actually see the relation between today' s debate and the unprecedented attacks on the United States, which took place on 11 September 2001.
Was the United States saved because of its police force or federal intelligence system? It has one, of course. The United States is the most powerful country in the world and this patently did not enable it to predict or prevent the events of Tuesday 11 September and we really cannot see what Europol can do in this matter, other than to strengthen the European Union, which once again is undoubtedly showing that its sole concern is its own power, that it has absolutely no interest whatsoever in the root causes of the problems and that it is only concerned by its return to a position of power.
If we - who claim to represent all the people of Europe - had to consider one subject, then it should be our failure to take responsibility and that we are responsible for leaving the United States alone to face the rest of the entire world, when our nations have over 1 000 years of diplomatic, historic and military experience...
(The President cut the speaker off)
Mr President, first of all I would like to emphasise the deep sympathy we feel for the victims of last week's attack. Right now, before any military action takes place, we are already witnessing a massive humanitarian tragedy affecting many thousands of innocent people in Afghanistan.
The United States has announced that it will lift restrictions on intelligence agencies and give them a free hand to recruit criminals. I quote Vice President Cheney: "To be able to penetrate these terrorist organisations, you need to have on the payroll some very unsavoury characters."
When President Bush declared war - and in fact this is a case of the rich versus the poor, which is the underlying struggle here - he said the war must be won with the tools of action. The tools used should be the tools of justice, that is, not by suspending the rule of law or suppressing liberties, but on the contrary, by maintaining them.
Mr President, Madam Minister, Commissioner Vitorino, honourable Members of this House, if we fight the wrong war, we will lose.
Mr President, we will never forget the attacks against the United States, which we utterly condemn. We share the grief of the civilian victims and their families and we share the values of our great ally - democracy and individual freedom. Terrorism creates a state of mind. It provokes outrage and reaction, so we must be united, we must be determined and we must be vigilant.
However, in addition to our united political reaction, we must adjust the European Union's diplomatic standpoint. In the context of the current budget process, we must reassess the EU's vast aid programme, in particular, if states were involved in that terrorism in any way.
The EU is perceived as pro-Arab. I regret this. We should be pro-democracy. War has been declared and we should unequivocally stand by our American allies. My party and group are committed to giving our full support, in particular to the British Government, its partners in the European Union and to our NATO allies. The scale and nature of the outrage we witnessed in the United States last week gives us a warning of what else the new millennium might bring, so we must look pragmatically at what we need to do together.
We should learn from each other as much as possible about how to deal with the security of our people and how best to reduce the tensions which lead to political violence and terrorism. As far as possible, our electors should be allowed to get on with their lives, but we as politicians cannot rest while terrorism lives.
Mr President, I was in Washington last week leading the European Parliament delegation responsible for our relations with the United States Congress and we started our pre-Commission briefing at 9:00 a.m. on Tuesday, 11 September 2001, just after the first plane had hit one of the towers and just before the second. Needless to say, our briefing did not go on for very long and we, like so many in the United States, were soon sitting in front of television sets, shocked and silent. That was the mood in America in Tuesday. By Wednesday, people were angry and frightened, understandably, and so were we. Later there was much more thoughtfulness and a more considered response.
The many messages from the European Union, and indeed from the European Parliament, plus the many personal messages of support and solidarity, were very much appreciated. We were able to fulfil part of our delegation duties, we met members of the Committee on Foreign Affairs in the Congress and had some very useful, although very sad discussions with them. The question they put to us was: How will Europe help us? Will Europe support us? That was really most difficult. It would have been premature and inappropriate for a partial delegation to respond. Of course, we did not know how we should respond. I made a statement to Congress on behalf of the delegation which was lodged in the Congressional Records and I hope with your permission it can be lodged in our own Parliament records as well. This statement stressed, apart, of course, from the natural sympathy that we wanted to express, that this had to be tackled by the United States of America and the European Union and many other countries in partnership.
It is becoming ever clearer that the response must be measured and proportionate, and the consequences for all must be anticipated and planned. There is a clear need for major diplomatic and political initiatives to maintain cooperation with those countries nearest to any possible targets or military action and those at most risk from the consequences. We may be facing terrible times ahead but it is essential that we have the courage as well as the compassion to consider carefully the alternatives.
I would like to express my thanks to the many here, including the President, who expressed their concerns for our safety and well-being and particularly to my fellow MEPs, including Mr Belder, Mrs Peijs, my two vice-chairman, the other MEPs, the Parliament staff, Council and Commission staff interpreters and particularly the Commission staff in Washington. They were endlessly kind in what was a most difficult week.
Mr President, the attacks in America remind me most of the attack on the Archduke Franz Ferdinand of Austria in Sarajevo in June 1914, when a terrorist, who appeared from nowhere, struck at the heart of the Habsburg Empire, a superpower deemed invincible. That fatal incident elicited an overreaction, which led to the First World War.
It is of the utmost importance to combat international terrorism. It is equally important for this to be done collectively, forcefully and - I emphasise - with well-considered restraint.
The European Union itself must also set to work. Commissioner, thank you, you are not the problem, neither is this Parliament. I would address my former colleague, the Minister of the Belgian Presidency. Tampere was two years ago. I would urge the Belgian Presidency to abolish the right of veto in the Third Pillar. If not, we will remain bogged down and unable to tackle terrorism effectively.
Mr President, I was part of the delegation which visited Washington last week. I saw the dismay, horror and despair caused by the attack, and I shared and felt this sorrow and despair. I still feel strongly for the families of those still missing.
After listening to the debate here, I have put away the script for the speech I had prepared. Instead, I would like to talk about something which has come to me while I have been listening to this discussion.
I am deeply concerned both about what has happened and about the reaction caused by the events in the US and in Europe. I am convinced that, at the same time as we ourselves feel the horror of this event, there are millions upon millions of people out there in the world who have actually rejoiced in this act of terrorism. I believe that many poor people in Asia, Africa and other parts of the world have rejoiced. We have read about young people in Palestine celebrating this act of violence. I do not believe they were alone in this, but that there are millions and millions of people out there in the world who have reacted in this way. This fills me with incredible horror and fear, as it means that we are facing a world in which there are millions of potential terrorists and perpetrators of similar outrages.
We must begin to ask ourselves whether we are now witnessing a sort of social warfare. Does this bear any relation to colonial uprisings? From my childhood, I remember the Mau Mau uprising, which was described as a terrorist insurrection. We all remember the Vietnam War, for example. Is it a social war which, in one way or another, lies behind recent events or which is being declared through them? In that case, ideas about mass bombings in the Middle East or about preposterous police checks on a huge scale are meaningless.
Our only chance, in that case, is a huge policy of transformation and redistribution, a policy which removes the desperation and despair in the world which feed and create terrorism. Otherwise, we shall never be safe, despite carpet-bombing and despite all the security services in the world.
Mr President, ladies and gentlemen, the United States of America and the free world have been taken by surprise by the absolutely barbaric wave of attacks that has destroyed the lives of thousands of men, women and children from more than 60 countries, murdered in appalling circumstances of horror and brutality. Once again, therefore, our first words must be, like those of so many other speakers, words of solidarity and condolence, and we must turn our thoughts to all these lives cut short and to the suffering of their families. Such attacks completely exceed all the bounds of the imaginable and confirm the fears that the fanaticism of terrorist groups will neither give way nor weaken in the face of any considerations of compassion, which makes us fear for the worst for the future if not enough is done to combat or eradicate such fanaticism. The last thing we want to see is a new rift between East and West. We can quite easily distinguish those who freely and peacefully practice the Islamic faith from those who, quite intolerably, take a medieval concept of holy war as the inspiration for attacking citizens, communities and states across the world who simply wish to live in peace.
We must, therefore, respond vigorously to those who are responsible for these appalling acts, which are genuine acts of war against the free world; not only to those who were directly involved in carrying out the acts but also to those who have given shelter to, protected, funded or encouraged these people. In this context, the European Union has enormous responsibilities as a community that acts as a trustee of the universal values of life, freedom, peace and security. Apart from stimulating relationships of trust, cooperation and cultural dialogue with all Islamic communities and citizens that share these universal values, in an attempt to involve them in an active commitment against terrorism and the threat that this represents, the European Union and its Member States must establish, between themselves and internationally, new and more effective forms of cooperation in the field of gathering and processing information by police forces, in harmonising judicial and legal systems and finally, in the field of common security and defence, which will help to guard against and allow the harsh punishment of anyone who encourages this new form of world threat or their agents.
We wish to express our expectation and, I would say, our hope, that today' s debate and the conclusions of next Friday' s European Council will be a decisive step forwards in the long and difficult fight against international terrorism. This is a fight that we must see, now and for as long as the threat lasts, as our utmost priority for European, Atlantic and world-wide security.
Mr President, ladies and gentlemen, I have listened to a great many sound proposals and seen that there is some convergence too. However, I have to say that, as long as the European banks accept terrorists' deposits and increase their capital, we are not combating terrorism; as long as arms are sold to different countries (according to geopolitical interests) which accept the role of the askaris of one or other power in turn, we are not combating terrorism.
Madam President, I believe that, for as long as we talk about 'war' on a daily basis, peace will not be possible. The whole world is afraid because of the vehement statements - and I understand the emotions and the political situation - of the American President, whose reasons of State we acknowledge and for whom we express all our support and sympathy. However, we hope that the word 'war' will be targeted against very specific fringe members of the Arab world, for the Arab world as a whole does not deserve to be treated as criminal because of the criminal actions of a tiny, criminal minority of delinquents who are stateless because of their own intentional, senseless, barbaric lunacy.
Mr President, on behalf of my party, may I offer my deepest condolences to the people of the United States. With our very special relationship and with hundreds of British still missing, we too share their desperate feeling of loss.
My first observation must be to my own Prime Minister, who of course was instrumental in the release of over 400 convicted terrorists. We must fight terrorism in all its forms and we must say 'No' to any more appeasement. I would also like to urge the Council and Commission not to use this opportunity to further the project of European integration. The peoples of Europe will not forgive politicians putting their self-interest above the security of the people.
However dark and uncertain the future may be, we must stand firm behind the USA as that noble country did for us in our darkest hour. Our commitment to the defeat of terrorism must be no less than theirs.
Mr President, this terrorist attack in the USA affects us all, unfortunately, and not only because there are probably hundreds of Europeans among its victims. Thirty Austrians alone are missing to date. Europeans should be seen unreservedly offering solidarity and cooperation in response to this terrorist attack, and the European partners should refrain from imposing conditions.
The EU Member States, Spain and France, have, without doubt, set a standard here, both sending politicians to the USA at a very early stage. I wish to appeal to the Austrian political parties to lay their so-called neutrality completely aside, as there can be no neutrality between terrorists and innocent victims. Just as important, in this international joint endeavour, as the working relationship of the democratic countries with each other will be their cooperation with moderate Arab States and with those with Moslem majority populations. The most important foundation for a successful counterstrike this time will be effective international solidarity. And as for those who offer us their pacifist fantasies and words of wisdom about military restraint, I should like to invite them to New York, so they can visit the school my children go to and talk to the children who have lost their fathers or mothers or, indeed, both parents in this attack.
Mr President, ladies and gentlemen, solidarity in speech must now give way to solidarity in action. In Germany, the Christian Democratic parties - the CDU and CSU - feel, in any case, that we have obligations towards the Americans in our joint resistance to terrorism, too. American action was decisive in the reconstruction of our country and the recovery of our unity. So we must share with them the burden of combating terrorism.
Mr Vitorino's proposals are a first step on this road, and the right one. They are not, however, short-term measures. They will become effective in 2002 at the earliest. Right and proper as they are, we can and must do more. We can, for example, make Europol better equipped than it is at present. Europol urgently needs an agreement with the USA, within the framework of laws currently in force, on the exchange of data in the fight against terrorism. Such arrangements have previously foundered on our making our data protection provisions into the measure of all things. Our protection of data has therefore been of more use to the terrorists than it has to their victims.
We must make it possible for Europol to become immediately operational. We must at once put in place whatever joint action teams are available. Wherever terrorists are being investigated, Europol must be on the spot and promoting the immediate exchange of data between the investigators and those working in Europol headquarters. These opportunities already exist, and we must seize them. It can be done within the framework of the laws in force and does not require us to wait for the incorporation of directives into national law.
Mr President, Madam President, Commissioner, ladies and gentlemen, there is no excuse for any terrorist act. Terrorism is, above all, contempt for life, contempt for the life of innocent citizens, sometimes even contempt for one' s own life. If all citizens have a duty to stand in the way of terrorism, it is not sufficient merely to arrest and pass judgment on the perpetrators and organisers of terrorist acts. More than anything, we need to improve the conditions which give rise to terrorism: poverty, underdevelopment and ignorance are fertile ground for all kinds of fundamentalism.
It is a paradox that any unforeseeable event can easily be explained after it has happened, but it is not sufficient just to explain the world, we have to change it.
The world economy is in bad shape. After the attack on the United States, it risks getting even worse, particularly if there is prolonged military action. Europe, in order to be able to help others, should tackle its own economic problems. We should welcome the cut in interest rates, and it is also true that the ECB could have better prepared the markets. These measures would have prevented many stock market crashes.
If there is no balanced growth in the long term, no stabilisation of public deficit, such a shock from the exterior that is unforeseen and unforeseeable should lead Europe to bring automatic stabilisers into play for all EU countries. This is not economic laxity but good economic sense.
This good economic sense is demonstrated to us by our American friends. They have just decided on a substantial aid package for their civil aviation. Does this mean that Europe will now complain to the WTO about this distortion of competition? Or will she also establish a policy to support those economic sectors weakened by this terrible shock? Luckily, we have the euro. Without the common currency there would have been turmoil on international money markets, pushing certain currencies such as the Deutschmark to the top and others seen as weaker to the bottom, with the breakdown of the internal market into the bargain.
There is not only Europe, however. There are poor countries that have a greater risk of suffering from any economic turnaround in a recession that is still a possibility. Our main priority should be to aim for the true integration of all countries into world trade. Globalisation, often discredited, only in fact affects a severely limited number of countries. Four fifths of world trade takes place between thirty or so countries. There will be no development without trade. Any economy, in order to be able to export, should create endogenous growth, itself creating greater equity within a country. In order to permit this endogenous development in poor countries, the problem of third world debt needs to be resolved as soon as possible. It is only by eradicating poverty and ignorance that we will definitively defeat terrorism.
Mr President, ladies and gentlemen, international terrorism is threatening to multiply its actions and the brutality of the techniques it employs too - the atrocities in the United States were evidence of this, I am sad to say - while other serious threats such as chemical or nuclear weapons are still present. Coherent, common European reactions of defence and response are vital, and the Council and Commission statements have set us off in the right direction. However, there is still a complex issue to be resolved in international legal systems or, if you prefer, international law: the attitude to be taken by institutions such as the European Union or even the United Nations to States which tolerate and collaborate with terrorist groups. There can be no allowances or half-measures such as have hitherto been conceded in these matters. In any case, nothing will ever be the same and Friday' s extraordinary Summit will certainly be able to address this issue.
Mr President, Commissioner, Europe and the European Parliament are standing shoulder to shoulder with the United States at this dark time in human history, which is certainly the darkest moment since the end of the Second World War. We are standing by the United States not least because the victims of the various attacks include a large number of Europeans, many of them Italians. It was not just the symbols of the economic and collective freedom of the West that were the targets on 11 September: we have all been affected.
Europe must take the lead in the new political phase which has opened after the recent tragic events. Starting with Parliament, our institutions must play a prominent role in the coming weeks and months. Together with all the countries of the world, the Union will be summoned to the front line, and the decisions we are called upon to make will have to focus on certain major questions including, most importantly, identifying those responsible. This is vital if the United States and the allies who decide to support it are to be able to react against terrorism in the way that they must, but the aim of the action taken must be to strike those responsible for the atrocities in New York and Washington.
If we are to win this war against terrorism, Commissioner, we need a thorough reinvigoration of the secret services sector. In order to do this, in addition to enhancing Europol, which we advocate, it appears increasingly necessary to create a sort of supranational intelligence service. This was discussed at the Summit between the Italian and British prime ministers, a project seeking to create an organisation which can expose and help combat terrorism in all its tentacular ramifications.
The strategy and international action taken must, of necessity, include all the Arab countries. It must be clear that the battle currently being played out is not between the West and Islam: it is between the whole world and the lunacy of terrorism. That is why we attach great importance to Russia and China' s declarations and see the positions of Yasser Arafat and the Israeli government in taking certain decisions which facilitate encouraging steps towards peace in the Middle East as positive.
A military and intelligence response must, in any case, be accompanied by an incisive Union policy in the areas where there is worst crisis: an action intended to extinguish the flames of desperation and intolerance. The possibility of financial speculation initiated by terrorists on stock markets throughout the world and the crisis experienced by many airlines which will lead to thousands of job cuts demand a raft of measures from the international community to protect the economy as well.
Mr President, Europe and all its institutions are called to undergo a great test. However, we are all convinced that people will decide en masse for what is right and the values of freedom, democracy and tolerance which we all now uphold will ultimately prevail; we are sure that the European Parliament, the institution which represents the people of Europe, will, from Friday onwards, certainly do its part.
Mr President, there is no doubt that the whole of the European Union stands together with the people of the United States in utterly and totally condemning those who carried out those terrible atrocities in the United States and in expressing our deepest sympathy to the families who lost their loved ones in these terrible atrocities. The European Union and all democratic societies in the world should join together with the United States in seeking to bring to justice those guilty of those atrocities and in doing so, ensure that they target the actual terrorist organisations and their members, not the communities in which they live with the danger of innocent people suffering.
Generally, terrorism is found in areas of conflict resolution where unfortunately many of those involved believe in what they are doing. The European Union can play a major role in solving conflict resolution in the different parts of the world by sending to those areas of conflict not an army but a philosophy of peace based on firm principles. It is often forgotten, that the European Union is the best example in the history of the world of conflict resolution.
Who could have forecast 60 years ago where we all are now? Who would have forecast all this in 1941, with the second world war raging and millions being slaughtered. If our parents and grandparents had said "Don't worry, your grandchildren will be sitting together in a parliament of a United Europe", nobody would have believed them. But it has happened, and how and why it happened is crucial. For that reason the European Union, rather than having an army, should set up a Commission department of peace and reconciliation with a Commissioner of peace and reconciliation to spread this philosophy.
Firstly, in all areas of conflict you have divided peoples. Violence has no role to play in healing the divisions. Dialogue is the first step. Secondly there is the principle of respect for difference because all conflict is about difference, whether of religion, nationality or race. Thirdly, you need to create institutions which respect those differences, and the fourth element is working together in the common interest. Those are the principles at the heart of the European Union that solved the worst conflicts in the history of the world and are the principles that should be at the heart of conflict resolution in any area of conflict.
Mr President, Commissioner, ladies and gentlemen, the European Union has up to this moment been more vulnerable in every respect than the USA, and will remain so for as long as cooperation between Member States in both the legal and operational aspects of counter-terrorism is not optimised. Admittedly, we have Europol as an institution whose remit covers terrorism among other things, but Europol is powerless if not all Member States comply with the Convention, supply in due time comprehensive information for the analyses required and subsequently make aid available to their fellow Member States.
Europol is toothless if it has insufficient personnel at its disposal, and at present a mere 12 Europol staff are pursuing inquiries into terrorism in Europe. Europol is also toothless if the technology it needs is not made available to it. A package of measures is therefore urgently required, and quickly. I therefore want the Member States to be exhorted to adhere strictly to the Europol Convention, in particular Article 4, and a mechanism to be introduced to compel the Member States to supply this information.
Secondly, we must provide a budget sufficient to equip a centre of operations with an appropriate number of analysts to engage in investigations into terrorism. Counter-terrorism demands, thirdly, that we set up joint investigatory teams within the framework of collaboration between Europol analysts and representatives of the Member States. We welcome the accelerated initiative of Mr Vitorino's two framework decisions as a new and urgently needed legal basis with which to effectively combat terrorism.
Europe, above all others, has demands made of it. Europe is called, now, to be more than decisive in taking a stand in the face of terrorism and taking action to counter it. Such is the demand of the moment.
Mr President, ladies and gentlemen, the attack of 11 September on the WTC and the Pentagon strikes at the very heart of our democracy. The key aim of the new terrorism is to instil fear into us, to throw our world off balance and at the same time to exploit the helplessness of others in simple black-and-white terms. In a nutshell, this is an attack on our world, the whole world, and on our international rule of law, and this is precisely what I should like to uphold.
Terrorism has become global and also employs, therefore, global, modern technology and international, criminal structures. That is why it requires a worldwide response. For example, a higher level of cooperation among our secret services and the infiltration of terrorist networks spring to mind. We can no longer afford to work at cross purposes as separate states. Instead, we must take joint action and in this new coalition of action, we must go beyond usual concepts.
International financial consortia and multinational businesses too must cooperate. The production of drugs and oil in regions of conflict and the trade in 'blood diamonds' facilitate the financing of illegal activities, of conflict and of war, and are in turn closely linked with the terrorist networks.
We must discontinue the funding of, or cooperation in, the trade in raw materials, where this feeds conflicts and where it provides a breeding ground for terrorism. In this way, we can immobilise the funding of terrorist networks extremely effectively. This new war also requires a continued effort in the exchange of economic and criminal intelligence, even if this means that for reasons of security, some public services become more expensive or slow down.
Our desire to live in an open democracy that is accessible to everyone makes us vulnerable. But our strength lies in cooperation. This applies overall, irrespective of race, religion or nationality. We can see through every terrorist attempt to divide the world into their world and ours, to antagonise groups or religions. Terrorists are not nourished by religion or ideology. Their hunger is called power. Their weapons are fear and destruction. They do not want peace in the Basque Country, Liberia or the Middle East. They simply want civilian victims. That is why we are on the side of America and of every peace-loving individual who wishes to support this international order.
Mr President, Madam President-in-Office of the Council, Commissioner, we can see that the response to this terrorist act is being prepared, and I believe it is being done with great care. The United States is dealing with this business calmly and attempting to solve the problem in a multilateral context, including cooperation with NATO. This indicates that all is being done with calm deliberation.
I believe that, for this reason, we must also make it clear that there is no reason for us to evade our responsibilities and obligations, not simply because of our gratitude and not only in order to guarantee the future of transatlantic relations, but because it is in our most fundamental best interests. Terrorism is taking on the dimensions of a war and resulting in destruction the like of which we knew only in wartime; it is this terrorism that is in a position to strike in the same way at Brussels today, London tomorrow and Madrid the day after tomorrow!
The combatants are already in our midst, and so nobody can steal away. Nobody, I believe, should look for an alibi, a reason not to join in when the action really does start; and, when it does, it will involve the taking of steps which we must develop on the basis of a new definition of security policy: military action involving the application of all foreign policy instruments, for example the prevention of alliances in favour of the other side, and in conjunction with internal security, about which Mr Vitorino and many in this House have already spoken.
On this last point, it must be clear that cross-border measures can be put in place against cross-border terrorism and that the best national legislation and the best national police can do nothing without cooperation in this sphere.
Let me finally say just one thing: nothing justifies terrorism, but we must still make it our concern to remove the root causes of support for it. We must, therefore, play our part in removing the breeding-grounds for terrorism in the Middle East and in many other regions
Mr President, the terrorist attacks of 11 September have meant that our debate on the need for Community action to combat terrorism is now extremely topical. We are still overwhelmed by the horrendous pictures, the horrendous truth and their grave consequences now and, we imagine and fear, for the future.
Quite apart from the effect on the economy or on world political relations, however, thousands of people have died, thousands have lost their parents, children, spouses, friends and loved ones. I would like to dedicate my first words to those people who are suffering, to the victims: they, the victims, must be present in our future deliberations and decisions. Because we owe a debt to all of them. We will have to act so that justice is done and in order to prevent, through action or omission, more innocent victims. We know that something has to be done, that there has to be a response, a just, democratic, proportionate response, but a response nevertheless, because terrorists cannot be allowed to have, or believe they have, impunity and because we are obliged to assure the citizens that, living under the rule of law, we have the necessary instruments to defend their life, freedom and security.
I cannot and will not ignore the fact that I am Basque. I would rather have not had this experience in this field, I would do anything not to have had it, but I have. I know that international cooperation is the right approach, that the initiatives presented today by Commissioner Vitorino are the right approach: political cooperation, judicial cooperation, police cooperation. Joint responsibility in dealing with terrorism is our main, most effective, political response.
Ladies and gentlemen, terrorism - as has already been said - has no borders, no homeland, no religion and no ideology. It has a common objective and method. They have never wanted peace. They have always sought to destroy us, to destroy democracy. I therefore say to them that what the Commission has decided today, what has been approved today, is historic. Allow me to describe it as such. The necessary step has been taken to move on from solidarity, which is necessary but insufficient, to common action by all.
Thank you very much, Mr Vitorino, and thank you to all of you for this decision.
Mr President, immensely rich élites, members and accomplices of which have enjoyed university training, are attacking our financial, economic and security institutions. This horrific tragedy requires a response. The citizen asks the government to take action.
In terms of external policy, the European Union is able to do this because we increasingly speak with one voice. The value of our input in the eradication of breeding grounds for terror has increased by leaps and bounds, as will be seen, I hope, in the near future. As regards internal policy, we still cannot manage to speak with one voice. Basically, the 'every man for himself' mentality still prevails. Fortunately, the Commission has realised that this is not acceptable.
Mr Vitorino, I would like to commend you on the fact that you, and the Commission, have realised that speaking with one voice on behalf of the European Union is absolutely necessary. Within the space of one week, you produced a detailed plan with proposals which are both practical and also truly necessary. This will be rewarded in the form of the citizen' s trust. I hope that none of the Member States will dare to distance themselves from this critical plan, inviting the outrage of its own citizens in doing so.
Needless to say, justice is important in this context, for we are dealing with a crime here, with whatever fine motives it is presented. This is also evident in Northern Ireland where agreements contain terms which are used incorrectly and which are an insult to anyone who takes their religion seriously.
We have reason to be pleased with the Watson report which provides an initial impulse to the Parliament' s endeavours and may be supplemented with propositions concerning the preparation of crimes which are committed elsewhere, that is, outside the European Union.
We trust that the Commissioner will not accept draft framework decisions which contain weak formulae such as we now see from time to time and which have absolutely no meaning whatsoever. The real added value must lie in the fact that it becomes clear to the citizens that the European Union, as such, takes charge where guaranteeing internal security is concerned.
Mr President, Madam President-in-Office of the Council, Commissioner, we must also draw conclusions as regards civil aviation. We need to take steps to prevent similar terrorist attacks again taking place in or from the air. In the immediate future we need increased security for air travellers, preferably at international level. Let us each, though, start with our airports at home. We need stricter checks on luggage and hand luggage. We need tighter checks on airport workers. Above all, it will not be enough for controls at airports to be more stringent today and tomorrow if, in six months' time, they have been relaxed again in certain parts of Europe. No, we need strict controls on a permanent basis.
Looking at specific cases, there is probably a need for armed flight attendants on certain routes, and we must consider the need to secure the cockpit against terrorist attacks, for we must prevent aircraft becoming the biggest weapons in the world. Although the safety of passengers is our primary concern, our secondary concern is that, at present, the number of passengers carried by airlines is showing a massive decrease. We must keep an eye on this situation. Is the number of passengers falling as a consequence of the terrorist attacks, or because of market conditions or structural factors? As we read in today's newspapers, certain governments are demanding subsidies and yet more subsidies, but these cannot be the solution.
My group rejects subsidies for airlines. We must give thought to how we can help them. We can do this by coming to an agreement on code sharing and by permitting the restructuring of the companies, along with mergers and acquisitions. This would be a more elegant solution, keeping them competitive, but we must not pay out subsidies indiscriminately
The situation can, of course, change. If the USA supports its airlines to the tune of massive amounts, then we will have to see what effect that has on the transatlantic market. Under such circumstances, we will not be able simply to leave our airlines on the outside looking in, but let us be clear-sighted about this. First of all, however, we need increased security for passengers.
Mr President, on Tuesday we awoke in astonishment to a manifestation of a new form of totalitarianism. The Nazism of the past, the Stalinism of yesterday and the Islamic fundamentalism of today all had and have in common a most profound contempt for human beings, who they intend to subject to their plans for world domination.
On 11 September, it was not only the freedom but also the dignity of the human being that was attacked in New York and Washington. Those who financed this monstrous attack deliberately sacrificed the lives of their own people with the sole objective of killing the largest number of innocent victims possible, in order to put terror firmly into their opponents' minds and to rekindle the flame of their supporters' fanaticism. The resolve shown throughout the world proves that they did not succeed in their main objective, but the subsequent celebrations that took place in various locations show that the second objective could well have been achieved. Faced with this menace, we will naturally be obliged to review our common defence policy, but we should also be working toward the implementation of a new world order that allows Europe, in particular, to be increasingly engaged in the resolution of regional conflicts which, in the Middle East, in Afghanistan, and in Africa, do nothing to stem the flow of blood around the world.
In order to combat fundamentalist terrorism, we should mainly focus our efforts on increased assistance to all supporters of moderate and tolerant Islam, whether they be in power or in opposition. In Afghanistan, for example, we had no idea of how to respond to the urgent request from Commander Massoud to destroy the hornets' nest that had developed in his country. We should support his partisans in the Northern Alliance, the sole representatives of the recognised government in Afghanistan, and help them in any way we can to overthrow the barbarous Taliban regime. To combat fundamentalist terrorism we need to completely restructure our own defence mechanisms. Europe does not have the means. The American Congress and Senate have just allocated USD 40 billion to the President of the United States. What amount of money, Madam President-in-Office of the Council, Commissioner, do you have today to demonstrate, other than through fine words, our desire to stand shoulder to shoulder with the American people in this fight that has been forced upon us?
Ladies and gentlemen, today everything has changed. I hope that in the adoption of our 2002 draft budget at second reading we will know how to draw the right conclusions.
Mr President, Madam President-in-Office, Commissioner, I represent a country which has a unique and close historical relationship with the United States. We very much appreciated the support we received from that country in eliminating violence on our own island.
What happened in New York and Washington is not new. Attacks on economic, political and security targets resulting in major civilian casualties have been the hallmark of international terrorism. They have been experienced in Ireland, Britain, Spain and other European countries: that is why we share and understand the pain of those who have suffered. We in Ireland hope that this atrocity will precipitate a change in the way representatives of organisations responsible for similar atrocities in Ireland are treated as celebrities in parts of the United States. Hopefully, it will also undermine their fund-raising capabilities, particularly when their paramilitary wing still retains the weapons of terrorism and mass destruction and fraternises with other terrorist leaders.
The major issue facing democratic leaders is how to respond to this latest atrocity. When I listen to the language currently being used by President George W. Bush, I must say I am somewhat apprehensive. To talk about catching 'dead or alive' may well be the language of cowboy movies, but it is not the language that should be used by a world leader at any time, and certainly not during times of crises.
The revulsion that followed last week's events, provides the impetus to unite everyone in support of democratic ideals in the fight against international terrorism. Handled wrongly however, it could plunge the western world into a conflict with the Islamic world with catastrophic consequences for everyone. Therefore the response must be well thought out and proportionate. It must not result in unnecessary civilian casualties creating another generation of terrorists.
We have a unique opportunity to rid the world of the evil of terrorism and underpin democracy. Future generations will not forgive us if we squander that opportunity.
Mr President, in the United Kingdom we have unity of purpose at this tragic time. We are reassured by the solidarity with the United States expressed by political leaders right across Europe. Previously, the enthusiasm of so many European politicians for European integration has been fuelled by anti-Americanism. There must be no more of this. Seldom has the need for Euro/Atlantic unity been more vital.
I trust that European Union leaders will make sure that there is no backsliding by any European governments when the going starts to get rough. In previous crises, the resolve of some has quickly crumbled. It would be singularly inappropriate to use this crisis to promote and accelerate the integrationist agenda of the Union, in particular the essentially separatist elements of European defence policy. Our motive must be serious action against terrorism, not just seizing an opportunity to extend EU competencies.
On the internal front, I hope that the proposed European Union common definition of terrorist crime and associated legislation will be sufficiently robust to allow effective action at last to be taken against large numbers of terrorist front organisations throughout Europe. I have to say, I doubt it. The problem is that too many terrorists have their apologists and masquerade in other guises.
Ways need to be found to prevent terrorist support groups from carrying out what are still regarded as legal acts in our countries, such as recruiting, indoctrinating, broadcasting and fund-raising in order to sustain illegal acts elsewhere. Specifically, it is time for the seven European Union countries which have not yet done so, including the Belgian Presidency, to ratify and implement the UN Convention for the suppression of terrorist financing, so that the black money networks which sustain terrorist organisations can be closed down.
Democratic society needs to protect itself and be able to deal with real dangers. In recent years, it has been progressively disarmed.
Mr President, I firmly condemn terrorist acts. Terrorism is abhorrent, whatever adjectives you use to describe it and whatever ideological label you attach to it. I too feel that we must establish very close cooperation with the United States and form an extensive world-wide alliance of all the countries that wish to be part of it to combat terrorism. The world-wide anti-terrorism alliance must certainly address military issues to ensure safety, but it must also address all the possible forms of terrorism which exist, which range from financial to banking terrorism, and from economic, food contamination and environmental terrorism to electronic terrorism and terrorism in the form of computer hacking.
The debate between the European Parliament, the OSCE and the WEU, which met at the assembly of the Stability Pact for South Eastern Europe, focused largely, on the one hand, on the need to speed up the process of democratising those countries and, on the other, on the upholding of human rights. These are the two fundamental pillars for eradicating poverty and underdevelopment through the rational use of economic resources.
Henceforth, the European Union must stipulate the upholding of human rights and the implementation of democracy as firm conditions in all its external relations. This stipulation is fixed and unconditional because it guarantees the protection of the dignity of every citizen in the world. The European Union must encourage respect for every religious faith and, at the same time, it must require all faiths to condemn and abhor terrorist acts, to make a clear distinction between civil society, which is free to practise any religion, and terrorism, which cannot claim to have any religious justification. I support the idea of convening a Mediterranean Forum condemning terrorism, supporting the Middle East Peace Process and reinvigorating the Euro-Mediterranean Partnership.
Finally, Europol and Eurojust must, together, become effective European tools, concentrating on enhancing the European corpus juris and thereby creating a basic legal reference framework which will serve as the basis for European civil, penal and administrative law.
Mr President, I share and express my sympathy for the United States and for the other victims of this terrible incident. As a former Northern Ireland minister, I have been a terrorist target and I have faced the TV cameras surrounded by the wreckage of a terrorist incident. I know, therefore, how important it is to get both the response right and also to protect the general public as far as is possible in a democracy.
Like my colleague, Mr Jarzembowski, I am chiefly concerned about aviation and the mostly ordinary people who rely on it. As a member of the Committee on Transport, I have written to the chairman of that committee asking for early consideration of the implications for this important industry. First of all, security at airports and on aircraft; secondly, the control of congested airspace in view of the likely increase in military activity, the dangers of hostile incursion into European civil airspace and, of course, as he said, about the continued viability of European airlines. It is vital that we are consistent in our approach to public safety and to the collective peace of mind throughout the Union.
We must not overreact, exacerbating the understandable fears of the traveller and threatening their civil liberties, but we must get it right and we must do so immediately. We must act alongside our friends and allies within the United States of America and in international organisations such as the ICAO. To get it right will require work and effort and a commitment: As Mr Van Orden said, we want to make certain that we are saying and doing the same things in six months' time as we profess to do now. In conclusion, the message is quite simple: Terrorism must not be allowed to win.
Any attack upon civilians is abominable, and the sabre rattling we are hearing in Washington - the President uses expressions such as 'crusade' - is therefore also abominable. It is monstrous because we know that a military intervention will, in any case, destroy civil society and create the best possible breeding ground for further terrorism. Our most important task is to remind our allies in the United States of the need for caution and considered action, for terrorism is not to be combated through military action. With regard to the proposals tabled by the Commission, I would just say that these do not contain what is necessary to prevent terrorism, whose roots go much deeper. What is proposed is neither necessary nor adequate to stamp out terrorism and does not even begin to pinpoint the fundamental causes, which is what is important. Let us steer clear of these military metaphors and this talk of battles, crusades and waging war.
Mr President, ladies and gentlemen, I have listened carefully to the many speeches in this debate and believe that a number of very valid points have been made.
Needless to say, the events of last Tuesday were a kind of wake-up call for Europe. As many of you have already stated, it is true that we will need to take decisive action in future in order to remove the inconsistencies between the first, second and third pillars of integration, in other words the second and third pillars within the entire European construction. Some may appreciate in these circumstances that a plea for this does not point to an institutional compulsion, but rather to a concern for the effectiveness of the Union' s actions.
In this connection, I have taken a careful note of the invitation which your Member and my friend, Mr Jan-Kees Wiebenga, addressed to me. I would like to tell him to go ahead straight away with the good work by convincing his own political party and his own government to abolish any veto with regard to the Third Pillar. That would be a huge step in the right direction.
As far as our cooperation with the United States is concerned, I have, on behalf of the Council, said that this must be stepped up and will need to go beyond the usual forms of cooperation. Together with many of you, I hope that the American request for aid from Europe, as repeated by various Members here today, will remain just as clear in future and that provision will be made for a balanced cooperation, by means of which we, on an equal footing, inform, support and help each other as much as possible in all the actions which are necessary to combat international terrorism.
As some of you have already stated, I would, on behalf of the Council, like to underline that it would be a terrible mistake to view the events of the past week as a kind of conflict between two civilisations, or worse, a conflict between philosophical-religious world visions. Radicalism is nobody' s monopoly, unfortunately, and neither is fanaticism.
What happened last week is so horrific on account of its sheer scale and the large number of victims involved. Those images will be etched in our minds forever, but unfortunately, every day, we are once again faced with expressions of blind fanaticism, much closer to home, which cannot be ascribed - as happens - to certain world visions. I would like to warn against this most emphatically. We must not go in that direction and we must, on the contrary, ensure that all sources of conflict on our own continent, but also elsewhere, are brought within peace processes as soon as possible. Like many of you, I have the Middle East in mind but not only the Middle East. I am also thinking of the Balkans - yesterday, in Parliament, a conference was held on the Stability Pact relating to the Balkans - and Africa - I talked this afternoon abut the programme of our Presidency concerning Africa.
As I already stated in my first speech, the European Union is growing into a global power quicker than many had envisaged and slower than many would wish. That brings with it additional weighty responsibilities. I hope that in the next couple of weeks and months, we will prove worthy of those additional weighty responsibilities.
Mr President, ladies and gentlemen, the Commission is grateful for your contributions to this debate. I shall certainly convey to President Prodi and to my colleague Christopher Patten the questions for which they are directly responsible within the Commission. For my part, I should simply like to emphasise three points. The first is to say that I fully share the idea that the strategy on terrorism should not be caught between the various pillars of the European Union. There must be a global strategy that harnesses various instruments, such as conflict prevention policy, of course, the development of a political dialogue with the most problematic regions under the common foreign and security policy, of course, development aid policy, of course, but also, and let us be quite clear on this point, security policy and police and judicial cooperation policy. We cannot ignore the deep-rooted causes of terrorism, but we cannot allow the slightest ambiguity to remain and we therefore state that no cause justifies the use of terrorism and violence that sacrifices innocent lives. The best way of combating terrorism in the name of democratic values, therefore, consists of using the weapons of the law, cooperation between police forces and cooperation between the courts.
It is worth emphasising, however, that there are clearly some issues which we must look into, such as the funding of terrorism, the need to rigorously apply the United Nations Convention for the Suppression of the Financing of Terrorism, the need to adopt effective mechanisms to combat money laundering and the tax havens that provide financial support for terrorist groups and the United Nations Convention on arms trafficking. In other words, we need to implement the Palermo Convention on organised crime. These are many ways of proving, within the framework of the United Nations, that the people who died on 11 September did not die in vain. In other words, that States have learned the lesson and that they are willing to give incontrovertible proof that they are improving cooperation in the fight against terrorism.
The second issue that I wish to address concerns aviation safety. I am pleased to say that the Council of Ministers for Transport has decided that a working group will present an initial report on 15 October, not only on the most immediate safety measures that are being taken in airports and in aircraft but also on the need to conclude an agreement, especially with our American partners, on rapidly defining measures to improve the safety of air transport. I also wish to say that these issues will be discussed by representatives of the European Union at the General Assembly of the International Civil Aviation Organisation, which opens on 25 September.
With regard to political decisions - for example, the two framework decisions that the Commission has just approved - it is quite clear that unanimity could prove to be a tricky obstacle to overcome in Council. The Commission has already, on several occasions, expressed its sympathy with the idea that methods of decision-making under the third pillar should be streamlined and simplified. However, over and above the issue of unanimity, the Commission' s political position on the fight against terrorism is clear: no State must block decisions. Nevertheless, no State can opt out of the fight against terrorism. The effectiveness of the framework decisions also depends on their being implemented uniformly in all the States of the Union without exception, because we do not want a single haven for terrorist or criminal activities to exist within the European Union. To this end, I hope that the appeals of this Parliament and of public opinion are sufficiently strong to enable us to reach the compromise formulas necessary to improve police and judicial cooperation, which are the legitimate methods for combating terrorism in a democracy.
Thank you very much, Commissioner Vitorino.
Future of cohesion policy
The next item is the Council and Commission statements on the future of cohesion policy.
Mr President, Commissioner, ladies and gentlemen, since 1988, regional policy has enjoyed undeniable success. This success is not purely coincidental. It is the fruit of a major policy decision that favours solidarity, a decision that has resulted, in budgetary terms, in the appropriation of more than a third of Community expenditure for economic and social cohesion.
During this 2000-2006 programming period, the Commission adopted, on 31 January, the second report on economic and social cohesion in accordance with Article 159, subparagraph 2, of the Treaty. In addition to being a pertinent account of the studies carried out and the statistical information gathered in the field of enlargement, the report contains conclusions and recommendations that should encourage debate on the future of regional policy. Economic and social cohesion is a real issue that we should be concerned with from now on, for we have to provide answers for the next programming period starting 1 January 2007, a time when enlargement to include new Member States will be a reality.
With regard to the statistical information in the second report on cohesion, one fact stands out in our minds: enlargement will bring a challenge twice as large as the one we are currently facing, for the figures indicate that regional disparities are set to double. In relative terms, regions that are lagging behind in their development and those which are having problems with restructuring will be greater in number and this effect will be multiplied when we are 27 Member States. In addition, due to a simple mechanical reality, a certain number of regions in the current European Union will no longer find themselves on the list of problem regions although their true economic situation has not really improved.
Mr President, Commissioner, ladies and gentlemen, our attention needs to be focused on two crucial questions.
The first question is whether enlargement is conceivable without a powerful structure and cohesion policy. The second question is how the policy on economic and social cohesion should in future continue to focus on regions that lag behind current Member States developmentally, and what are the objectives that need to be met. Both questions were extensively dealt with during the informal Regional Policy Council which was held recently in Namur on 13 July last.
With regard to the first question, everyone has accepted that enlargement will bring with it a substantial increase in needs in terms of social and economic cohesion. That was also clearly underlined in the Commission' s second report on economic and social cohesion. The figures in the report speak for themselves. Following on enlargement, discrepancies will become more pronounced in two ways. Firstly, the section of the population in regions with a Gross Domestic Product per capita that is less than 75% of the current EU average will double, and that means that the number of inhabitants that fall within the scope of present objective 1 of the Structural Funds will increase from 19% in the EU of Fifteen Members to 36% in an EU comprising twenty-seven Member States.
Secondly, discrepancies will increase in extent. Today' s average Gross Domestic Product per capita in the underprivileged regions stands at 66% of the EU average. If one adds to this the less developed regions of the candidate countries, the average Gross Domestic Product per capita drops back to less than half of the EU average, to only 77% to be precise.
On the basis of the above data, one can conclude that with enlargement, the cohesion problem doubles in terms of its original scope and its original extent. Poverty and inequality are persistent problems and we realise that we will need to fight them for a long time yet to come. Even if the candidate countries were to grow faster than the amalgamated countries have done in the past ten years, even then, the current level of the Gross Domestic Product per capita would imply a convergence process spanning at least two generations. Even with the Irish rate of growth of the past ten years, it would take twenty years to reach 90% of the Gross Domestic Product per capita of the fifteen EU Member States.
It is from that perspective that today' s priorities and objectives of our regional policy must be viewed. Even the management itself of the outlined package of measures is an important element, in the sense that we should not overlook the fact that at present, most candidate countries do not have appropriate structures in place to manage properly the regional policy in the way we in most cases propose.
Having said that, during the informal Council in Namur, we were given a clear signal that it is necessary to continue to support the current underprivileged regions in the European Union. The present objectives pertaining to the underprivileged regions, both in the Member States and in the candidate countries, must be supported in a fair manner. That will inevitably need to go hand in hand with an even more efficient deployment of Community resources.
There is therefore unanimity as regards the continuation of the present regional policy concerning those regions which continue to face structural difficulties.
Mr President, ladies and gentlemen, with regard to the coherence of the actions to be taken, the Fifteen support a strengthening of this coherence at all levels, particularly between the Structural Funds and the Cohesion Fund, with a more specific focus being given to interventions.
Furthermore, requests for additional assessments, particularly on the efficiency of the current system, have been drawn up by certain Member States before they are prepared to advance further in the determination of procedures and mechanisms that will govern the future of economic and social cohesion policy. These procedures and mechanisms will be the subject of a global proposal from the Commission in 2004, in its third report on economic and social cohesion. In any case, it is clear that projects and action supported by the economic and social cohesion policy are particularly important to European citizens. This contributes to the process of bringing citizens closer to European institutions and policies.
Mr President, Commissioner, ladies and gentlemen, the Commission, by publishing the second report on economic and social cohesion, has paved the way for an important debate on the future of the European Union' s structural operations policy. The Council, during the informal meeting on regional policy that took place in Namur, listened very carefully to the presentation made by Commissioner Barnier. The Council then debated the issue in a calm atmosphere where everybody had the chance to speak and be heard. The discussions focused on questions of substance, in a climate that was generally positive.
However, no definitive option has yet been decided on. To do this, the questions asked in the second report need to be looked at in much greater detail. The Commission will continue its analysis and will encourage debate by organising working parties for each issue. The results of this will be used in the drafting of a third report, expected in 2004. At this point, it will be sent back to the Council and Parliament, on the basis of the Commission' s proposals, to be used at an earlier stage in the development of the future framework of cohesion policy.
Mr President, Madam President, ladies and gentlemen, it is with great pleasure that I can personally bring you up to date, as I am sure you were hoping I would, on the great debate we started on 31 January in this very place, when I came to present you with the second report on economic and social cohesion that the Commission had just approved. On that occasion we, in addition to this presentation, started a debate that I said, and I am anxious to repeat on this very occasion, would be sincere, objective, without any issue being taboo, on one of the great Community policies at the very heart of the perception that we have of our European Union, for it relates to the policy of solidarity. Since 31 January, the debate has been stoked by new contributions. I am thinking in particular of the Cohesion Forum of 21 and 22 May, organised right here thanks to the European Parliament, in agreement with your President and with the support of my colleagues Anna Diamantopoulou and Franz Fischler.
At the same time, enlargement negotiations are progressing with all candidate countries. Enlargement, as you know, is one of the main themes of this debate. I would like to reiterate now that we must make a clear distinction between accession negotiations, which are based on the application of the acquis communautaire in new Member States, and the reform of structural policies for the period following 2006. The debate that I am inviting you to participate in mainly focuses on the period after 2006. We are, of course, not calling into question what current Member States receive from the Structural Funds from now until 2006.
Your Parliament, in requesting the Commission to give its opinion, wanted to take stock of this debate. I would like to thank you, therefore, for this opportunity and thus quickly mention certain points.
Firstly, the forum we held on 21 and 22 May was an opportunity for genuine debate, paving the way for other such moments. Since 31 January, the presentation of conclusions from the cohesion report has been, for both myself and my colleagues from the Directorate-General on Regional Policy, a priority. You can be sure that I will fully participate in this debate, week after week, at ground level. Last Friday in Helsinki, for example, I met the twenty Finnish regional Presidents. Tomorrow and the day after, in Oporto, I will attend an assembly of the conference of peripheral maritime regions, where we will discuss this future cohesion policy. In this way, the debate should spread, should move away from the political centre in such a way that it provides firstly the Member States and then Brussels with a certain number of ideas, requests, proof and guidelines. The 21 May forum was a very important moment for me and one that taught many lessons. It brought together a number of ministers, several former prime ministers, current prime ministers, representatives from regions and towns, not only from the fifteen Member States but also from the candidate countries, and many very high-level contributions. I would like to bring to light three aspects of these contributions and the discussion that Mrs Neyts-Uyttebroeck mentioned earlier, that I held in Namur with the fifteen ministers in charge of regional policy, on the invitation of the Belgian Presidency.
Firstly, the interest the future of this policy after 2006 arouses in all Member States and candidate countries, and the insistence of many on the truly political dimension of European solidarity. This is not solely a question of money. It is also the expression, as you very clearly stated, Mrs Neyts-Uyttebroeck, on behalf of the Presidency, of possibly the most concrete, the most precise and visible of the values upon which the European Union is founded. The proof that our Union is not just a large free trade area or single market, but also a community of solidarity that should one day be a political force.
Secondly, I have had no negative feedback regarding the enlargement process. There is concern, of course, but also a sense of the European Union' s historic obligation and interest in both new and old Member States in assisting in the long-lasting and balanced development of the whole European continent.
Thirdly, I have also measured the importance, in order for this debate to succeed, of not forgetting the needs of regions in States that are current members of the EU. I would like once again to state my conviction: we are not of the opinion that by admitting very poor regions in Eastern Europe - Estonia, Slovenia, Poland, Bulgaria and others - into the European Union, that regions that are poor or that are experiencing difficulties in the north, the centre, the south, not to mention the outermost regions, will become rich as if by waving a magic wand. After enlargement there will be problems and needs in the EU as it currently stands.
So, ladies and gentlemen, here we have what constitutes, when all is considered, strong encouragement for the maintenance of a cohesion policy that is suited to the new economic challenges and future geography of Europe.
My second point concerns procedures for the future. As you know, the Commission has committed itself, following requests from the Council in June, to provide it with a regular report on the development of its work on future cohesion policy. This information, which I must give to the Council, I must also, naturally, give to the European Parliament. I will propose to the Commission that it adopt the first of these regular interim reports at the very beginning of next year, in January, as soon as we have new statistics available. These statistics will explain, update and clarify the information that is already available in the cohesion report. I would like to point out that these new statistics, supplied by Eurostat, will involve, for example, the GDP per capita in 1999, and unemployment statistics for the year 2000. Therefore, the more up-to-date these figures are, the more serious and objective the debate will be. This interim report for the month of January will therefore contain an update of figures and analyses from the first part of the cohesion report devoted to the situation of regions, but it will also present the results of different studies that we have commissioned, as well as lessons learned from the great debates and seminars that have been organised. I can give more details regarding the additional studies commissioned: we have commissioned a study of the situation of the islands, as well as a study on the macroeconomic impact of Structural Funds. With regard to this macroeconomic study, I shall be very eager to provide you with information on the impact of these Structural Funds in terms of the direct impact of the use of these funds in net contributing countries. I also plan to commission an additional study on the situation of mountainous regions or regions that have long-term natural handicaps. In order to stimulate this debate, seminars will be organised during the first half of 2002 on each of the ten Community priorities that have been identified in the cohesion report, with the participation of experts from the Member States and regions who we shall invite in accordance with the various issues.
My third point involves, whilst still talking about the future, the basis of the debate. On the subject of the basis of the debate, I would like to express, or state once more, three convictions. My first conviction is that within the coming context of this EU enlargement, the Member States and regions will feel the need for more Community cohesion policy and not less. I do not think that a form of unravelling or renationalisation of regional policy should be the way to respond to this requirement, to this need for cohesion in an enlarged EU where there will be - and the figures speak for themselves - more disparities than today. But I am equally resolutely in favour, while reaffirming this need for cohesion and planning these new cohesion and regional policies, to find, with your help, a way to achieve more decentralisation, simplification, and less bureaucracy. As far as we can, I will, using current European procedures, be anxious to search for and propose all means of moving further towards simplification and decentralisation.
My second conviction is financial in nature. Even if the financial debate is, strictly speaking, premature today, I am not the only one to consider, as I already said here in a personal capacity, that a financial effort that would globally represent any less than 0.45 % of EU GDP would, in my view, call into question the credibility of the future cohesion policy. I think therefore that I can state once more that, in my opinion, we cannot, without calling into question the credibility of this cohesion policy, fall below this threshold of 0.45 % which is a threshold universally accepted by the Heads of State and Government in Berlin.
My third conviction is that future cohesion policy should be fair and non-discriminatory. It should, therefore, be directed towards all regions that have structural difficulties of whatever nature and deal with questions in a heterogeneous fashion, that is to say, regions that are very backward in terms of development, that happen to be mostly in candidate countries, as well as regions within the current Fifteen that have not truly succeeded in the process of true convergence and for which it would be a good idea, at an opportune moment, to find some means of fair treatment, so that they are not penalised by a purely statistical or mechanical effect linked to a threshold or to new methods applied within the framework of the enlarged EU, in order to deal with the problems of certain areas which have particular handicaps or certain worrying social issues such as equal opportunities or the situation of urban areas.
In conclusion, Mr President, Madam President, ladies and gentlemen, I would like to remind you that the report we shall put forward at the beginning of next year will take its inspiration from the results of the great debates held in the second half of this year. This is just the first of the meetings I have proposed to hold with you. There will be others before I present you with the third cohesion report in 2004. It is in this frame of mind that I shall be entirely available today and in the forthcoming weeks to listen to your suggestions, your recommendations and your criticisms.
Mr President, I do not think anything impressively new can come out of this debate on regional policy quite simply, in my personal opinion, because the time is not right, it is not newsworthy, if you like. In all events, given that many of the Members are interested in this particular subject and given that regional policy accounts yet again for 35% of the budget, this confirms, I think, just how important it is to the European Union and, in this sense, there is perhaps some point to the debate.
The second point I wish to make is that perhaps it would be a good idea at some point - and this is certainly the intention of the Committee on Regional Policy - to discuss the state of progress of projects and programmes under the Community Support Framework in individual countries, because I personally am not at all convinced that everything is going swimmingly in every country, not through any fault of the Commission's, but through the fault of certain Member States. I do not wish to speak of dramatic delays but I am sure that certain countries are having problems.
As far as the future of cohesion policy is concerned, a debate was started following the second cohesion report by the European Commission and I think that certain conclusions are already obvious, that is, that far more regions will need to be covered, that in regions in the Member States which are already covered there will appear to be an artificial increase in GNP, which does not mean that they will automatically become rich, as the Commissioner has said, and that it goes without saying that more appropriations are needed but that it does not go without saying that it will be easy to find these appropriations.
As far as I can see, the conclusions are more or less obvious. First, we must not leave things in the lap of the Gods, we must not take decisions at the eleventh hour, because we could bring the European Union to what may well be an explosive situation. Secondly, we need to concentrate from 2006 onwards on those in real need. Thirdly, we must not create shock waves in regions which stop being covered, because that will give rise to euro-scepticism in these regions. Having said which, I have two unpleasant things to say, one of which is unpleasant for the poorer countries and the other of which is unpleasant for the richer countries.
For the poorer countries, I think that we need to find ways of making the most of appropriations by introducing suitable mechanisms, incentives and, if necessary, sanctions so that the money actually goes somewhere. And for the richer countries, we need to rethink the overall logic of the Community budget so as to find a way of increasing appropriations, because there will be a huge increase in requirements and regional policy will, as the Commissioner has said, have no credibility whatsoever if we fall below a certain point.
Mr President, Commissioner, you will be aware that the Regional and Transport Committee has started its deliberations on social and economic cohesion via the second cohesion report and that this report launches the debate on how we face up to the challenges of regional funding and structural policy in an enlarged Europe. However, whilst I am grateful for the Commissioner's statement today, my group is still disappointed with the Commission as it appears that it has not used its right of initiative and has not engaged itself fully on this topic. It raises the question as to what the real proposals of the Commission are.
Commissioner Barnier referred to the meeting in May in which many Members participated, but again nothing concrete seems to have come out of that meeting. On our side of the political divide, we recognised at an early stage how sensitive this issue could be and indeed our experience of Agenda 2000 was the catalyst that told us this. But then Commissioner Wulf-Matthies facilitated a common position with Parliament and so we feel that the time is now right for us to start work with the Commission as it becomes more active, positive and decisive.
My group has discussed in detail the questions that you have posed. The main points emanating from our discussion revolve around the principle of keeping the concept of social and economic cohesion and its most representative instrument, namely the Cohesion Fund. But a thorough discussion is required on implementing the goals of the cohesion policy before we make any decisions on the future financing of structural aid.
At the moment, we are facing a number of great challenges and any discussion on the implementation of Cohesion Fund has to include other areas under the umbrella of sustainable development, such as employment and agriculture. We must continue to ensure that the poorer regions that presently receive structural aid are not mistreated in the future and that Community initiatives, such INTERREG and URBAN, are retained. We also question whether 1.27% of the Community GDP, as was decided on in Agenda 2000, is enough with regard to the new Cohesion Fund.
In launching this debate, it is our view that our discussions would have been more fruitful and more meaningful if the Commission had come forward with ideas of its own so that it could act as a facilitator of those discussions. We know that it is an important issue. At the moment, we are left with a series of questionnaires, but we can give the Commissioner a guarantee that our group will be fully involved in discussions in the coming months.
Mr President, the debate on the future of the cohesion policy is a very timely one. I wish to thank the Commission for its willingness to share this debate with Parliament and, at the same time, for the visits undertaken to Member States. They are very necessary.
My concern is not just how regional policy can be made to work effectively both in the present Member States and in the countries that have applied for membership but also the continuation of structural policy in the present Member States in the next Structural Funds period. Structural Funds policy is currently managed in too cumbersome a manner. Now is a good time to consider, for example, how we might learn from the delay in the preparatory procedures for programmes for the next period. How can we become more effective, achieve better results and reduce bureaucracy? In this connection I would also like to enquire what the Commission' s position is regarding what enlargement means for the overall funding of structural policy. Is the Commission prepared to increase structural policy appropriations during the next Structural Funds period should the situation regarding European economic and social cohesion so demand?
At the same time I would also like to communicate to the Commission that a funding model for enlargement is not acceptable where those having to pay would be the poor regions of the existing EU countries, where there are still lasting problems owing to difficult natural conditions, long distances or sparse populations. The EU must also show solidarity in the future so that new money with a new financial instrument can be found for the new challenges of structural policy, where those that pay would include those central regions that will be the first to benefit economically from enlargement.
Mr President, Commissioner, ladies and gentlemen, cohesion policy is indeed the greatest challenge facing the Community in the context of enlargement. At the same time, cohesion policy will be the litmus test of whether stability can successfully be maintained in an EU of 27 Member States and, moreover, in all its parts. The tendency has, however, prevailed in the Member States not to assess the success of cohesion policy in the less favoured areas, but rather to evaluate success in terms of how much they end up getting for themselves out of each negotiation. Clearly, this must change from 2006 onwards! Stability and the successful development of an enlarged Union will be guaranteed after 2006 only if common objective criteria rather than the protection of possession constitute the precondition for the allocation of funds. This means that a new, common cohesion policy must be tested in its entirety against the old policy.
The second report on cohesion contains some good proposals, but it perpetuates many of the cohesion policy's errors and is no radical programme of reform. I will say a bit more about the proposals. I think it right and proper that all regions of the enlarged Union should be assessed on an equal basis provided there is no simultaneous impact on regions which are currently being supported. So I wholeheartedly support the principle of phasing out. Increased decentralisation and the promotion of partnership must, however, apply also to the acceding countries in the accession funds - and right now - so that their authorities get some practical experience of them. Phasing-in the acceding countries into a decentralised structural policy as early as 2002 is also necessary in order to pool experience. Even in half measures, an integrated regional policy is the only thing in which donors, too, can have confidence. Quality must therefore come before quantity!
Mr President, Commissioner, Madam President-in-Office of the Council, I consider the policy of economic and social cohesion to be one of the European Union's undoubted achievements, attesting as it does the principle of solidarity between the highly-developed regions and the weak ones. Of course, on further analysis of the way structural policy has worked to date, it has to be said that it has a lot of inadequacies.
Firstly: The divergence between Member States may well have decreased, but the differences within them - between highly-developed regions and weak ones - have increased.
Secondly: The unemployment rate in the weak regions has not significantly decreased.
Thirdly: The average per capita income of the wealthiest regions, which make up 10% of the Union's population, is still 2.6 times higher than in the regions in which 10% of the poorest inhabitants live.
Fourthly: The underdeveloped regions still do not possess self-supporting economic and social cycles. They therefore have enormous problems when it comes to actually reducing the amount by which they lag behind the developed areas.
Fifthly: You yourselves can see that the commitment appropriations yet to be settled totalled almost EUR 42 billion at the end of 1999, in other words the Structural Fund's input for specific projects is inefficient! This means that other measures, even other projects, must be deliberately chosen, something which can, of course, only be done in collaboration with the Member States.
Whatever the shortcomings, the enormous amount of change cannot be overlooked. Differences would otherwise be markedly greater. This also means that we must carry on with the Structural Fund policy. You have just said, Mr Barnier, that there must be no taboos. Too true! All the Member States said more or less the same thing at the informal meeting in Namur, and proposals were submitted. But sooner or later, we must get to the point. At some juncture, it will have to be said that these proposals cost X amount of money, and we must either make it available or we have to admit that we are not going to.
This cannot be put off for ever and a day. You will be aware that the upper limit equals 1.27% of GDP within the financial perspective for 2000 to 2006. Where are we in real terms? At 1.06%. You can hardly call that putting real structural policy into practice! It is also because of Parliament...
(Interruption by Mr Jarzembowski) No, I am not only accusing the Commissioner; we put up with this sort of thing all the time! Not my Group, though; we have always submitted the relevant amendments. Perhaps, Mr Jarzembowski, the PPE-DE Group would like to join in next time, then we should almost make up a majority! In the context of this discussion, we must also of course bear in mind that there are very special regions. I regret to have to say, Commissioner, that the border regions programme imposed by the Commission is utterly inadequate! Perhaps we will have to give some thought to doing something similar...
(The President cut the speaker off)
Mr President, Commissioner, the Cohesion Fund was created in order to prepare the structurally weak countries of the EU for economic and monetary union. The cohesion countries have substantially caught up over the past few years and they all participate in EMU. I would therefore observe that this objective of the Cohesion Fund has been attained. Despite this, Agenda 2000 decided that the Cohesion Fund should continue. Would it not have been consistent to let the Cohesion Fund expire, not abruptly perhaps but by its being phased out? The eastward enlargement means that the EU's present cohesion policy cannot be continued with any longer. We all know that eastward enlargement will not be for free, and this must be said frankly. Apart from that, I too believe that much is going wrong with our cohesion policy as regards efficiency, administrative costs and this policy's vulnerability to deception. What the cohesion policy needs is a fundamental debate about its strengths and weaknesses, that is, about its possible reform.
I know that this is a difficult debate, being about our patrimony. But it is also about a quite fundamental question: what, in the EU, does solidarity mean?
Mr President, Madam President-in-Office of the Council, Commissioner, I too will take up your suggestion that this issue should be discussed without taboos. I do not believe that there is actually anybody in this House who is opposed to a cohesion policy. The question we must ask ourselves is whether a cohesion policy would not be better conducted without a Cohesion Fund.
There are two problems, the first being that, if the accessions were to take place, then, logically, all the acceding States, being the poorest countries and States, would have to join the Cohesion Fund. You cannot say that there is a regional policy for all, a Cohesion Fund for four countries and all the rest can fit in somewhere else! No, so if the Cohesion Fund were to be maintained, it would have to apply to all the acceding countries. It is my personal view, however, that cohesion policy can be carried on better through the medium of general regional and structural policy and without a Cohesion Fund, as the Cohesion Fund seems to me to suffer from the drawback that it turns its attention to States rather than to regions. It is not the States that we want to support, however, but disadvantaged regions. It is for this reason, Commissioner, that I believe this issue should again be considered very carefully.
I believe, secondly, that we too should, as you have always said, distinguish between substantial reforms and the question of how much money we want to end up spending on them. We must, in my view, come to a quick decision about the substance, as the acceding States have a right to be told before 2002/2003 what the cohesion policy situation is going to be if they are Members by then.
Commissioner, I am not sure that I understood you right: I find your model good in itself. You are saying that there are standard criteria for all regions - one or two, shall we say - then there is phasing out for the regions that used to be supported but no longer can be because of the new criteria or simply because there is no more money. The question now arises: by what criteria should support actually be given in future? I myself would be prepared to talk in terms of one or two, or even three, criteria. I have, though, the slight suspicion - which you hinted at earlier - that there will subsequently be ten. So one takes a look to see what criterion fits the region. Oh look, there are a few mountains, so this is a mountain region. And this place has island status, so we shall call it an island region!
I think it better to take any old percentage - GDP plus, perhaps, the unemployment situation, for example. If one takes that a step further and says that the balance of the sexes or the standard of education of men and women are to be counted as general criteria, then - if I may say so - things get a bit jumbled. So please let us carry on our discussions, as you said you would. We are on your side and look forward to continuing the debate with you.
Mr President, Madam President-in-Office of the Council, Commissioner, I wish to express my support for those who have said that this debate must not be about the safeguarding of possession, but about aid for those who need it most. I also want to say frankly that, in my considered opinion, nobody must close his eyes to the fact that enlargement is going to present us all with great challenges, those of a financial nature among them. The Germans learned their lesson through reunification, when the citizens were told at first that it would involve no fiscal burdens for them. This was demonstrably false. Let there be no misunderstandings - of course we want enlargement. But we must squarely face the consequences for structural policy. We should not simply be told 'as you were' , and I do not believe that we will be.
If we are not to forfeit the trust of people in the affected regions, we must point this out clearly, honestly and at an early stage. If there is not to be a rude awakening, we must explore the possibilities of full support for the candidate countries in building up their infrastructure and, at the same time, concern ourselves with continuing to bring the weakest regions of the Fifteen up to the average. The success of this will depend on making certain changes which would have been required even without enlargement. First, there is the fact that the cohesion countries can point to very variable results from the catching-up process, and it is evident that the greatest successes were achieved where the actors were on the spot and shared a commitment to maximising the efficiency of the support.
Moreover, project evaluation needs further improvement and efficient management needs greater rewards than in the past if the effectiveness of the means employed is to be assessed. Last but not least, there is no getting away from the need for closer dovetailing with the other EU policies, in particular the common agricultural policy. I believe that both targets can be reached through the decentralisation and simplification that Mr Barnier has mentioned.
Mr President, ladies and gentlemen, Commissioner, I would firstly like to say that I am in favour of the two reports, which provide us with a good analysis of the application of both the Cohesion Fund and the Structural Funds in 1999. On the basis of the analysis contained in these two reports, I would like to refer to three points.
The first is obvious: the cohesion policy comes within European Union policy and a fundamental element of that cohesion policy is the funds which we are discussing here. The regions which are at a lower level than the European Union average cannot do without these funds, with or without enlargement. It is therefore inherent to the European Union' s cohesion policy that the least-developed regions of the Union receive funds and resources so that they can try to eliminate the current territorial imbalances. As has been said, there is still a budgetary margin in the Union which can be used to meet these needs.
The second point is that these reports refer to 1999. There are a series of criticisms about application, which should be taken into account. Let us hope that in 2001, thanks to the action of the Commissioner and his team, the restrictions and shortcomings pointed out may be eliminated.
Thirdly, we must bear in mind that the series of statistics analysed and the studies done on the long-term application of the funds in the European Union, with very few exceptions, demonstrate that in the least-favoured regions the level of imbalance in relation to the European Union average has been reduced. Therefore, since we are talking about the future application of these funds, this must be taken into account in the Union' s new policies in this field.
Mr President, ladies and gentlemen, like all of you, I am very pleased that both the President-in-Office of the Council and the Commissioner responsible for territorial policy have agreed firstly that it will be necessary in the future, with enlargement, to have a dual cohesion policy, although it is of a minority nature: the cohesion policy for the regions belonging to the fifteen current Members and the supplementary cohesion policy for the enlargement countries.
I also note that they agreed on an issue which seems to me essential and in no way hypocritical: there can be no political Europe without an economic Europe, there can be no political Europe without a cohesion policy. That is also the case in the current States, and the European Union must assume these responsibilities in the future.
How can it be done? How can it be achieved and with what instruments? We clearly have to improve the current application of the Structural Funds and the Cohesion Fund. We only have to look at the differences between Ireland and Spain, in terms of results over past years, or between Portugal and Italy or Greece, if you will allow me. The application has been different, and as such Ireland has made extraordinary progress and Portugal has taken better advantage of the Structural Funds than many other States. This has not been the case with Spain, Italy or Greece, where, while State income has come closer to the Community average, this has not been the case in their internal regions, which indicates that the Funds are being badly applied, possibly because the State has taken advantage of the funds intended for the regions or because the policy of additionality has not been applied in the State.
Mr Barnier, you have said, and you had said previously, that the Structural and Cohesion Funds cannot be below 0.46% of Community GDP. I would remind you that this is the level they had in 1999 and that in 2006 it will be 0.31%. If in 1999, in view of the result, we had not managed to eliminate differences between the regions of Europe by means of these Funds, we must therefore be much more ambitious than you are proposing, although you have done so in a very positive way.
Mr President, Commissioner, the question before us is what line our cohesion policy should follow in the new perspective that is opening up with enlargement. There are two parts to the response: on the one hand, the principles on which cohesion policies are to be based from 2006 onwards must be established and, on the other hand, the priorities must be set.
In my opinion, there are two principles which must underpin cohesion policy: firstly, equal opportunities, and secondly, regionalisation. Modern economic theory teaches us, with a wealth of detail and supported by considerable empirical evidence, that the success of local development policies is strictly linked to an increase in the power of individuals to take autonomous decisions and to the projects for implementing regional policies which are acceptable to those voters.
In the same way, talking about regionalisation is the same as defining economic policies at local level so that they respect and appreciate the different assets of each region, and so that the local government institutions, subject to monitoring by the electorate making them politically accountable, can take collective decisions backed by genuine democratic support.
The achievement of these goals certainly requires a different type of statistic on the state of the economies, at both local and national and Community level. Data on per capita income are no longer sufficient to assess individuals' opportunities for access in the European regions; we need much more: we need indicators which measure the degree of access to resources, indicators which measure the level of economic freedoms, which measure the level of fundamental human rights, which measure, in short, the quality of life.
Mr President, Commissioner, Madam President-in-Office of the Council, the cohesion policy is an integral component of the European Union. The European Union will not make progress in growing together if solidarity does not always play some part. We all know that those who are stronger and richer must help those who are poorer or not yet as strong or in the process of catching up. We are talking today about what was to be seen over the last few years and, of course, also about the conclusions we must draw from that for the years to come.
Today, I want to take a look at the current state of our cohesion policy, in other words: how are we spending the money we have allocated to this truly vital EU policy? Right up to Agenda 2000, we used to have the stormiest debates about how much money was to be spent. If, though, we now look at how implementation is actually proceeding, we cannot but have grave doubts as to whether this is being taken seriously enough.
The new aid period began last year, so, of course, things cannot move as fast at the outset as they can halfway down the track, but it must be pointed out all the same that implementation is proceeding at a wretched rate in the various fields. There is simply no other way of putting it. This has been a frequent topic in the Committee on Budgets, and even the Committee on Regional Policy, Transport and Tourism has taken it up and will continue to discuss it.
Looking at current discussions in the context of the Budget consultations - and here I must address my remarks to the Council - we see that the Council has allocated only 1% for next year's new liabilities, and that is then supposed to be converted into payments. One per cent of all we are prepared to commit, that is supposed to be paid out! We are producing a backlog, of the sort that we often used to have. We are piling up funds rather than fast-tracking aid, and fast aid is good aid, because we want many countries and regions no longer to need aid when enlargement actually comes about. If we really want to help them out of their plight, if we really want to make room for the new countries who want to join us, we must give aid fast and in concentrated form, in other words: there must be appropriate follow-up here.
I call upon the Commission - which has already submitted proposals on this - but also upon the Council, to follow up words with actions, for cohesion is only any good as and when it actually reaches people, and that needs to be as soon as possible!
Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, I will first address a word of thanks to you, Commissioner, for your lucid words and your declaration that, in the context of economic and social cohesion, both the new problems of the candidates for accession and the continuing problems of the present 15 Member States are being appropriately taken into account in various regions. Secondly, a word of thanks also for emphasising again that there are no taboos in this discussion. We are at the beginning of this discussion process and, in this discussion, we should explore in depth all the options for auditing the Structural Funds.
Holding 27 countries together economically and socially is a quite different matter from maintaining the cohesion of 15 of them. The solid fact is that the accession of 12 new States will substantially increase the disparities in the EU. On the one hand, the new Member States will have to be given priority, whilst on the other, the present beneficiary countries must not be denied a degree of continuity. We are well aware that the Cohesion Fund and the Structural Fund can still only be temporary measures and cannot be made part of the patrimony. However, regions must not lose their Objective 1 status after 2006 solely on the grounds that enlargement has brought an improvement in their relative position and without their having achieved sustainable development.
I see the cohesion policy as being credible only if the financial means are apportioned on the basis of objective criteria applicable to all, with the criteria of national and regional prosperity forming the bases. The pending review of European regional policy must therefore throw up some solutions, and that is the whole point of the discussion process that is now beginning - to treat on an equal footing the situations both in the new Member States and in the Objective 1 regions of the present Member States.
Mr President, Mr President-in-Office of the Council, Commissioner, in view of what one Member said, I believe that this is a very appropriate time to discuss economic and social cohesion. Let us hope that this notion transcends European borders and is applied to other regions. This would probably be a solution to many conflicts.
While it is true that this is a good time for the debate, I must also recognise that, at least in my opinion, the responses from the Council and the Commission are unsatisfactory. Firstly, I find it difficult to believe that we can talk about social and economic cohesion without making the least reference to the single market and all the policies of the European Union. We are currently negotiating the Sixth Framework Programme, a programme which from the outset does not fulfil the cohesive conditions required of it by the Treaties. Economic and social cohesion demands that we take it into account in all our policies.
Mr President, Mr Barnier asked this Parliament certain questions in this report. When we asked the Council these same questions, it indicated that this was not the appropriate time to answer them, but Parliament has the right to ask the Commission and the Council these questions so that we might know their opinion, before producing our report. I profoundly and fundamentally disagree with the Council' s attitude, and to a lesser extent with that of the Commissioner, because I believe that certain fundamental issues must be clarified immediately. We are talking about how the 2006 project is going to affect various regions in the future. If we do not do so we will constantly be talking in theory about this issue and we will never bring about the reform necessary for economic and social cohesion in Europe, because we will be looking askance at one another: some of us talking about how we have to remove the Cohesion Fund, others saying that certain regions have to leave it. This confusion will prevent us from getting down to a thorough analysis of the issue.
Mr President, honourable Members, as we all know, the European Union considers that economic and social cohesion between the regions is quintessential to life and has quantified this objective by setting a minimum cohesion target of 75% of the average per capita income of the 15 Member States.
At the same time, and quite rightly too, our European Union has decided to integrate new Member States whose per capita income is demonstrably lower. Is it logical, is it ethical and, hence, is it acceptable in the final analysis for the second objective to be achieved at the expense of the first? By which I mean that enlargement will reduce the new average per capita income considerably. The upside, of course, is that at least everyone realises that cohesion policy cannot continue with blinkers on as regards the 75% target and hence various scenarios have been proposed and are being debated, scenarios which may provide a way out but which are not a fair solution. It therefore makes sense, it is obvious in my book, to retain the first objective even for the enlarged European Union. In other words, all Member States, old and new, must exceed 75% of the average per capita income of the present 15 Member States. That would be consistent.
Naturally enlargement will need more money than it appears to have. So those who need to should take a realistic view of the new situation, they should approach it with an open mind, they should take a long-term view of the cost-benefit ratio of a revised, ambitious regional policy and they should not disappoint regions which continue to require help from Europe, from the Europe of their dreams, the Europe they believe in. We must realise, as did Demosthenes, one of the great figures of ancient Greece, when he said in ancient Greek, "... money, without it nothing we need to do can be done." And if the decisions have already been taken, well decisions are made to be revised.
Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, as Mr Marques and Mr Nogueira Román pointed out in their respective reports, the Cohesion Fund and the Structural Funds are of fundamental importance to the development of most EU regions, both in terms of infrastructures and from the point of view of social integration. The fact remains that, despite the budgetary aid granted, European regions are far from being on an equal footing in terms of development. My colleague Mr Fruteau is especially concerned about the outermost regions. You will therefore understand that this current context of enlargement makes me fear that the European Union has its attention exclusively focused towards the East, which would be disastrous for a good number of European regions that are current beneficiaries.
Please understand me: I am not trying to call into question the pertinence of enlargement, which, of course, means the consolidation of peace on our continent, which in these difficult times, is a noble and fragile objective. On the contrary, I am thinking about the conditions in which it can succeed. I am, in fact, one of those who think that the success of enlargement will be the result of the strengthening of cohesion. But this cohesion has a price that should not be paid by the EU' s poorest countries.
In concrete terms, Commissioner, I hope that the eligibility criteria of Objectives 1 and 2 will be very carefully revised in order that the poverty of some does not lead to the end of hope and the impoverishment of others. Enlargement is a great challenge. It is one of solidarity. It will not be surmounted unless it is understood and accepted. Let us not forget this fact.
Mr President, the statements we have heard from the Council and from Commissioner Barnier and the speeches of all the Members have confirmed without a shadow of a doubt that cohesion policies are one of the fundamental pillars of the Union and that enlargement requires us not only to continue to pursue these policies but also to consolidate them.
However, I feel that the crucial issues are different and I will list some of them. Firstly, are the instruments we have used in recent years to regulate what are becoming increasingly marked imbalances still sufficiently up-to-date? Can generic indicators such as the GDP or simplistic percentages such as 75% continue to be the only parameters for clarifying and classifying eligibility? Is a fictional blanket paradigm in which the same measures are adopted across the board for subjects and contexts which are only similar in terms of statistics, still viable?
Secondly, do the key principles of subsidiarity and additionality have the same meaning today as they had 20 years ago, when the European Union had a different institutional system? Is the idea, put forward in recent days by Mr Giuliano Amato, the former Italian Prime Minister, of far-reaching innovation leaving the European Commission power over major strategic investments and decentralising regional development actions really so unrealistic and impossible?
It is my genuine hope that the participants in the debate held over the forthcoming months will have the courage to address these issues as well.
Mr President, ladies and gentlemen, Commissioner, cohesion is a fundamental pillar of the European Union. In fact, there can be no political cohesion in the European Union without economic and social cohesion, despite what some of the federalists may think. On the other hand, however, there can be no economic and social cohesion without political cohesion, as hard as this may be for some nationalists to swallow. Cohesion policy, which has played a key role in recent years, will have an even more crucial role to play in future, as a result of enlargement. Cohesion policy is really a prerequisite for enlargement' s success. This goes without saying. Nevertheless, Mr President, there are certain paradoxes inherent in enlargement: by making the European Union poorer in terms of average per capita income, we will be making the countries that are currently the least favoured richer as if by some form of numerical magic. This is a problem. What my country, Portugal, and other cohesion countries cannot accept is, as a consequence of enlargement, being relegated to the margins of cohesion policy and becoming the victims of the statistical machinery that automatically places them over the critical threshold of 75%.
With this in mind, I feel that future cohesion policy must not stray from the following principles:
firstly: increasing the budgetary resources earmarked for cohesion; we cannot evade this issue, despite what Mr Walter has said;
secondly, guaranteeing that the interests of the current least favoured regions and countries are not touched and that a fair method will be found so that they continue to benefit from the level of support they receive today;
thirdly: a thorough reform of the common agricultural policy and greater protection of the rural world;
fourthly: the definition and implementation of a development strategy for Europe that relieves the congestion from current urban centres, which are dense and concentrated, to the benefit of the whole of Europe.
Mr President, Commissioner, ladies and gentlemen, this debate has essentially been an exploratory and orientation debate concerned with future developments in structural and cohesion policy, as you expected. I listened to it very carefully. We will, of course, take good account of the observations you have made. However, Mr President, Commissioner, ladies and gentlemen, on this occasion I am going to limit myself to just this brief reaction.
Mr President, like Mrs Neyts-Uyttebroeck, I also listened very carefully to the observations made during the debate, which will be of no great surprise to you. Personally, I myself had hoped, at this stage, at the very start of the debate, for a great deal of frankness, criticisms, as I said earlier, and suggestions.
All the same, if you would allow me, I would like to say that I was disappointed by the remarks made by Mr Simpson earlier. I think they are particularly unfair. In a different way, Mr Izquierdo Collado has also shown a degree of impatience. With this in mind, I would ask each one of you, however, to be fair to the Commission. Since Mr Simpson wanted us to hark back to the past, by citing the name of a woman for whom I have a great deal of respect and friendship, my predecessor Mrs Wulf-Matthis, I would like to remind you of the timetable of the previous debate on the Berlin agenda. The forum that opened the debate for the Berlin agenda took place in 1996 for a 1999 European Council meeting opening the 2000-2006 agenda. Three years beforehand! If I had worked to the same timetable, it is not in January 2001 that I would have set the date for the start of the debate, it would be in two years time, in 2003.
You cannot seriously be telling me today that the Commission is not aggressive enough, that you are waiting for us to make proposals. We are opening this debate two years early without taboos, without waiting for enlargement to have taken place. Once more, therefore, I would ask you to be fair with the Commission, and, when the time is right, after I have listened to you, listened to the Committee on Regional Policy, Transport and Tourism, the regions themselves and the Member States, you can count on me to show how bold I can be, how aggressive I can be if I have to, and to make tough proposals. But do not ask me today to conclude a debate that has only just started, two years in advance in relation to normal procedures. I have shown transparency. I have shown openness with the European Parliament. And I find it quite unfair that you have come here today to reproach me.
Having said this, I would like to say to President Hatzidakis, to Mrs Schroedter, to Mr Duin, to Mr Gasòliba i Böhm and to Mr Markov, who have, if I have understood them correctly, insisted more in their speeches on current management, that I agree with many of their remarks, to their calls for better take-up, the respect of commitments, the concern for true partnership in the regions. And I am, with the Directorate-General team, extremely concerned to ensure that the words found in the regulations - partnership, good take-up, rigour, parity, as well as others -become reality.
In a few days time I shall appear, President Hatzidakis, before your Committee to tell you where we stand on 1994-1999 and on the subject of take-up that I hope is now finalised for the previous period, where there were still funds that were not used before 1994, and also to raise the alarm on the implementation of commitments and the first take-up of appropriations in the current period. I will make a very clear and very objective point to the Committee on Regional Policy.
Mr Markov has once again raised the issue of border regions. I recognise, Mr Markov, that the response we gave with Mr Verheugen is not entirely satisfactory in relation to the problems of border regions, but once more in this particular case, do not ask me today for more than I can give, for we work within a framework of which you are well aware, which you have approved, which is the Berlin framework. I have my own financial framework, which I cannot deviate from. I shall use all the margins of flexibility and manoeuvre possible, but I am, until 2006, obliged to work within the Berlin framework, and I cannot deviate from this.
Mr Pohjamo, and others, brought up the subject of the financing of enlargement. Mr Pohjamo, I have to tell you that it is not for the Commission to make decisions on this matter. It is for the Council, the Council of Heads of State and Government in 2006, based on the proposals we make, and whilst we are on this subject I would like to say, as I could have said later to Mr Nogueira Román, Mr Walter, Mr Mastorakis and Mr Pittella, who talked about the aims and values of the EU as set out in this cohesion policy, I would like to say to you, ladies and gentlemen, that in 2006 we will only make the right financial decisions if we first have a true and worthwhile political debate and if, naturally, within the framework of this debate and after this debate, the Commission, playing its proper role, puts forward proposals that are courageous and strong willed. You can count on myself, Mrs Diamantopoulou and Mr Fischler to put forward the positions and proposals that will follow whilst adapting and reforming cohesion policy. But allow me to tell you that in order to succeed with this challenge in 2004 or 2005, I need true political debate beforehand. I need you to provide the proof right here, in your countries and in talking to people about the usefulness of this regional policy, the need for it, its effects. If we do not provide this proof, then we should fear the ultimate financial decisions when they are made. I would invite you, therefore, in your political groups, amongst yourselves, between countries and regions, to participate in this debate, to react to the initial course led by the Commission and to make proposals yourselves.
Mrs Raschhofer, you said we need to make reforms. I do not know if we have understood each other, but the debate is taking place for that reason and I am hoping that it will pave the way for reforms. In your speech, you used a word that I cannot ignore, because we must be very careful with the words we use. You talked about fraud. Personally, I am extremely strict. I am also ruthless on this question of rigour in the management of Structural Funds. There are probably errors. There are probably delays. There are often irregularities. But I have not observed in the reports from the Court of Auditors and the Parliament' s own Committee on Budgets and Committee on Budgetary Control, that they have revealed many cases of fraud in relation to the management of Structural Funds. As for errors, delays or irregularities, we will progressively reduce these by taking the attitude I have just pointed out.
Mr Jarzembowski has himself also started to participate in this debate, which I thank him for. So that there is no misunderstanding, when I mentioned the territorial dimension of the future policy, you will also see, Mr Jarzembowski, that in the cohesion report, I pointed out the title 'Unity, solidarity, diversity for Europe, its people and its territory' This is perhaps an idea that we can incorporate into the new and future Objective II policy, if there is still an Objective II policy, as I hope there is, that rather than creating a bit of bureaucracy, a bit of zoning, we should decentralise this policy using several European priorities we shall choose together. For each of these priorities, there could be a financial instrument in service, several financial instruments for the various major objectives that you have hoped and prayed for: assisting regions that have long-lasting natural handicaps, assisting urban policy, assisting cross-border cooperation. These are a few examples of territorial objectives. We can also find thematic goals such as the information society.
Mr Korakas, you also called for more confidence and regionalisation. I agree. I will make proposals in the new 2004 agenda for increased simplification and regionalisation, but, for me, the limit is to not permit the unravelling or the dismantling of this Cohesion policy which is one of the great and one of the strongest Community policies at the heart of European solidarity.
Mr Berend, like others, has made a criticism, which I accept or at least understand, on the current criteria for per capita GDP. I am open to this type of criticism. But I would like to say that up to this point the criterion seemed the most fair and the most objective to me. It is accepted by all Member States. We have reliable statistics from the instruments we have been supplied with. And before this is changed, we should think hard so as to be as fair and as objective as we are with this criterion of per capita GDP.
Mrs Darras, let me make it clear that when the time is right, I will put forward a regional and cohesion policy that will involve all EU countries. Naturally, we shall concentrate, as we have today, on the poorest regions and countries, for this is the true meaning of cohesion, created so that we can opt out of such a scheme when we are successful. I am not at all of the opinion that I should create a policy that would ignore other regions that have fewer difficulties but have specific projects and problems all the same, sometimes areas where there is much poverty. I will therefore, when the time is right, propose a policy that will involve, with different degrees of intensity depending on the level of development, all regions in Europe and all countries in Europe, while endeavouring - I am responding here to Mr. Lage - to treat all of these regions even-handedly, in particular so as to avoid, Mr Lage, the mechanical effect that I myself raised in the cohesion report and the statistical effect that could, if applied without due care and attention, penalise regions currently within the EU.
Mr President, I would like to make a short personal statement in relation to the Commissioner' s comment, which I think was inappropriate and particularly unworthy of a Commissioner who normally deals with Parliament and each of its Members in an excellent way. Perhaps there has been a misunderstanding.
All I have done, Commissioner, is ask you the same question that you asked Parliament. You cannot therefore tell me that I am being impatient. In January, in the second report on cohesion, you asked Parliament which of the four criteria it thought we should adopt. Parliament asks the same of the Council and the Commission.
Secondly, Commissioner, we have enlargement to deal with. We are talking about another time and another era. I would like you to know, therefore, that all my comments have been made in a constructive spirit, not only today, but for many years, while fighting for cohesion in this Parliament.
Mr President, it is intolerable that people should embark on another debate when the speaking time has expired and the Commissioner has spoken. I would ask you to prevent this in future, otherwise I too would like to speak for another two minutes. As it is, I can only say that the Commissioner has replied very well to all our questions and that we are very grateful to him.
The debate is closed.
Cohesion Fund (1999) - Structural Funds (1999)
The next item is the joint debate on the following reports on behalf of the Committee on Regional Policy, Transport and Tourism:
A5-0248/2001 by Mr Marques, on the Commission' s annual report on the Cohesion Fund 1999 [COM(2000) 822 - C5-0109/2001 - 2001/2058(COS)];
A5-0247/2001 by Mr Nogueira Román, on the Commission' s 11th annual report on the Structural Funds (1999) [COM(2000) 698 - C5-0108/2001 - 2001/2057(COS)].
Mr President, ladies and gentlemen, the Commission report dealing with the activities of the Cohesion Fund in 1999 proves that, as in previous years, it is continuing to pursue the most immediate objectives for which it was created, which are to provide the so-called cohesion countries, Portugal, Spain, Greece and Ireland, with economic infrastructures in the areas of the environment and transport. In these two areas, for example, the Cohesion Fund has been crucial to the creation of infrastructures that are essential to the development of my region. Only in 1999, it funded the extension of Madeira' s airport and a major solid waste treatment plant.
We have further grounds to be satisfied with the activity of the Cohesion Fund in 1999. The physical and the financial execution of the projects that have been supported, the distribution of appropriations between the environment and transport, compliance with Community environmental legislation and the distribution of appropriations by beneficiary countries have all continued to respect the Fund' s operational rules. Furthermore, no situation involving fraud or duplication of funding between the Cohesion Fund and any other Community fund was uncovered. Because everything ran to plan in 1999, because this is the last year of the 1993-1999 programming period and because the Commission report provides a broad overview of developments that have taken place during this period, I feel it is more important to focus my speech on the contribution of the Cohesion Fund to achieving economic and social cohesion, of which it is a fundamental instrument.
It should be pointed out, incidentally, that the principle of solidarity, a real pillar of the project of European integration, has seen better days, specifically as a result of the two duplications of financial resources granted to structural policies in 1986 and 1992, whose aim was to enable the cohesion countries to better cope with the pressures unleashed by the huge internal market and by Economic and Monetary Union.
In June 1999, however, when the Heads of State and Government had to decide at the Berlin Summit on the Structural Funds to be allocated for the 2000-2006 period under what came to be known as Agenda 2000, there were no further duplications. There was even a visible decrease. It was at that Summit that national self-interest supplanted the European interest of a more cohesive and balanced Europe, which had such tireless champions in Jacques Delors and Helmut Kohl.
Mr President, ladies and gentlemen, today, however, the proximity of enlargement and the need to correct the enormous regional imbalances we will see as a consequence make it imperative that we give new impetus to economic and social cohesion policy. We are convinced that the Commission and, in particular, Commissioner Michel Barnier are equal to this challenge. We must also consider the fact that giving new impetus to cohesion policy is necessary, not only to deal with the countries that are expected to join the European Union in the near future, but also, even following enlargement, to maintain the fight against the lack of cohesion that still exists in the current European Union of fifteen countries. As a matter of fact, regional disparities within the current Europe of fifteen could even increase as a result of the pressures produced by the enlargement process, specifically in the relationships between countries on the periphery of the Union and those at its centre. In other words, countries such as Portugal, for example, may become more peripheral and the current centre, which includes London, Paris and such places, may be increased even further because it will become the centre of a Europe that is economically integrated from the west almost to the eastern border. We must remember that excessive regional imbalances constitute an economic and political threat to the European Union. They are an economic threat because, unless we are able to take full and more efficient advantage of the resources of the most depressed regions, the entire European Union will lose out. They are a political threat because the European Union cannot succeed if it is underpinned by stark territorial and social inequalities. Europe must have cohesion or it will not work. Not enabling Europe to work is the great risk that we would run if we went ahead with the totally unacceptable idea of renationalising cohesion policies.
We therefore feel that the creation of the Cohesion Fund by the Treaty of Maastricht has been fully justified. This is, as a matter of fact, clearly demonstrated by the balance of the first operational period of the Cohesion Fund between 1993 and 1999. The Cohesion Fund, we can now say, has been a major factor for real convergence, and has provided a strong incentive for the beneficiary countries to comply with the nominal convergence criteria laid down at Maastricht. We must, therefore, oppose any attempt to abolish the Cohesion Fund. We must also draw the lessons of this first period of operation to improve the effectiveness of the Cohesion Fund even further.
Mr President, Commissioner, the figures provided by the Commission in its 11th Annual Report on the Structural Funds - confirmed by the Second Report on economic and social cohesion - show that, despite the budgetary effort made in the 1994-1999 period, the considerable social and territorial inequalities that existed prior to 1994 still remain. The major initial regional differences have remained the same or have increased. Proof of this is the fact that the average per capita income of the 10% of the population that lives in the most prosperous regions of the Union is still 2.6 times higher than that of the 10% of the population living in the least-developed regions. Territorial inequalities that existed within certain States that have Objective 1 regions, such as Italy, Spain and Greece are also still very much in evidence. In contrast with this situation, we have seen a strengthening in recent years of the area between London, Paris and Hamburg. This is a huge central region, which accounts for only a seventh of Europe' s surface area, but for one-third of its population and which enjoys almost one-half of its total income, in a concentration of cities and employment that threatens the sustainable development of the European Union.
Unfortunately, nothing suggests that these trends are likely to change over the next few years. The budgetary forecasts approved in Agenda 2000 for the present period are extremely restrictive, which means that, whereas in 1999 the percentage of the European Union' s GDP dedicated to cohesion policy reached 0.46%, in 2006 it will not exceed 0.31%, a return to 1994 levels. These figures are extremely worrying. Furthermore, one need only look at the experience of German reunification to understand that, if we do not do everything that we can to remedy the situation, the problem will get worse when the enlargement States join the Union.
Given these circumstances, we must be aware that when we talk about Structural Funds policy, we are not dealing with 'just another' EU problem. On the contrary, we are talking about a fundamental issue, in that the direction of political Europe depends to a large extent on positive developments in cohesion policy both with regard to Objective 1 territories in the current EU that still need it and to the new Member States that will require budgetary funds that must not be additional or supplementary funds. Unless this is precisely the decision we take, we will see the unacceptable paradox of the much-needed cohesion policy for the new States being paid for with money taken from the budget that is today earmarked for the least developed countries of the Union.
Ladies and gentlemen, we cannot allow the European Union to take a step backwards in territorial and social development policy. Political Europe would not be what it is today without cohesion policy and it would be hypocritical and irresponsible to call for the one whilst refusing to provide the economic resources to make the other possible. In this context, I think that we cannot delay taking a decision that will ensure an increase in the Union' s budget for the next programming period that is considerably higher than 1.27% of the Community GDP.
Mr President, the Committee on Women's Rights and Equal Opportunities sees the European Commission's initiative to mainstream action to support equal opportunities between men and women as an important element in this report.
This initiative has a political and a symbolic side. It highlights the fact that equality between the sexes is a necessary dimension of our endeavour to achieve economic development with social and regional cohesion. However, our committee is disappointed that this presentation is regionally based and does not contain accurate data which allow us to assess both women's access to Structural Funds and the impact of Community initiatives on promoting equal opportunities.
Under the new regulation which applies to the 2000-2006 programming period, mainstreaming equal opportunities for women and men is a priority aim and the Member States are obliged to conduct an ex ante evaluation of their programmes from the point of view of gender equality using indicators and statistics. We should take this opportunity to stress that indicators and statistics need to be broken down by gender, something which the European Parliament has called for repeatedly.
However, we should also stress that we are calling on the European Commission to ensure that the principle of gender equality is duly taken into account and that statistics are kept - not just during programming but throughout the whole monitoring and intervention procedure - on the increase in female employment, the provision of quality, viable new jobs and the creation of infrastructures which allow family and working life to be reconciled.
And, finally, we want to stress the importance of coordinated action between the European Commission and the Member States on informing regional agencies and all entitled beneficiaries of the possibilities of implementing equal opportunities through Structural Fund measures.
. (ES) Mr President, Commissioner, 1999 was the last year of the first operating period of the Cohesion Fund, which was created by the Treaty of Maastricht. It was a fully justified and important instrument, not only of economic and social cohesion, but also of support for the countries which had the greatest difficulties in fulfilling the stability and convergence programmes which lead to the introduction of the single currency. That fund has been an important factor in terms of real convergence and a strong incentive for compliance with the Maastricht criteria. Aid has been directed towards the creation of infrastructure, transport and environmental projects. 99% of the aid envisaged was granted, which is rather a shame, since 100% should have been achieved, although that was almost achieved at the end of the period being analysed, that is, in 1999.
The recent reform of the Structural Funds is adequate to significantly simplify the planning, implementation and funding of the interventions and the opinion of the Committee on Employment and Social Affairs has asked for the interventions to involve better assistance for national administrations. We feel it will be very important in the future to consider a breakdown by gender, which would permit specific actions aimed at the promotion of women. The financial contribution is lower than that contained in the proposal of the Commission and the European Parliament. It is regrettable that this will hinder the achievement of the employment objectives, particularly in view of the fact that all the Member States and European institutions are committed to decisive action in favour of employment, agreed at the Lisbon Summit.
It is a positive thing to include amongst the objectives the achievement of equality between men and women in employment programmes, since it is one of the fields in which women clearly participate less than men. It is therefore satisfactory that the Commission has decided, in accordance with Articles 2 and 141 of the Treaty of Amsterdam, in the future to integrate gender into all Community policies and actions with a view to adopting horizontal positive action measures.
Mr President, Commissioner, ladies and gentlemen, the purpose of annual reports is to carry out analyses over a limited period and draw conclusions from them. This 11th Annual Report on the Structural Funds relates to a year which is undoubtedly very important for the development of the European Union's cohesion policies. My group supports the rapporteur on some of the proposed measures and options to improve the management of the Structural Funds, such as speeding up the implementation of approved measures, concentrating assistance in areas whose development is lagging behind or improving on-the-spot checks to combat what is still a very high level of fraud.
However, we also have some criticisms. We should point out that we do not endorse some of the conclusions drawn by the rapporteur, such as the overly negative assessment of the Structural Fund results during the planning period and the failure to meet the regional policy objective of harmonising living conditions, which has supposedly only been achieved in part. I would say to the rapporteur that he has adopted the wrong approach to European structural policy, whose task is solely to reduce disparities and which I believe has generally achieved this goal. In fact, there will always be a discrepancy between living conditions in the rich and poor regions of the EU, and even within Member States. We are daydreaming if we expect harmonisation from the structural policies. We should not confuse achievable goals with a wish list here.
My second point of criticism is that despite all the significance of 1999, the 11th Report is an annual report and not a storehouse catalogue in which all the concerns and problems faced by the European Union in the past, present and future have to be rolled out yet again. If reports are to achieve anything, they must focus on specific priorities, as we all know from our years of practical experience here in Parliament. This is precisely what this report does not do. As I said, the rapporteur's conclusions are not necessarily wrong, but much of what is included in the report really does not need to be there. That is why we believe that some of the points raised in the report need to be amended by the plenary.
Mr President, Commissioner, ladies and gentlemen, the reports we are discussing confirm some of my concerns regarding the execution of the Structural Funds for the 1993-1999 period but, alas, also regarding the new programming period which will end in 2006. The most striking example is the vast sum of resources which were not spent during the 1993-1999 period and must be used before 31 December this year. I feel that it is right and important to send out a clear warning two months or so before the expiry date. We need enthusiastic commitment but, instead, there are regions and States who are irresponsibly disregarding the impending danger of wasting these funds. Then there is the fact that it would be useful - so to speak - to learn from the errors and delays which occurred during the 1993-1999 period and avoid repeating them. Mr Mastorakis has already quoted some Greek to you and I am going to quote some Latin: errare humanum est, perseverare autem diabolicum. This is a well-known saying but many appear to have forgotten it. The statistics for the year 2000, with which Commissioner Barnier is familiar, do nothing to allay our fears. Despite the increasing endeavours of the Commissioner himself, the innovations contained in the reform of the Structural Funds are being incorporated slowly and laboriously.
Parliament must seize this opportunity too to reaffirm its right and responsibility to act. Parliament, which is the body directly elected by the citizens, cannot remain silent if a fundamental instrument for the development of the Communities and their cohesion is not being properly implemented. We must therefore work shoulder to shoulder - Commission, Parliament, Council and regional and local players - to bring about rapid acceleration and to finalise the payments to projects which enhance the competitiveness of regions, particularly those which are most disadvantaged and underdeveloped.
We must make it clear to everybody that the quality and size of the expenditure, the profitability of the various objectives and the results achieved by the different beneficiaries will be the crucial factors for defining the European Union' s future cohesion strategy.
Mr President, the first thing that the annual reports on cohesion policy for 1999 point out is that the results have been very poor. During the eleven and seven years, respectively, which these Community Funds have been operating, the average per capita income in Spain, Greece and Portugal, which in 1988 stood at 68%, has risen to 79% of the European average in 1999. In other words, it has increased by an average of one point per year. At this rate, it would take 21 more years for the whole of the European Union to achieve an equal level.
I have serious doubts about the political will to eliminate the differences and the genuine solidarity of the governments of the Union. And I say this because, as Mr Nogueira has pointed out, in 1999 the Funds of the cohesion policy for 92-99 represented 0.46% of GDP, while those from Agenda 2000 until 2006 will only represent 0.31%, that is to say, they will be reduced by 15 points. Furthermore, there are some who do not intend to increase their contributions but nevertheless, through these reduced amounts, expect to show solidarity with the new Eastern States which will be part of the enlarged EU.
Mr President, if we are really committed to equal opportunities, solidarity and a genuine united Europe, we must stop being miserly and we must all give more money, especially the richest amongst us, for the benefit of the poorest.
Mr President, there is absolutely no doubt about the major role that has been played by the Cohesion Fund in the development of trans-European networks and in environmental operations in the four beneficiary States, and it is certainly very important for the convergence of the economies of the European Union. The results achieved, however, are not the same across the board, and it is worth exploring the reasons for this.
In reality, strangely, there are bureaucratic problems and mechanisms which are still poorly defined, particularly as regards the time frames for the disbursement and use of the funds: this applies to the Cohesion Fund, of which all the appropriations for 1999 were not used, and it applies to the Structural Funds, which did not achieve the 100% expenditure target both because the majority of the resources were committed only just before the end of the programming period and because of the slow rate of disbursement of the appropriations available. These factors make the process much more burdensome for those implementing the programmes.
The delays certainly do not contribute to the overall improvement in socio-economic and employment conditions in the regions concerned. In this sense, a crucial moment for both funds is the evaluation, not just an ex ante analysis but also, most importantly, an ex post evaluation, which is no use if it is not carried out within the correct time frame, the correct time frame being before the programming of the subsequent operations, which cannot be carried out rationally if the final evaluation of the previous programmes cannot be taken into account.
Moreover, the evaluation is necessary in order to verify that the principle of additionality is being respected according to the clear indications of the Court of Auditors, which should be observed.
Linked to this is the point that it would be beneficial if the Commission were to provide clearer, more comprehensive information of an essentially social and economic rather than accounting nature on the evaluation of projects, highlighting whether the aim of reducing disparities between the levels of development of the various regions has been achieved; the European Parliament needs to receive this information in due time, not - as has happened this time with regard to the Cohesion Fund - two years late, for that clearly makes it impossible to correct shortcomings and reprogramme operations in useful time. And this is an operation that is becoming still more necessary in view of the now impending enlargement.
Finally, we must demand a more active role for Parliament in the evaluation of the effectiveness of the operations and the goals pursued.
Mr President, Commissioner, there is no doubt that over the years, the Cohesion Fund has helped to make less developed regions within the Union stronger. However, it would be a mistake to think that we do not need to question the current level of the Cohesion Fund.
The impending accession of a number of new Member States alone would prompt this. I welcome the fact that Mr Marques has outlined the goals, means and conditions of the Cohesion Fund. The fund was set up to help Member States meet the convergence criteria with the EMU in mind. There is no ambiguity in this respect. The Structural Funds, on the other hand, are designed to help meet other goals.
The accession requires us to evaluate and revise the structural policy, including that of the Cohesion Fund, but in my opinion, not so many changes are required. It is important, however, for the fund only to be used for the purpose it was intended. If that is the case, the existing system has many successful years ahead, even following the accession.
Mr President, Commissioner, rapporteurs, I would briefly like to point out, in relation to the reports that we are currently debating, and as we have seen previously, that we are holding a great debate with an important future in terms of the construction of Europe and also the construction of an enlarged Europe.
We are dealing with Funds which were established at a particular moment when our objectives involved a policy of economic and social cohesion. On the one hand, this policy has clearly been successful but, on the other, we also see that differences remain, as the reports demonstrate. Does this mean that this policy has failed? I would say rather that it means that the policy is not only successful for the cohesion countries, for the poorest regions which are receiving significant aid, but also for other regions, in the wealthy countries, which do not receive the aid. In the end there is widespread movement throughout Europe and, by means of the Structural Funds and the Cohesion Fund, those regions of the richer countries end up benefiting from the aid, because technologies are being bought, because investments are being made by those countries in which technological progress is being made. That is perhaps the reason why the differences are being maintained, after the large amounts of aid and the great investments which have been carried out through the Cohesion Fund.
We are now facing the problems relating to enlargement. Does the Cohesion Fund need to be modified? Will the poorer regions stop receiving it? Are the States which have so far been receiving aid going to stop doing so in favour of the new States? I believe that this is currently the great challenge for the Commissioner and for Parliament. I believe that the aid must be maintained, that we have to be imaginative and must ensure that the Funds continue to reach all the regions. Otherwise, the differences will increase.
We must make an effort to ensure that the enlargement countries also become economic motors which will allow this policy of economic and social cohesion to eventually lead to a much more just and free Europe. We have seen recent examples of the results of poverty and fanaticism.
Mr President, Commissioner, we in the Committee on Regional Policy, Transport and Tourism have already told Mr Nogueira that we do not share his negative view - or at least his excessively critical view - of the application of economic and social cohesion.
I would even go as far as to say that that evaluation should be positive or even better, given how brilliant the results are. We would like to make some very specific comments in relation to these two reports on the application of the Funds during the years in question. It is the case that the information is good because, firstly, Parliament' s recommendations are complied with. The balance between investments in railways and in road infrastructures, in terms of the environment, has moved into line with the parliamentary recommendation. There is no report on fraud in the application of these Funds and another series of statistical criteria are correctly complied with.
But we are not the Court of Auditors. What these reports lack is more of a qualitative character: we want to know what qualitative economic and political effect these investments are having; to what extent is the metabolism of these regions being changed; to what extent are the governments correctly applying the investments, directly towards productive investments, as the structural policy demands. That is what is lacking in the reports on the application of the Cohesion Fund.
And this is true in all respects. Next year we will have to examine the reports on the application of the Structural Funds and the Cohesion Fund in 2000 and 2001. The data will not be good, but I do not want to condemn it in advance because, if the Commission demonstrates that they have been well used in terms of programming, this will be a qualitative element which Parliament will have to take into account.
Mr President, Commissioner, this 11th Annual Report on the Structural Funds may be the last one on the 1994-1999 programme, but it has many lessons to teach us. First of all, we agree with what the rapporteur, Mr Nogueira Román, says about the lack of a complete quantitative description or detailed explanations of these funds. Europe must have a genuine return on the funding it grants in order, on the one hand, to monitor that the projects are effectively carried out and that public monies are being put to good use and, on the other hand, to optimise the new programmes.
Furthermore, the citizens of my region keep making the same criticisms: too complicated, too much red tape, too slow. I think we do not give enough precedence to the small structural projects where simplicity and speed are of the essence if we want to respond to real needs on the ground.
I cannot help wondering about the contradiction between saying we want to give priority to employment, with reference in particular to the Lisbon European Council declarations, while at the same time paying so little attention to the small micro-enterprise and SME projects which, after all and as everyone knows, are the prime job creators. It is vital that all of us, beginning with the Commission, try to work more closely with all our fellow-citizens.
In conclusion, I want to protest about a practice that I personally find unfair and unfounded. What I mean is that the Commission could use a form of blackmail - and I am weighing my words here - by tying the funding to strict respect for the environmental obligations it lays down. I entirely agree about the growing need to respect our environment, but I am equally against this kind of pseudo-ecological diktat. I think that would be a real diversion of these funds which, let me remind you, are supposed to help finance job-creation and wealth-creation projects to combat the economic imbalances between the various European regions.
Since I know that economic cohesion remains unsatisfactory, let me end by asking what is really behind the Structural Funds and Cohesion Fund policy: are these funds designed to be a means of applying pressure or are they designed to provide genuine economic assistance? It is a question worth asking.
Mr President, I thank both Mr Marques and Mr Nogueira Román for their fine reports, as I thank all the speakers for their comments.
With regard to Mr Marques' report, relating to 1999, it did indeed arrive rather late, in January 2001. I can tell the rapporteur that this was due to the problems of reorganising our Directorate-General. Let me now assure him that the report for the year 2000 has been finalised and that the Commission will most probably adopt it in early October.
Briefly, there are four lessons to be learned. The first concerns total and complete financial implementation throughout the programming period. It is true that not all the payment appropriations for 1999 were used in full; only 91.6% of available payment appropriations were implemented. The reason why the appropriations were not all used is the large number of applications for payments reaching the Commission in December 1999. But, on a more positive note, not a single case of fraud or double financing between the Cohesion Fund and any other Community source was detected in 1999. I have kept Parliament informed at regular intervals of the progress in implementing the budget and will continue to do so.
Secondly, there is the question of balancing investment in transport and investment in the environment, which, like you, I consider important.
Thirdly, I understand and endorse your wish to see the Commission devote more resources to on-the-spot checks. Here again, the reorganisation of our departments and in particular the decentralisation of those activities has caused some problems. Our Directorate-General is now responsible for carrying out on-the-spot checks of Cohesion Fund measures but also of all the actions cofinanced under the Structural Funds.
Fourthly, Mr Marques, coordination between the Cohesion Fund and the Structural Funds has been given real impetus with the new regulations for the period 2000-2006 and, within the Directorate-General, with the integrated management of the various departments concerned with the Cohesion Fund and the other Structural Funds.
That is what I wanted to say, very briefly - following the President's advice - in response to the four points made in Mr Marques' report, for which I thank him.
Turning now to the report by Mr Nogueira Román, while thanking him too for his fine report, I would again like to make four comments. Firstly, regarding the implementation of the funds in 1999, 99% of appropriations for the period 1994-1999 were committed and 75% were paid. That is a figure that, I believe, is broadly satisfactory. As you know, on-site payments can be made up to 31 December this year, in accordance with the regulations. The payment appropriations will, I think, be implemented in full and for the last two years - this was a job that began before my arrival - I have been working with the Member States to ensure that they are taken up as fully as possible. That is a concern that Mr Pittella also raised a moment ago. The delays in the start-up of some programmes in 1994 and 1995 have, therefore, been overcome for most of the actions under the on-going programme. A similar improvement in the rate of execution can be seen in the programme of Community initiatives, although here the delays were a little more serious. It is true, as the rapporteur rightly pointed out, that many outstanding commitments still remained to be paid at the end of 1999. Basically that was because of the accumulation of projects at the end of the programming period. But let me point out that the situation quite clearly improved in 2000, since the commitments remaining to be paid at the end of 1999 were reduced by 47%. In order to keep Parliament more fully informed on the subject, at the end of June 2001 the Commission drew up a full report on the unexpected commitments remaining to be paid for all categories of expenditure.
Secondly, the rapporteur welcomed the fact that the horizontal theme of 1999 was equality between women and men in the Structural Funds programmes. With regard to the Structural Funds for the current period, I can confirm that gender equality has been one of the criteria for accepting plans received from Member States and you can count on Anna Diamantopoulou being very vigilant on this subject; the same applies to Mr Kratsa-Tsagaropoulou and Mrs Avilés Perea, as I noted a moment ago. For the period 1994-1999, however, Member States did not have to provide information on the access of women to the Structural Funds. That means that we have no detailed information on these matters for that programming period.
Thirdly, there is additionality, which the rapporteur sees as open to question, as I do at times. On this point I can confirm that the Commission has carefully checked for compliance with this principle during the ex-ante review of new programmes for the period 2000-2006. Regarding the previous period, the Commission will conclude its final check on additionality at the end of 2002. I agree about the need for more stringent penalties in the event that a Member State does not respect the principle of additionality. As honourable Members will know, no provision is made for such penalties under the fund rules for the period 2000-2006. The legislator, chiefly the Council, was firmly opposed to the idea at the time the regulations were adopted. We do, however, have some measures we can take in the event that additionality has not been verified and if necessary I shall take these measures in consultation with my colleagues.
On the subject of evaluation and monitoring, as you know the mid-term ex-ante or ex-post review was fully integrated into the programming for this new 2000-2006 period. The Commission has just launched the ex-post evaluation for Objectives 1 and 2 for the 1994-1999 period, together with thematic evaluations of the information society, sustainable development and small and medium-sized enterprises. These evaluations, like the mid-term reviews that will be carried out in 2003, will provide answers to any outstanding questions and I will, of course, inform the European Parliament of the results.
Fourthly, with regard to monitoring, the same vigilance will apply; but here the Commission now has a different role to play. As you know, on-the-spot checks now fall within the remit of each Member State, which is obliged to report back to the Commission at regular intervals. We for our part will and do verify that each Member State has set up a reliable system of on-the-spot checks. Lastly, let me emphasise that the number of these checks also rose in 1999, reaching the figure of 120 compared with 100 in 1998.
In conclusion, Mr President, ladies and gentlemen, let me repeat that the Commission is committed to the basic principles of the Structural Funds: concentration, additionality and partnership, and the best possible coordination with the Cohesion Fund.
In their reports, the rapporteurs urge us to be even more effective and vigilant. Let me assure you that I am confident that we will be able to give you even greater satisfaction when we come to study the results and the evaluation for the year 2000. That is the year when the new programming will start, together with some new rules. I believe we will be able to present more positive results, in response to your demands and to the vigilance that you are showing.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Female genital mutilation
The next item is the debate on the report (A5-0285/2001) by Mrs Valenciano Martínez-Orozco, on behalf of the Committee on Women' s Rights and Equal Opportunities, on female genital mutilation [2001/ 2035(INI)].
Mr President, ladies and gentlemen, Commissioners, 130 million women worldwide have been the victims of genital mutilation. Every year two million girls are subjected to this horrific practice. Today the European Parliament must act as a spokesperson with regard to this situation which affects millions of women.
We have tried to work on the basis of consensus with all political groups in producing this report. We have considered the opinions of experts of both sexes, the governments involved and non-governmental organisations. Our aim is no less than to convince the communities which practice female genital mutilation of the need to eradicate it.
The custom of partially or totally removing the female sexual organs has it roots in a profoundly unjust notion of the role of women in a society which views them as inferior citizens, controlled by the people who make decisions, who are, in most cases, men.
For us, the defence of these traditions has a very clear limit. The limit is the defence of human rights. It is not possible, on behalf of any tradition, to accept that women should be seriously and irreversibly mutilated for the rest of their lives. Information, education and increased awareness are, therefore, essential factors in relation to the disastrous consequences for women' s lives, even though most of them are not even aware of what these may be. The truth of the matter is that they are going to suffer an irreversible amputation, but they do not even realise the real consequences of such an act.
We have produced a report which asks the Commission, the Council and the Member States to create an integral strategy, which does not only involve penalties, but which deals with the areas affected by this issue: public health, judicial, legal, political, etc. We view female genital mutilation as a serious attack on human rights, and on the basis of this view we request something which is a logical consequence of it: that the right to asylum be granted to women who wish to flee from this situation, that we take them in so that they may escape from something which will be irreversible for the rest of their lives.
According to the Geneva Convention relating to the Status of Refugees, persecution on the basis of sex must be cause for the granting of asylum rights. No other persecution on the basis of sex is clearer than this one. People can abandon their political ideas. People can abandon their religious beliefs. But it is impossible to abandon the sex you were born with. Therefore, since we are dealing with a brutal violation of fundamental rights, it is also fundamental that we offer these individuals the opportunity of refugee status. I believe that the directive currently being presented by the Commission, on the rules relating to the conditions to be fulfilled by residents of third countries requesting refugee status, moves in this direction, and it will be very important. For us, this is a question of principle and we cannot abandon this demand.
The report also calls for the promotion of external aid to those African countries which have adopted legislative and administrative measures that prohibit and penalise this practice. We also urge the European Commission to work closely with non-governmental organisations that make an enormous effort on the ground, very often with scant resources. We also ask for recourse to the human rights clause in order to make combating genital mutilation a priority action in terms of relations with third countries, in particular with the countries which have close relations with the European Union within the framework of the Cotonou agreement.
Ladies and gentlemen, many women, thousands of African women, are waiting to hear what we have to say in this regard. It is not solely a problem for African women. It is a problem for all of us, women and men, because it is a problem of fundamental human rights. These people are waiting and we must offer them an urgent response.
Mr President, Commissioner, ladies and gentlemen, I have a small correction to make: I am speaking on behalf of the Committee on Development and Cooperation and not the Committee on Agriculture and Rural Development.
I am particularly glad I was appointed draftsman of the opinion on this crucial question, which affects so many women in developing countries aside from those in the Fifteen. I am glad because the Commission adopted my opinion unanimously. People often look askance at unanimous decisions, suspecting a degree of inattention. However, I think the Commission and the members of the Committee on Development and Cooperation voted advisedly in this case and were convinced by the various paragraphs that make up the opinion.
I would like to draw Members' attention to two other points, aside from the unanimous vote, given that this unanimity is rather inconsistent with the debate that is still on-going in some political groups.
The first is the right of asylum. We supported Mrs Valenciano's suggestion to the Council, the Commission and the Member States in her report that the clauses on right of asylum should indeed include one recognising the immediate right of asylum in the Fifteen of women and girls at risk of being subjected to female genital mutilation. That is most important. Here the vote was unanimous. I therefore hope that a large section of Parliament will also vote for this paragraph tomorrow.
My second point, Mr President, concerns money. We asked for EUR 10 million to finance all the measures aimed at helping these countries escape from this trap. I hope that Parliament will vote for it tomorrow and that the Committee on Budgets will follow suit, something the Committee on Development and Cooperation has not done so far.
Mr President, I would like to start by thanking Mrs Valenciano Martínez-Orozco for her work, which followed on a resolution supported by 316 Members. This may be part of the reason why the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs adopted the report unanimously. The most important element, which Mr Dell' Alba and Mrs Valenciano Martínez-Orozco referred to, recognising the right of asylum of women under threat from genital mutilation, is considered by our committee too to be one of the major, crucial points in this battle.
I would like to mention once again the two figures which have already been cited: there are 130 million victims in the world; 2 million children undergo genital mutilation every year. In addition to the various education and information, humanitarian, social and health initiatives and initiatives supporting non-governmental organisations, in particular, our committee feels that it must single out one in particular: the appeal to the Member States to ensure that female genital mutilation is prosecuted through the rigorous application of existing provisions laying down the right to health and personal integrity as a fundamental right, and the rigorous application of the provisions of the penal code which ban any deliberate action violating this right. We demand, that is, for there to be no possible recourse to the concept of exception or cultural diversity to justify relativism or the watering down of this fundamental right or of the related legal protection which is incumbent upon the State.
We therefore call upon the Commission, the Council and the Member States to endeavour to make our resolutions reality with all speed.
Thank you very much, Mr Turco.
We shall now suspend the sitting until 9.00 p.m. when we shall continue the debate. I hope that you will gather your strength sufficiently to be back here at 9 on the dot.
Thank you very much, Commissioner. Thank you very much, ladies and gentlemen.
(The sitting was suspended at 8.00 p.m. and resumed at 9.00 p.m.)
Mr President, Commissioner, we are dealing with an own-initiative report by the Committee on Women' s Rights which examines a serious problem, the genital mutilation of a great number of women and girls. This ancient practice violates the fundamental rights of the women and girls who fall victim to it and therefore constitutes an attack on the fundamental human rights recognised in the Treaties and in the Declarations of the United Nations.
The report proposes the extension of protection and prevention in all the countries where it is practised and also in the European Union, where we know it is still practised within immigrant communities, or by means of a visit to the country of origin where the genital mutilation is carried out, since this practice is well-established within the customs of many people in Africa and some in Asia.
Only prevention by means of information campaigns and clear explanation of the irreversible consequences of this practice will help to eradicate it. These campaigns must be carried out by NGOs, but with the firm commitment of governments and the decisive support of leaders, religious leaders in particular; education campaigns in schools, directed at boys and girls, such as those being carried out with considerable success in Burkina Faso, as Mrs Campaore has told us today.
The prosecution of genital mutilation as a crime, both in the country where it is practised and when it is carried out in another country, that is, the extraterritoriality of the crime, will effectively help to eradicate it. In serious cases, some countries envisage the right to asylum, as contemplated in the directive under the heading of the right to asylum for reasons of sexual discrimination. We believe that to include here, in a general way, the right to asylum for alleged victims, that is to say, for millions of girls and teenagers, is inappropriate. We cannot open doors we are then unable to close, and we in the European Union cannot receive all the alleged victims who want to leave their country for this reason. The reality is that we cannot do it even if we would like to.
It is on this issue that the Group of the European Peoples' Party differs with this report, which may mean, in the event that it is approved, that we will abstain in the final vote. This is regrettable, because the report has many positive elements, particularly the need for the commitment to include the fight against genital mutilations in all cooperation programmes and to provide them with adequate financial aid, and the demand that the governments of the states where they are practiced commit themselves effectively to their eradication.
We in the Group of the European Peoples' Party unreservedly condemn genital mutilation and we defend the full physical rights of all women, their full sexual rights and their right to decide on their future even though that decision may be at odds with their people' s traditional past. We defend the rights of women as human beings, fully safeguarding their lives where ever they may be, and we are committed to continuing the work to eradicate this horrendous practice regardless of what may happen in relation to this report.
Mr President, Commissioner, ladies and a few gentlemen, I would particularly like to thank the rapporteur Ms Valenciano for her outstanding report, which sends out a very clear message: genital mutilation is a human rights violation! Various reasons are given to justify this human rights violation in the name of traditional culture or religion. In reality, this is an instrument which is intended to perpetuate women's oppression. Women who do not want to practise genital mutilation are excluded from society; as outcasts, they face unimaginable poverty and disgrace.
This grave assault on women, which irreparably damages their bodies, minds and health, has gone largely unnoticed. It was only the Fourth UN World Conference on Women in Beijing in 1995 which initiated a global debate and solidarity process and called for the international community to take joint action. We also encounter genitally mutilated women in Europe, as well as many different perpetrators and accomplices. Although FGM is punishable in many countries, the media and self-help organisations report that there are an estimated 5000 cases in Germany alone, and around four times as many cases involving girls being sent back to their countries of origin to be mutilated.
There are unscrupulous doctors and other individuals who earn between DM 1000 and 3000 per case. The Socialist Group demands that at-risk women be granted asylum, perpetrators be punished, and that we proceed in accordance with the principle of extraterritoriality.
Let me make this very clear: for my group, this is an important point, and we completely fail to understand why some sections of the PPE-DE - or indeed, the group as a whole - intend to abstain on this asylum issue, have no intention of voting for the report, and are thus abandoning women to their fate. The fight against ignorance and oppression must be fought at international level, and the Socialist International has therefore launched a worldwide campaign against violence against women. Fifteen states have already banned FGM, including nine African countries. More support must be given. My government in Germany has already allocated DM 3.8 million for education work and projects. The EU is helping with DAPHNE. Yet this is just a drop in the ocean.
We must work together to fight for reproductive health and combat AIDS and genital mutilation. Then we will have a chance of reaching women and giving them the help they need.
Mr President, I would first of all like to express my appreciation to Mrs Valenciano, who, in her excellent report, has tackled this sensitive issue in a clear and compelling manner. The Liberal Group will therefore support the report.
The genital mutilation of women and girls is a terrible violation of fundamental human rights. More than 130 million women have already fallen victim to this, and another two million are added every year. Europe should therefore pull out all the stops to combat this phenomenon, wherever it appears.
I too understand that some Members are considering voting against this report on account of the sections on asylum and extraterritoriality. However, I would like to reassure everyone: if we consider the present asylum practice, we see that in most of the fifteen Member States, genital mutilation is already a basis for asylum. I believe that to be appropriate. From that point of view, the report merely accommodates existing practices.
It is true that at present, the principle of extraterritoriality only applies to child-sex tourism, but it should also cover mutilated women or women who are at risk. For this is the only way to prevent EU citizens, for example from Somalian extraction, from taking their daughters to Somalia during the summer holidays to have them mutilated. If these people realise that upon their return to Europe, they are at risk of being prosecuted, we then give the parents a weapon with which to protect their daughters against the pressure of society.
Finally, I would like to direct a comment to those who do not want to deal with genital mutilation due to it constituting an expression of a certain culture or religion. In all countries where genital mutilation is practised, local groups are running campaigns to abolish it. It is therefore not a case of us imposing our Western standards. No, it is precisely these women whom we need to support by showing our solidarity tomorrow during the vote. The Koran too leaves no room for mutilation. Despite this, it is mainly in Islamic countries that it is practised. We must therefore call on the Imams to help eradicate this phenomenon. This is crucial, since we cannot afford negative stereotyping of Islamic beliefs in the current sensitive climate. Genital mutilation is not a religious phenomenon, it is a violation of a fundamental human right.
Mr President, ladies and gentlemen, on behalf of my entire group, I would first of all like to congratulate Mrs Valenciano on this sterling report and the recommendations it contains, to which I subscribe 200%.
By far the majority of women who have undergone genital mutilation - reference is made to 130 million - live in Africa. In at least 28 African countries located between the Equator and the Tropic of Cancer, female circumcision is practised systematically. Outside Africa, it is practised in southeast Asia, including Indonesia, Sri Lanka, Malaysia, on the Arab peninsula in Yemen, in Oman and in the United Arab Emirates. Even in a country like Egypt, few tourists who visit the sphinx realise that 90% of the women are circumcised. However, some of these women have fled to Europe in order to save their daughters from this treatment, or to have operations in order to ease the pains. But if these women were to return to their native country, they would be ostracized. On the other hand, a summer holiday in the country of origin can turn into a nightmare for migrant girls, when family members deem it necessary to uphold their tradition.
I have devoted years of my life to helping women who had fallen victim to the trafficking in human beings. From my own experience, I know that circumcised women are often considered unclean and are therefore sold as prostitutes. In this way, they become victims twice over.
African girls, who work in brothels day in day out, who, genitally mutilated, are sold and re-sold, rely on their clients to pay off their debts. I therefore urge the Member States and the Commission once again to recognise genital mutilation, or the threat thereof, as a gender-specific reason for granting asylum. We should not hide behind a possible review of the Convention of Vienna.
I would ask those in this House who are still not convinced to watch the videos that are being made of these 'festive occasions' , as they are sometimes referred to in those countries. It is of fundamental importance that the silence around this taboo subject is broken. That is why socio-cultural programmes in situ, as well as awareness campaigns involving the relevant migrants in Europe must be encouraged. We cannot continue to accept this flagrant violation of human rights and of the dignity of the women and girls involved, under the guise of national customs and traditions.
I would like to take the opportunity of saying that, in view of the excellent quality of the next report by Mrs Smet, our group will not be taking the floor: that report equals perfection.
By way of conclusion, I would like to congratulate Mrs Valenciano once again on the work she has done.
Mr President, ladies and gentlemen, the importance and originality of this courageous report, in comparison with the countless reports and documents adopted by many international bodies, is that, unambiguously and without making any hypocritical concessions, it views the question of female genital mutilation as an issue of freedom, dignity, law and human rights for hundreds, thousands of women in the world. I hope that Mrs Valenciano Martínez-Orozco has the support of all of us here. She does not make any hypocritical concessions to supposed respect for traditions or cultural relevatism, which we hear talked about so often, nor does she make any concessions even to the cheap efforts to salve our consciences which so often characterise the positions we adopt. Indeed, while emphasising in the report that female genital mutilation is a crime, which must therefore be prosecuted, she proposes a raft of pro-active measures which it will also be our responsibility and the responsibility of the other institutions - Commission and Council - to implement.
I would, however, like to make one point to Mrs Avilés Perea, for whom I have great admiration. You presented to us a situation which does not exist, saying that it would be inappropriate to establish the threat of female genital mutilation as grounds for the right of asylum because that would be to open our doors to millions of women seeking protection. You see, Mrs Avilés Perea, if there were millions of women and children who were able to revolt, to come out into the open and flee family, social and male control, then the problem would already be resolved. Therefore, the situation must be different: sadly, there are not hundreds of thousands or millions of children and women who currently have the chance to revolt, to come out into the open, to go and knock on the door of an embassy to seek asylum. We are in a situation in which there are very few indeed who have the courage to do this, and to think about closing the door even on these few - and I beg you once again to consider this - is not responsible. We would not be doing our duty. We would be back in a situation of preaching empty sermons, of cheap efforts to assuage our consciences, of failing to assume responsibilities that our ours, that are the responsibilities of this free, civil, democratic Europe which upholds the rights of all. This, I believe, is what we are trying to say in our report tomorrow: we want to say that we are for a world in which human beings are all equal. I am convinced that, if such a brutal form of mutilation as this had been forced upon our male fellow Members, the issue would have been resolved long ago. The problem is that this is not yet the way in which the world works and it is our responsibility, the responsibility of this institution, to set an example.
Lastly - and I am addressing the Members who are also part of the Committee on Development and Cooperation - today, I have a meeting with the Secretary General of the ACP Secretariat, Ambassador Goulongana, who has declared himself willing to include this matter in the forthcoming meeting of the ACP-EU Joint Assembly in Brussels at the end of October. I know that the agendas are fixed and that it may be too late to make changes, but there must also be an element of political interest in all this that will ensure that some flexibility preserved in this rigid climate! There must be a difference which we can use to our advantage! I hope that the ACP-EU Joint Assembly will approve our position as well as this House.
Ladies, I would remind all of you who are hesitating that there are very few women - very few indeed - who have the chance, the courage and indeed the good fortune to be able to revolt.
Mr President, Commissioner, I am very pleased that this report has been presented. Every one of us who has read 'Desert Flower' by Waris Dirie will always be shocked and appalled by this practice. I am thinking today of the 130 million women and girls who have been subjected to female genital mutilation, and each year some two million more are affected. I am also thinking of the many young girls who die horrifically as a result. Let me say from the outset that I am strongly in favour of the EU and its Member States adopting a joint position to abolish these practices which are harmful to women's sexual and reproductive health. Within the framework of a joint immigration and asylum policy, the Commission and the Council will have to take account of these aspects of female genital mutilation. The same applies to refugee policy. In this context, let me point out - and this is clear, in my view - that asylum will then be granted primarily when political protection is required for reasons of state. Genital mutilation is a grey area, and it is usually carried out by private individuals. This makes it even more difficult to combat the practice. A great deal of persuasion, public information and educational work is required from all of us and a change of attitude is needed in society as a whole.
For me, genital mutilation is a human rights violation which I cannot accept under any circumstances or from anyone. A public debate on this issue is needed to raise awareness both in the EU and in the developing countries and spare future generations of women this dreadful mutilation.
Above all, we must ensure - and this has been mentioned by previous speakers - that this practice is also outlawed in the Member States, for I know that there is a major grey area here. I ask everyone to work together with a genuine will to stop this practice.
Mr President, two weeks ago a Swedish TV documentary attracted a great deal of attention when it showed how religious leaders, Christian and Muslim, in Sweden recommend Sunna circumcision, how Swedish citizens have their daughters circumcised in Kenya and Somalia during the summer holidays, how circumcisers are flown into Sweden to conduct circumcisions and how a Swedish doctor failed to report to the social services the fact that he had saved a girl from bleeding to death after her parents had had her circumcised.
For those of us combating female genital mutilation, it is precisely the support of the holy men for this torture which is most disheartening. Religious leaders have a particular responsibility. Their influence is enormous and their voices crucial to putting an end to circumcision.
I welcome the excellent report from Mrs Valenciano Martínez-Orozco with its demands for a holistic strategy for eliminating female genital mutilation within the EU through initiatives such as extensive publicity campaigns and laws against female genital mutilation in all Member States. Of particular importance is the requirement for the introduction of specific national laws which also apply to circumcisions beyond national borders and which make it possible to punish citizens when they return home after travelling abroad to have their daughters circumcised. In 1999, Sweden became the first and only country in the EU to have this type of extra-territorial legislation, which hopefully will now make it possible to bring to book those Swedes who put their daughters through 'summer holiday circumcision' abroad.
Another key point in the report, which many have already mentioned, is the requirement that escape from this torture should be taken at least as seriously as escape from political persecution. The US and Canada have, on several occasions, already stopped the deportation of girls and young women who have sought asylum for fear of being circumcised. Europe should not lag behind in this respect.
It is high time that we took strong measures to save the two million girls around the world who, each year, are at risk of genital mutilation. We place our hope and our confidence in the Commissioner' s returning with practical proposals on which our ministers can then adopt a position.
Mr President, female genital mutilation is a terrible act of extreme violation which causes serious physical and mental damage and a lifetime of suffering. The mortality rate among those who are subjected to this practice is high. There is a need for really vigorous efforts to combat this abomination, this terrible act, wherever it occurs.
This is also a European problem, and it is important to ensure that knowledge, research and documentation on female genital mutilation is improved in Europe. We need cooperation in order to find common strategies to ensure that this operation, which is not prescribed by any religion, can be abolished. Several Members have highlighted the need to cooperate with religious leaders.
Those women already circumcised need care and rehabilitation, and we must therefore put our faith in more knowledgeable midwives, social workers and teachers. Mrs Theorin referred to what we in Sweden call summer holiday circumcision, which is when girls are taken abroad to be circumcised. In my country this is forbidden, and so it is only natural for the Group of the European Liberal, Democrat and Reform Party to support the proposals to introduce this ban everywhere. This would provide a clear signal that female genital mutilation is illegal at home and illegal abroad and that such mutilation constitutes a violation of human rights.
Mr President, the use of genital mutilation is an extreme form of female repression which, in some countries, is as old as time itself. It was the women of those countries themselves, of Egypt and of Somalia, who told us about their extreme suffering. They denounced it and had to overcome a world of prejudice in the process, but they did it for the benefit of their sisters, who were often younger, or their daughters. They are asking us to show the same courage.
A number of women have sent the European Parliament a petition in the same vein. We are supported by women across the world. Respect for the human being must be judged the same for men and women alike: women' s rights are human rights. Allowing this mutilation to take place under medically acceptable conditions does not make the mutilation itself acceptable. Neither is the fact that this cruel custom is one of the oldest traditions in some communities - I am deliberately avoiding the term 'religions' , for they have little to do with it - reason for us to tolerate it. The sexual mutilation of girls must be considered a punishable offence in every country and every society, as demanded in various international agreements.
A positive development is that, in any event, an increasing number of countries have prohibited genital mutilation in women. But in many cases, they are merely paying lip service to this ban, and we should therefore amend the Cotonou Agreement so that we can implement it in the same way as for human rights violations.
For the rest, I share the view of fellow MEPs.
Mr President, Valenciano Martínez-Orozco' s excellent report clearly states that female genital mutilation is a crime, about which Europe must not remain silent. I too appeal to all Members of Parliament to show their unanimous support for the report in tomorrow' s vote.
Female genital mutilation, of whatever degree, is an act of violence against women, which violates their fundamental rights, their individual integrity, and their physical and mental health. The rights of women, young girls or baby girls are being trampled on in the name of various cultural traditions or even the assumed dictates of religion. Ever present in the background, however, is women' s social status and position, which is inferior to that of men in these cultures. There is therefore also a need to promote equality.
Regrettably, female genital mutilation has been found to have taken place and to be taking place in immigrant communities in the EU also, although this practice is prohibited in the criminal legislation of Member States and it is clearly in breach of the principles of the European Union Charter of Fundamental Rights. No religious or cultural practice can be allowed to take precedence over the basic principles of human rights or someone' s physical and mental integrity, on which European democracy is based. We must also vehemently resist the demand that genital mutilation should be carried out by doctors in clinical conditions. This must not be compared to male circumcision, where this practice has been adopted in some Member States.
I support the report' s positive measures that aim to end these crimes in EU Member States. Information, awareness-raising and prevention must be the priorities. But we also have to take action where the crime of mutilation has already occurred, with penal measures and sanctions. Personally, I am also prepared to adopt the principle of extraterritoriality in this connection. I urge authorities in the Member States, and, as a Finnish member, obviously those in my native country of Finland in particular, to implement all necessary measures as soon as possible to bring to an end these inhuman violations of human rights, which are something out of the Middle Ages.
Mr President, I too should like to congratulate Mrs Valenciano Martínez-Orozco on her excellent and comprehensive report. It is a fact that, for millions of women throughout the world, genital mutilation is an unavoidable, terrifying ordeal which they have to go through if they are to survive. The absence of any alternative and a complete lack of information are one of the most serious problems for women who suffer this degrading mutilation, which is one of the worse forms of suppression, terrorism and exploitation of women, a criminal practice which violates their personal freedom, their physical integrity, their freedom of conscience and their right to health by causing serious physical injury and mental side effects, not to mention the impact on their sexual identity and ability to bear children.
One hundred and thirty million mutilated women in the world is a terrifying number. Unfortunately, this horrible practice has also been introduced into the European Union. According to a statement by the British Medical Association, three thousand women are mutilated in the United Kingdom every year and naturally the fundamentalists, even within the European Union, have no hesitation in applying mediaeval practices in order to subjugate women and control their sexuality.
Every human being is entitled to protection under the law when fundamental freedoms and rights are at risk, as is the case with mutilation. However, European Union law seriously lacks any teeth, which is why we are calling for legislation to be applied which will make this horrible practice a crime. And, of course, the European Union can exert a great deal of influence through the trade agreements under the Cotonou agreement which it concludes with countries in which such practices are rife and by introducing extraterritorial legislation. Finally, I should like to call on the PPE-DE, for us to unite in demonstrating our solidarity with the thousands of women who have undergone this horrible procedure and for you to change your decision by tomorrow.
Mr President, ladies and gentlemen, female genital mutilation inflicts endless pain and suffering on women and girls in at least 25 African countries, most of them ACP countries. Women are the victims of violent and life-threatening cultural traditions which must be ended, for a tradition which violates individual rights - in this case women's rights - in a truly horrific way must not be allowed to continue in the twenty-first century. Thankfully, the ACP countries in Africa are increasingly recognising this fact. It is gratifying that Ethiopia, Ghana, Guinea, Uganda, Senegal, Tanzania, Togo, Burkina Faso, the Central African Republic and the Côte d' Ivoire have legislated against female genital mutilation.
Efforts are also being made - with the support of aid organisations and numerous NGOs - to stop this dreadful practice through public information campaigns and awareness-raising. In this context, a resolution adopted by the ACP-EU Joint Parliamentary Assembly at its last meeting in Libreville (Gabon), Ms Bonino, should be emphasised in positive terms. Supported by the representatives of the ACP countries, the resolution called unanimously on the authorities to take the necessary steps to end this practice, adopting all appropriate legislative, administrative and judicial measures and launching cultural awareness and information campaigns.
The meeting thus branded the practice as a human rights violation. This is a great improvement on the earlier taboos surrounding this issue, and we must pay tribute to it. However, the battle to protect the physical and mental integrity of women in the ACP countries and elsewhere is still not won. Our solidarity and support are still needed.
Mr President, I should like to congratulate Mrs Valenciano Martínez-Orozco and start by stressing the political importance and impact of this report, which will of course be even greater if it is supported by a large majority. This report will give momentum both to the Commission's work and, more importantly, to the women's organisations in Europe and Africa trying to combat this barbaric practice. This is a problem which, as several Members of Parliament have said, does not only exist in Africa. According to data from the DAPHNE programme, there are about 700,000 women from these countries in Europe today. It is difficult to quote an actual figure but we suspect that it is much higher than we can possibly imagine.
This is a difficult, thorny problem. Obviously cultural traditions which go back centuries in certain areas of our planet form part of it. But a cultural tradition cannot be used as an alibi for trampling all over human rights. Obviously, as stated at the World Conference in Beijing, genital mutilation is a violation of human rights and, at a secondary level, it is discrimination, because it only applies to women and girls.
What can the European Union do? First, proposals and legislation. There is some disagreement as to whether the present Treaty provides a legal basis for European legislation. The Charter of Fundamental Rights adopted in Nice cannot as yet form a legal basis. However, legislation is not always the only solution and there is a great deal which can be done in this area.
The question of asylum. Several speakers raised this argument and the report is clear here. May I say that, a few days ago, the Commission submitted a proposal for a directive to the Council on the adoption of minimum requirements for recognising the status of third country nationals or stateless persons or refugees in accordance with the Geneva Convention. After a great deal of discussion and effort, the text includes a clear reference stating that applications for protection for women will be recognised, especially where there is a probability of sexual violence or some other gender-related conduct. I think, therefore, that it is worth examining this Commission proposal, which could provide a basis for an agreement which would be very important to all the groups in the European Parliament.
However, over and above the legislative framework, current European Union programmes can be used as a basis for supporting action and campaigns to recognise the problem, mobilise society and increase public awareness and, of course, to inform and educate hospital staff. Medical and health workers in at least five countries in the European Union often come into contact with such cases and they must be specially trained and specially qualified to help these people.
The potential for educating and supporting immigrants. Clearly, women need financial resources if they are to be financially independent and organise their own rebellion, and support for female immigrants in Europe is therefore paramount. We can support them and integrate them into the labour market and fund information and public awareness campaigns through existing programmes which we have already debated in Parliament and we are waiting for proposals from non-governmental organisations on these issues.
As far as our relations with the third world are concerned, we have already made a serious effort to ensure that development aid is predicated on respect for human rights by governments, especially in this area, and to take account of governments' efforts to apply policies to educate, train, raise awareness and support women and families. We already intend, in collaboration with the development sector and the Commissioner responsible, to increase financial support to countries intent on wiping out this practice. I think we can draw satisfactory conclusions from the implementation of this programme in Ethiopia as to what we can achieve if the European Union works with governments through development aid.
Finally, we appreciate that non-governmental organisations can act as a catalyst both in the European Union and in Africa, which is why they are the Commission's main contacts, our main partners in this endeavour.
The debate is closed.
The vote will be taken tomorrow at 11.00 a.m.
Equal pay for work of equal value
The next item is the report (A5-0275/2001) drawn up by Mrs Smet on behalf of the Committee on Women's Rights and Equal Opportunities on equal pay for work of equal value.
Mr President, Commissioner, ladies and gentlemen, despite all the judicial instruments at European level and in the Member States banning wage discrimination, there are still considerable and persistent wage differences between men and women. The figures that are available to us from - indeed very interesting - European studies, show that there is a wage gap of 25 to 28% and in some countries as high as 30%. For example, the wage gap is greater in the private sector than in the public sector, the industrial and agricultural sectors have greater wage differentials than the service sector, and the gap seems to be widest in those sectors where women are underrepresented.
It is not always easy to interpret these statistics correctly. But it is generally accepted that the different career patterns of men and women account for about half of the wage gap - for example, women interrupt their careers more easily than men, with slower career progress as a result - the lower qualifications especially of older working women, the fact that working women are on average younger than working men - in other words, the objective, structural differences.
The other half of the wage gap, however, cannot be explained objectively and seems to suggest that there are hidden mechanisms of discrimination at play which lead to the undervaluing of female-dominated jobs and professions. The key mechanism is the job evaluation system, by means of which different jobs are ranked according to importance, and according to that job ranking, are allocated their salary scales. In most cases, this job evaluation is done by the social partners, whether or not based on a system set up by an advisory office.
Discrimination in job evaluation is evident from the fact that too low a value is placed on characteristics associated with traditionally feminine jobs, including social skills, women' s greater capacity to concentrate and greater dexterity. As they are awarded lower scores, valued less, these jobs are thus given too low a place in task hierarchies and payrolls, which means that the wage level for women is lower. At the same time, the characteristics associated with traditionally masculine jobs, for example technical insight, physically demanding work or financial responsibility, are correspondingly over-valued.
In general, workers do not know how their job is classified. It is even open to question how much insight the social partners have into how jobs are classified within businesses. Moreover, women are generally not involved in job evaluation since they are not the negotiators with the social partners.
The question then arises as to what Europe can do about this. Commissioner, I believe that first of all, the gathering of statistical data on wages of men and women, and on wage differentials, must drastically improve. At present, the gathering of statistical data both at European level and in most Member States leaves something to be desired. This should therefore be addressed first. I know that the Commission has appointed a group of experts to set this in motion, but I would also urge them to look for an explanation of the wage differentials.
Secondly, the European Union would do well to delve deeper into the issue of discrimination in job evaluation. For this purpose, an initiative could be launched, for example to supplement the Directive of 1975 which deals with equal pay, with an annexe in which a number of rules and criteria are laid down which guarantee a gender-neutral evaluation system.
The Member States need a guide. So do the social partners. In my opinion, Europe could provide the perfect solution. Moreover, the social partners must be committed to ensuring transparency concerning the value scales used in the wage formation process. How can people find out if their wage is or is not the product of discrimination if there is no transparency whatsoever in the way in which their wage is determined? The social partners should commit in the same way to involving more women in wage negotiations, particularly to removing discrimination and at long last making wage discrimination No 1 on their agenda, for that never happens.
In addition, the guidelines for employment must be tightened up with quantitative objectives, target dates and goals in mind. They are not included, not even in the new guidelines, even though they are much better than the previous ones. This must be followed much more closely. I have never heard the Commission complain about the fact that the national action plans devote too little attention to this issue.
In summary, there is a need for a global policy strategy. All these elements would form part of this and of the campaign which the Commission intends to launch and which could, in fact, be a useful tool in highlighting a number of these matters.
Commissioner, I would therefore urge you to make this item for once a priority for the benefit of women.
Mr President, Commissioner, colleagues, I would like to congratulate Mrs Smet on her report and thank the Committee on Women's Rights and Equal Opportunities for adopting so many of the conclusions produced by the Committee on Employment and Social Affairs. Three things are clear: one, women's wages are on average lower than men's across all occupations; two, women are predominantly employed in areas where the work has traditionally been regarded as of less value; three, women comprise a significantly higher proportion of part-time workers than men. The problem is therefore, clearly a deeply rooted one and cannot be solved without concerted action by all parties. This must include the introduction of job evaluation schemes based on objective, gender-neutral criteria, so that the current undervaluing of women's skills is brought to an end. However, we need also, as Mrs Smet has said, a much wider range of initiatives designed to tackle the structural disadvantages suffered by women on the labour market.
The Committee on Employment and Social Affairs is appreciative of the extent to which the Commission is already addressing the issue through its proposals for the employment guidelines in 2002. The emphasis on gender mainstreaming and the strengthening of guideline 17 are particularly welcome. We also look forward to the proposals the Commission may have for a revision and updating of the 1975 equal pay directive. In the meantime, we call on both the Member States and the social partners to involve themselves actively in developing measures of the kind urgently needed to eliminate the gender pay gap.
Mr President, Commissioner, I would like to congratulate Mrs Smet on this own-initiative report, which was so necessary and which she has produced in a very professional way, because she has a profound knowledge of the problem and has done a lot of work on it.
But despite the fact that it is a very good report which attempts to study each of the points relating to inequality of pay between men and women, today we are facing a deep-seated problem to which we see no solution. It is more difficult for women to find work than it is for men, they have more difficulties in terms of training and professional promotion and they have lower salaries than men. But this does not only affect women who have been in the labour market for some time, but it also affects young women who are very well prepared, in many cases better prepared than men, who do brilliant work and who receive lower salaries than their male colleagues.
There is no justification for it whatsoever, there is no legislation which allows it in any of the countries of the European Union but, despite all this, it is a reality which we are facing and which we have no idea how to solve. Social partners, both company organisations and unions, probably have a large role to play in resolving this problem. I am sure that, if there were more women in the leadership of these organisations, the issue would probably have been dealt with a long time ago. It is very regrettable that, while we are combating many other types of discrimination which are sometimes difficult to demonstrate, we have still not been able to resolve this one which is so obvious, which is reflected in the figures which appear on everybody' s payslips every month.
I believe that the fact that women' s work is undervalued, that their work has always been considered subordinate to men' s work, that it has always been thought that they are not capable of holding top positions, are prejudices which are still present in society' s mentality, which hinder equality, professional access and greater promotion for women.
I would ask the Commissioner, Mrs Diamantopoulou, to seek some initiative which will contribute to resolving this problem. If in a Member State of the European Union somebody suffering discrimination presents a case and wins it, if they work in the public sector, their greatest problem will be confronting the dirty looks of their colleagues, but if they work in the private sector, sooner or later it will lead to them leaving their job. This means that many women do not even use the legal resources available to them.
Mr President, this is a very important issue because this is discrimination which faces all women, not only in the EU, but across the world. We therefore welcome this report as its findings are indeed serious. It shows, as the rapporteur said, that there is a 20-25% difference between male and female earnings on average in the European Union and that in some Member States the situation is much worse. This report is a very practical one, putting forward measures which actually suggest very concrete things which can be done to address this very difficult issue. So we support the measures set out in the report and call for this action to be taken sooner rather than later, because this is discrimination that women have faced for a very long time. We have hundreds of years of discrimination to address and we need to get on with doing that. I certainly support all calls for this to become a priority for the EU and for the Commission.
I would particularly like to draw attention to the fact that there are three Member States mentioned in the report in which the situation is significantly worse, worse enough for them to be singled out in the report. Those Member States therefore have a special responsibility to take action and to ensure that they get themselves up to the EU average as quickly as possible.
There are two other things in the report I would like to highlight. First of all awareness campaigns: these are something that Member States could actually do without too much difficulty. They will not address the actual issues in the workplace, but it is something which governments can do relatively easily. The other thing which the report mentions, which I would like to draw attention to, is that governments themselves can provide a model, and I therefore call on Member State governments to look at their own employment policies and identify how they might become better employers themselves.
Mr President, I too should like to thank Mrs Smet for a quite outstanding report. However, I cannot omit to say that I find it disgraceful that, in the year 2001, we are still discussing these problems, and we know into the bargain that enlargement is not going to make matters any better, to put it mildly. The conclusion is that not only do women have lower paid jobs but, as a result, they do not get the plum management positions either, their having access to which is one of the prerequisites for our being able to change the situation.
If, however, I wanted to take the floor here this evening, it is because I want to draw your attention to a study which has just been published in Denmark and which shows that 'unequal pay' has its origins in childhood. The study shows that girls receive far less pocket money than boys. They are given far fewer consumer goods than boys and they earn less than boys, which means that boys begin saving up while they are still children. Inequality has thus already been established. This applies to all age groups, except for the 16 to 18 group. In all other age groups, girls are given less pocket money than boys. It is parents themselves, indeed women themselves, who give their girls less pocket money than their boys. It might also be added that boys have much better jobs and so earn more, too. The situation is the same regarding consumer goods. It turns out, of course, that boys have more TV sets, more PCs in their rooms etc. Perhaps we should begin with ourselves. Parents must give some thought to how they treat their children and prevent their being treated unequally from the cradle onwards. I recommend obtaining this Danish report. I thought it was very interesting.
I thank Mrs Smet for having taken the initiative to draft this report. I would like to point to three difficulties but first of all I want to make one thing clear: when we refer to a 25% wage gap, this covers all occupations taken together. In general the figure is 15% in the case of equal work. The reason I want to remind you of these two figures and these two concepts is because it is most important to highlight the difficulties we find ourselves in today, as my colleagues have done. The situation is extremely difficult and the solutions are not very visible or effective.
Let me draw attention to three points. Firstly, in France, for example, women only occupy 10% of all jobs. Of every 300 jobs, only 30 are filled by women. Women therefore have access to 10% of all the jobs on offer. So there certainly is a need for a change of approach.
Secondly, in this report we refer to atypical work. It is also known as part-time work. Some countries think it is good for women. Personally, I do not think so at all. That is not the way to achieve equal pay and economic equality. For there cannot be equal pay without economic equality.
Thirdly, we need equal representation in the social partners' decision-making bodies. I would certainly be the first to fight for parity between men and women in the social partners' decision-making. But there are many jobs where no social partners exist, that is, all service jobs. So what can we do there? We have laid down a law on night work in France, which says that the social partners must address the matter. But there are no social partners in the case of these jobs, which poses serious problems.
I would just like to ask the Commissioner for one thing in face of all these immense difficulties: that we lay emphasis on the question of equal pay at the second reading of the 1976 directive we are currently revising together with you and with the Council. This issue does not seem to be welcome in the discussions with the Council. I think it is quite essential if there is to be any point to this revision of the 1976 directive.
If we are once again to talk about equal pay, even if it is a principle that has already been introduced by the Treaty of Rome, it must be time for us to ask ourselves whether other strategies might not be necessary to abolish the wage gap between men and women when the EU' s overall efforts have proved a failure. I believe that, in accordance with the principle of subsidiarity, we must in future transfer more of the responsibility to the individual Member States. It is in individual workplaces that experience is gained. To be quite specific, it must be up to the individual countries, via the two sides of industry, to incorporate the principle of equal pay into national collective agreements. We must take account of the fact that there are differences between collective agreements and wage agreement systems in the Member States. Instead of direct EU legislation in this area, the EU must provide guidelines and recommendations, and the principle must be incorporated, more than it has been so far, into national action plans for employment and non-discrimination. In the years to come, the labour market will have a need for a larger workforce, and it is therefore important for us to expend more energy on creating better conditions for women. All in all, I am able to support all the initiatives put forward in the Smet report.
Mr President, efforts to equalise pay for male and female workers for work of equal value have been made at European level since 1951. In 1957, this was enshrined in the Treaty of Rome as a guiding principle and in 1975 in a directive. Despite the legal ban on wage discrimination, there is, as has been said on several occasions today, still a wage gap in the EU at the moment. That is unacceptable. I appreciate that in some cases, it is difficult to establish an objective wage formation process or job evaluation procedure, but that does not take away from the need for more transparency and gender-neutrality. The report rightly mentions value discrimination. That is where the government could step in, but so could the social partners. As stated before, they too play a significant role.
It is also important to involve women more in wage negotiations and in the decision-making process in general, and to recruit more women in decision-making bodies. It is embarrassing that the statistics available at European level on male and female wage differentials are out of date and incomplete. I therefore welcome the initiative to collect new data and I support the idea of carrying out further studies into the factors which affect salary scales, as well as the causes of unequal pay for work of equal value. A wage difference of 15% remaining after taking into consideration aspects such as age, training and career level is, as already mentioned, not acceptable.
The topic we are discussing at the moment cannot be seen in isolation from other aspects related to women and the participation of women in work. It is closely related to aspects such as access to work, chances of promotion, a combination of work and care, etc. Equal pay for work of equal value can help break the vicious circle of lifelong inequality: lower pay leads to a smaller pension or to more work in order to obtain the same pension; more work often entails a greater need for child care, less time to develop other talents or abilities or to relax outside work, etc.
I am pleased that the Belgian Presidency prioritises this issue and hope that the Member States will take this appeal seriously this time. I am also expecting the campaign on this topic in the year 2002 to provide a boost for it.
The report we are discussing is an initiative report. I would like to congratulate the rapporteur, Mrs Smet, on her work. It is mainly thanks to her commitment that this initiative report is now before us. It outlines once more a number of aspects very clearly and offers specific directions for solutions.
Mr President, Commissioner, ladies and gentlemen, the European Union has played a decisive role in condemning and in attempting to resolve the problem of pay inequalities between men and women that exist in our fifteen countries. Both the Treaties and now national laws uphold the principle of equal pay for men and women. No country, however, complies with its own laws in this field. The differences vary from country to country, but the outcome is the same. When employment in a given sector is dominated by women, the outcome is lower pay. It is the jobs mainly held by women that society accepts should be the least well paid. Even in Scandinavian countries, where women have achieved equality, even in political life, it is proving difficult for them to enter decision-making positions in privately owned companies, where salaries are higher.
We therefore have a situation that is out of kilter, in that the laws impose equality but society continues to accept a model that fails to value work undertaken by women. In order to ensure that real democracy is practised and that a new social model that accepts equality is created, we need to give men greater rights in the field of their private lives. The laws that have been adopted and the proposals in this area are quite telling. In Portugal, for example, the government recently presented Parliament with a proposal for a law making parental leave mandatory for a period of at least five days. No European country currently has such a law. This type of leave is granted at the employer' s discretion and the aim of this law is to attempt to change people' s way of thinking.
The fact that society continues to accept men' s abdication of duties in their home lives constitutes a genuine form of unfair competition to which women are subjected in their professional lives. If we want to change the situation of disadvantage that women continue to experience in the workplace, we need to change people's attitudes and the practices of the social partners. And here, the European Union must continue to play a key role. At the Lisbon Summit, Europe acknowledged that only by increasing the rate of employment for women will it be able to achieve, within ten years, the economic and social development that it wants to see. Europe must now acknowledge that it needs not only more working women but also the jobs that women do.
To this end, the Commission proposed and the Council accepted equal pay as one of the priorities for 2001 in its programme for equality. The European Trade Union Confederation has also decided to make this issue its priority for this year. In drafting this own-initiative report, the European Parliament...
(The President cut the speaker off)
... I only wish to congratulate the rapporteur, Mrs Smet and say that I agree with her proposals.
Mr President, the report's estimated 28% pay differential between men and women is particularly revolting because in many cases even men are not paid nearly enough to make a decent living in the twenty-first century. But it is not enough simply to make this statement; if Parliament really wanted to put an end to this injustice it would take binding measures and force all employers without exception to respect the principle of equal treatment for men and women on pain of heavy penalties. There are areas in which Parliament is able to adopt binding measures. But judging by the woolly proposals in the report, there is no question of adopting coercive measures towards employers. Under these circumstances, even if the European Parliament votes in favour this will be a complete waste of time. It will be up to working women to impose equality themselves, joining forces with the workers to demand a living wage for all.
Mr President, Mrs Smet's report is the outcome of serious study as well as political experience and personal commitment, which is why it was enthusiastically adopted by a large majority in committee.
It deals with a general practice, which is common to all the social and economic systems of Europe, a harsh reality which will cancel out all legislative progress, be it at national or European level. Women have difficulty not just in accessing work but in advancing their careers and levels of pay. The last report on employment tell us that most of the Member States have given up trying to right this wrong and that this issue is missing from the social dialogue agenda in most countries.
We urge the Commission to call on the Member States to conduct a serious assessment, as the rapporteur suggests. And to avoid repeating what has been said by my fellow Members, with whom I fully concur, I should like to suggest to you, Commissioner, that we take a global approach to this issue both in your policy and in that of the Member States. The political practices which apply in numerous countries in the European Union in the area of women's employment, social protection and pensions marginalise them professionally, marginalise their ambitions, efforts, competitiveness and claims and hence their pay. Our role, your role is a difficult one; we must convince public opinion and women themselves that all these issues are interlinked. We must convince them that their so-called vested rights run counter to their interests and to the quality and viability of and pay for their work. Commissioner, please help the governments bear the political price which this endeavour and change usually imply.
Mr President, I too would like to congratulate Mrs Smet on this own-initiative report and on the thorough, comprehensive document before us. The wage gap between men and women is a well-known phenomenon which is present in all the States of the Union, although in different proportions, and the issue has been on our agendas for a long time now. Previous speakers have mentioned the World Labour Organisation Convention of 1951, the provisions of the Treaty of Rome, the 1995 directive and the Treaty of Amsterdam. A great deal has been done, including in terms of the measures to be taken. The Commission has been presenting recommendations for over 10 years now, sometimes at Parliament' s request; I also remember the code of conduct prepared by the Commission which sought to raise awareness in the Member States and the two sides of industry in order to take practical action in this field.
Although the information is still not complete, analysis of the phenomenon allows us to understand the reasons for the existence of the differentials. There are structural reasons, which have been recorded, such as age, training, seniority, and precarious and part-time work, in which mainly women are employed. However, there is also genuine discrimination, direct discrimination - in some cases there is unequal pay for equal work - but, above all, value discrimination: women' s work is still considered to be of less value than men' s, even when they have the same qualifications and responsibilities.
Here is an example from my country: it was only in the mid-1980' s, after 15 years of campaigning, that a pay rise was at last obtained in the textile workers' pay agreement for the category of workers 'packing supervisor' , which exists in the textiles sector. This only happened, that is, when women lost their jobs during restructuring in this profession, which had been a typically female profession, and men began to be employed as well. I feel that this is a tangible example of an issue which was only resolved in Italy in the mid-80s and which still remains unresolved today in a great many other situations.
The rapporteur has made numerous proposals and, in my opinion, we should follow her recommendations. The Commissioner and the Commission are very open to such proposals and the employment guidelines for 2002 make this a priority too.
Mr President, I too want to begin by thanking Mrs Smet for the excellent job she has done and, in particular, for the high quality of her explanatory statement.
Looking at this report, we all have to acknowledge a sad fact today. In spite of the many initiatives taken over the years and in spite of the positive action taken by the Commission, the pay gap between the women and men of the European Union remains. Not only do women on average earn 28% less than men for a job of equal value, often their jobs are also more precarious and unpleasant, an issue that is not raised often enough. More women than men are unemployed and more of them are long-term unemployed; finally, most of the time it is they who look after the children and sometimes other dependents too.
Of course we have to take action, and in several directions. That is why I agree with the spirit and the proposals in this report: we need to set up a group of experts to improve the collection of statistical data; it is a good idea to launch a major Europe-wide campaign in 2002; and it would no doubt be useful to take that opportunity to publish a comparative report on the various Member States. Similarly, as the rapporteur proposes, we must review the 1975 directive and do something about training, to ensure that women really have the right to lifelong training, encourage the social partners to increase the participation of women in collective bargaining and, finally, take measures to help reconcile working and family life.
To ensure, however, that this goes beyond statements of intent, all the political leaders of the Union really must get down to work and clearly state their resolve to do so. Indeed, at a time when we are entering a new world and facing terrible challenges, those who govern us must realise that this situation is not just discriminatory and unjust, it is not just counterproductive; it is a daily contradiction of the values we believe in and the model of society that Europe must uphold.
Mr President, I too should like to make a point of congratulating Mrs Smet, whose report demonstrates her personal knowledge of and experience in this matter.
The pay differential is the clearest and plainest expression of inequality between the sexes. We have heard data and analyses of the causes of the present inequality and I do not intend to repeat them. I intend to talk about what is being done today in terms of policy and planning. As you know, the fourth line of action in the strategy on employment, which relates to equal opportunities, has dealt with the issue of unequal pay since the strategy on employment was first implemented back in 1999. Over the years, from 1999 onwards, the Commission has evaluated the policies of each Member State on the question of equal pay. What we have found over the last three years is that several, not all of the Member States, have noticed the differential, have noticed the problem and have proposed policies and measures to combat it. The Commission refers specifically to this issue every year in its joint report on the basis of the data at its disposal and makes suggestions to the Member States as regards their policies.
The question which arises here is what tools does the Commission have at hand to make this assessment. And this, of course, is where we come up against the problem of indicators and statistics to which Mrs Smet referred. We need new subjects and new statistical analyses of them so that we can formulate the problem in absolute terms. The Commission is already working on this and I should like to give you one example. We need a statistical analysis of the ratio between men and women as regards the hourly wage for paid employees working longer than 15 hours. We need to analyse gross and net salaries in the public and private sectors and that means a breakdown by age, education, profession, economic activity, type of work and employment status. Very few countries have statistics in the form which I have referred to. And apart from the problem of the subject of the statistical analysis, we also have the problem of how to carry out statistical research. In some Member States, there is a huge gap between the date on which data is collected and the date on which the final results are published. And this does not just apply to the Member States, it also applies to some of the statistics published by the European Union itself. So improving statistics, which are a very important tool for improving policies, is our number one priority. You will see that this year's suggestions to several Member States refer specifically to the need to improve statistics systems.
The second basic point concerns the guidelines for 2002. I appreciate that this is a very clear strategy which calls on the Member States to set specific targets to reduce the wage differential between men and women. And, of course, our objective is to work with all the Member States and to exchange best practices so that some countries can imitate changes which are already under way.
The third point I wish to raise is that in the fifth programme, which is starting up now - the evaluation of the proposals submitted is being completed - the first priority when selecting proposals is the question of equal pay. We have divided the priorities which need to be set by the programme into five individual areas so that we can study the question of equal pay and move on to the question highlighted by several lady Members, that is, the need for an integrated strategy. A few days ago, on 13 September, the Belgian Presidency and the Commission held a major conference on the question of equal pay.
Mr President, honourable Members, may I say that our final decision on revising the existing directive will take account of the results of all these actions and the policy evaluation which I mentioned.
The debate is closed.
The vote will be taken tomorrow at 11.00 a.m.
Harassment in the work place
The next item is the report (A5-0283/2001) drawn up by Mr Andersson on behalf of the Committee on Employment and Social Affairs, on harassment at the workplace.
Mr President, the subject of this own-initiative report is certainly not a new problem, but a problem only recently highlighted. According to the Dublin Foundation, harassment in the workplace is on quite an extensive scale. Eight percent of EU citizens, or around twelve million people, have felt harassed in the workplace during the past twelve months.
What is this due to, and are there any connections to be made? Yes. We know, for example, that insecurity of employment plays a role. We also know that those who are harassed suffer more stress than others. We know that those with high-pressure jobs also suffer more. The issue is one of security in working life and the organisation of work.
What are the consequences of harassment? Harassment naturally has consequences for the individual, who feels less well, is absent from work more often and is ill more often. The whole team, including those who are not themselves being bullied, functions less well. Bullying also has consequences for companies in the form of lower productivity, reduced profitability and poorer working conditions within the company
I have been asked why the EU should concern itself with these issues and what all this has to do with the Community. Well, harassment in the workplace is a problem common to all Member States, but it receives very different attention in different places. In recent years, we have increasingly started to talk about more job opportunities and better workplaces, that is, about the quality of working life. Quality in working life is about health and safety and the organisation of work, and so harassment in the workplace is a problem. The EU has had legislation for a long time regarding health and safety at work.
What do we need to do? Firstly, we have to review the definition of harassment and, at the same time, try to obtain a common definition. We have to obtain significantly better statistical data, and the Dublin Foundation and Eurostat have a future role to play in this connection.
We also have to work on the open coordination method. Member States need to develop their legislation, regulations, etc. so that best practice prevails, and that means looking at each others' solutions. The Lisbon Process also includes qualitative indicators.
Where does legislation come in? Should we state in advance that legislation is not needed in this area, bordering as it does upon another area in which the EU already has legislation, namely that of health and safety? We currently have a major ongoing debate on health and safety in which it is assumed that it is not only the physical, but also the psycho-social, working environment which has an impact and which will be of ever greater significance for the new working life of the future. Women in particular are affected by atypical jobs, insecure employment, etc.
The issue of legislation is highlighted in two points in the report, although it is not stated that we definitely should have legislation or how such legislation should be formulated. In issuing its communications about a Community strategy concerning health and safety at work and the strengthening of the quality dimension in employment and social policy, as well as in publishing its Green Paper on Corporate Social Responsibility, the Commission is urged to take account of the problem of harassment in the workplace and to consider the need for legislation. Of course, it is possible that the Commission will say that we do not need, and will not have, such legislation. In that case, we shall have to conduct an analysis, but I find it pretty incomprehensible why the possibility of legislation should be ruled out in advance.
It is likely that the framework directive on health and safety at work also covers aspects of the psycho-social working environment, but we would like clarification on this point. If we receive such clarification, there is no problem but, otherwise, the scope of the framework directive will have to be expanded to include the essential 'new' area. In this context, it must also be considered whether there is a need for some kind of regulations or legislation regarding harassment in the workplace.
Let me take an example from my own country. We have framework legislation which states that the employer is responsible for dealing with harassment in the workplace when this occurs. It does not state in detail how, in fact, it should be dealt with, but it is clear that the employer has a responsibility.
Paragraph 24 of the report urges the Commission to publish a Green Paper on the situation regarding harassment in the workplace and then to present an action programme. This is probably the most important point in the whole report.
Mr President, first of all, allow me to congratulate the instigator of this report, Mr Andersson: he has tackled a new issue that is regulated in some measure in only a few Member States. I welcome the fact that, as frequently happens, Europe leads the way in a number of cases. Well done.
Why did the Committee on Women' s Rights and Equal Opportunities give its opinion specifically on this subject matter? It is, of course, a problem which affects men and women alike, but our committee considered that women often, far more often in fact, fall victim to this and other kinds of harassment, which very often lead to sexual harassment. Our committee therefore had its role to fulfil and has issued its advice.
I think that we should all be aware of the fact that this is a new problem. We can learn from the measures which many Member States have taken in terms of sexual violence, for coming up with a policy to tackle moral intimidation in the work place is not so easy or self-evident. But there are a number of Member States that are attempting to do just that, and many Member States have experience of combating sexual violence.
What can we do? First of all, a preventive approach can be adopted, which means that companies must make it clear to their staff that they do not tolerate harassment at work. That would introduce a preventive stance. Secondly, an intermediary could be appointed who could mediate between two parties if a problem arises. To reach a solution in a company via mediation is always preferable to one of the parties having to take matters to court. I prefer this type of solution. Thirdly, if a solution is difficult to find, the management could impose penalties. Fourthly, the option of going to court must at any rate remain open.
The above appear to me to be practical solutions which we could put in place.
Mr President, Commissioner, ladies and gentlemen, we have been intending to discuss the problem of workplace harassment here in the European Parliament for some time. The debate has been a long time coming, for the question which has always arisen is this: is this House the right forum for this debate? Some members of my group reject the report because they believe that this is not a European issue. The majority will follow my recommendation and vote for the report, because it is indeed a Europe-wide issue and problem. Bullying exists in every country of the European Union, in all sectors, and even in the EU institutions themselves. It is a difficult issue. It is very embarrassing for many people, and a large number of cases go unreported because no one really wants to talk about it. Victims feel ashamed, exploited and stressed.
Their distress often has a high cost, not only in terms of their own mental and physical health, but also economically: sick leave, medical and treatment expenses, a high staff turnover, lower productivity, a loss of quality and image for the company or institution, and therefore also a decline in the number of customers. Bullying causes all these problems.
The dignity of every individual should not be upheld solely on paper and in the Basic Law, but also in our social relations. A little more respect and fairness and a little less egotism would probably make our debate about harassment unnecessary. European legislation is unsuitable as a means to address the causes of bullying and is likely to be ineffective. I would therefore like to thank the rapporteur for his cooperation and for including my ideas in his report.
Measures to tackle bullying should focus primarily on the Member State and actively include the social partners. It is in companies' own interests to ensure that these incidents do not occur within their organisations. Due to the difficulties in arriving at a precise definition, the Commission will not find it easy to draft its proposed Green Paper. However, there are a few models of good practice in tackling bullying here in the European Union, and I believe that everyone should learn from each other. Tasks must be assigned effectively to the most appropriate levels; this will also increase the desire to take action and ensure that this difficult issue is taken seriously.
I want first of all on behalf of my group to thank the rapporteur for this report. It is an important report because harassment is a far too prevalent problem in the workplace. My group will be supporting the report as it stands in its entirety and will not be expecting or requesting any deletions of parts of paragraphs or phrases. It is a sad fact that the Dublin Foundation has found that over 15 million people have reported violence, sexual harassment or bullying in the workplace. It should not be allowed to continue because this kind of bullying and harassment can be fatal and has in many instances resulted in people either taking their own lives or, through misadventure in the workplace, in others taking their lives. It seems to me therefore that it is something which the Commission and the Parliament should address. Legislation is in place in Ireland, as part of the health and safety legislation, to ensure that large companies put in place codes of practice to deal with bullying.
However, it is not clear yet to what extent companies have implemented this legislation. I came across a case recently where a young man starting in a job in a state company was bullied consistently by older men in the job, not by women, but by men, who simply did not want him in that job because they felt threatened by his presence. They did not succeed in forcing him out of that job but it was extraordinary that this should occur in this day and age. It is true that the trends emerging over the last ten years, as shown by the Dublin Foundation, have been on the rise. It is clear also that this is largely due to insecurity in the workplace and changes in the nature of work. Typical work is causing stresses and strains which are being reflected in this kind of activity, so I support the call by the rapporteur for a communication from the Commission by next year and a programme of action by the Commission by the end of next year.
Could I say before I sit down on an entirely different matter, but one related to the work of the Commission, that I would appeal to the Commissioner to ask our colleagues in the Commission to take steps to relax the rules and regulations governing state aid for the aviation industry, otherwise we are going to have to deal with tens of thousands of workers right across Europe who could well be unemployed in the not too distant future.
This is what I call harassment in the workplace. I cannot speak without people smoking behind me and that gives me an asthma attack and that is harassment. I congratulate Mr Andersson on his report. It is important for action at both national and European level because, as we have heard, 12 million people are harassed or bullied in the workplace every year. There are many forms of harassment and as I said, smoking in the workplace in no-smoking areas is a form of harassment. It can also have devastating effects, both physically and pyschologically. The level of stress caused by bullying and harassment in a workplace is tremendous. Disabled people, women and in particular, ethnic minorities, suffer a great deal. They can be doubly discriminated against and are harassed simply because they come from those disadvantaged, discriminated groups.
I am also glad that Mr Andersson referred to those on short-term contracts because again we have evidence that those too, are bullied. But can I turn quickly to the reason for the split votes that the ELDR has asked for on paragraphs 8 and 13. I believe that it is a role of the European Union to have common guidelines, best practice and benchmarking across the Member States, but I do not believe that we need more binding legislation: that is a role for the Member States and a question of subsidiarity. So although I agree with much of Mr Andersson's report, I disagree with the fact that we should have binding legislation and that is why we have called for the split vote.
Mr President, my group would also like to congratulate Mr Andersson for his work on this excellent own-initiative report: it has been a very good evening for those. As has already been said, we should not underestimate the effect that harassment in all its forms has on people's lives and health and the long-term mental and psychological problems we have heard about. If we are looking at figures, then if we were to take this Parliament as an example, we would be looking at a group roughly the size of the Liberal Democrat group as the percentage of those suffering harassment. Up to now, very little has really been done to address the problem of harassment generally, so this report is especially welcome as it allows an open debate on an issue that has all too often been ignored.
A French survey also reveals that 70% of harassment of victims are women and this applies at all points of the employment process, so not only do you get paid less, you get harassed as well, and chauvinist and sexist connotations, which are more often targeted at women than at men, can frequently turn into something more serious. Therefore the Commission should give particular attention to ways of tackling this unacceptable situation for women in Europe. Mr Andersson is right, employers must have the responsibility for preventing harassment in the workplace, not colluding with it, or practising it. However the framework directive on health and safety at work does not clarify whether employers are responsible for the mental, psycho-social or social working environment, so I believe steps should be taken to revise the directive to include this definition.
Mr President, I would also like to begin by thanking the rapporteur for his work, although we do not have a definition of harassment, perhaps because harassment takes many forms and is difficult to define. I would like to express my solidarity with, and sympathy for, Mrs Lynne, who has just told us of a new form of harassment. By way of analysis, an acceptable definition seems to me to be that of the Irish working group for the prevention of harassment, which defines it as direct or indirect, inappropriate and repeated behaviour of a verbal, physical or other nature, directed by one or more persons against a third party or parties in the workplace and/or in the execution of their work, which may justifiably be considered to violate an individual' s right to dignity at work. And, of course, an isolated incident of behaviour such as that described in the definition may constitute an affront to dignity at work, but an individual and isolated incident would not be considered harassment.
We can accept this definition or any other. The fact is that up to 12 million people in the European Union claim to have been morally harassed over the last twelve months, women appear to be victims of harassment to a greater extent than men and certain sectors of activity seem to be particularly affected. Harassment has repercussions for the economy of the company, leads to absenteeism, inefficiency and low productivity. For society, harassment may lead to medical and psychological costs, sick leave, early retirement, etc. Above all it affects the worker and presents risks which add to problems of physical violence and ergonomic issues. Furthermore, there remains much to do in order to eliminate risks to health, both of a physical and chemical origin. Above all, moral harassment, pestering - which is one possible name for it - seems to me incompatible with Article 1 of the European Union Charter of Fundamental Rights: 'Human dignity is inviolable. It must be respected and protected' .
Harassment therefore constitutes a risk to health but above all an attack on the person' s dignity. I therefore welcome this initiative aimed at preventing harassment in the workplace and at preventing workers suffering the pain of helplessness.
Mr President, the question of harassment in the workplace relates directly to respect for fundamental personal rights, the right to dignity and the right to participate in economic and social life on equal terms.
In his initiative, Mr Andersson has revealed new aspects to us which need to be borne in mind when it comes to the material application of the Charter of Fundamental Rights and to a more integrated approach to policy on employment standards. Most importantly, we should welcome this initiative because it gives us an opportunity, with an issue which is played down and which is usually included in our interests as an afterthought, to see how important it is if we are to issue a successful series of policies, such as a policy against discrimination and exclusion, a policy for the disabled, a policy for unemployment and employment standards. Only once all employees feel safe in the workplace from harassment from colleagues and superiors, once all employees, rather than being ridiculed for their disadvantages, feel comfortable in the work environment, then the groups - and there are a lot of them - which fall victim to harassment will choose to enter the labour market and the fruits of their labour will far exceed any weaknesses they may have.
If we bear in mind that, according to the statistics, the number of people which make up these vulnerable groups is over 8%, the political dimension is easy to see. At the same time, there are numerous groups which fall victim to harassment, from women and the disabled to foreigners and people of a different faith. This gives us an idea of the size of the problem.
We must use this report as a springboard to draw up a plan to combat all levels of harassment, which starts as simple sarcasm and disdain, coupled with intimidation, humiliation and undermining, and ends up in more violent acts, a plan which will be applied irrespective of whether it is top-down harassment of an employee by a superior, bottom-up harassment or horizontal harassment. In addition to measures to ban harassment, the action plan must require employers to foster a climate of non-harassment between colleagues, accompanied by mutual encouragement between colleagues in the workplace. And because no one is deliberately bad, it must be flanked by measures to abolish distrust and superstition towards the people which make up these groups.
Mr President, the report we are discussing today concerns 12 to 15 million people in Europe, that is, between 8% and 10% of European workers. There are three aspects to this modern evil. There is an economic aspect, since according to the report of the European Foundation for the Improvement of Living and Working Conditions the deterioration in working conditions over the past 10 years is due to the faster working rate and to flexibility in all its forms. There is a sociological aspect, symptomatic of the individualism that is increasingly threatening to take over our society. There is a psychological aspect, which makes harassment particularly odious and can sometimes cause individuals to suffer a breakdown without leaving the slightest trace.
At present there is a serious legal vacuum at national level and a wide disparity at European level, which, however, is being counteracted by an increasingly solid body of case law. That is why this report, which is well documented and rigorous, provides a highly encouraging response and sends out a strong signal to the working environment. In paragraph 12, among the envisaged measures, it emphasises the need for more serious dialogue on this subject between all the social partners and the appointment of an independent external mediator, as also advocated in the amendment I tabled, which I regard as an important guarantee of real progress in this field. But it is up to all the European institutions to continue to fight an evil that is now firmly entrenched, as they have been urged to do since the European Social Charter. I therefore welcome the rapporteur's proposal to call on the Commission to publish a Green Paper and to present a Community action programme by next year. On behalf of my group I also support the inclusion of these matters in the Green Paper discussions on corporate social responsibility.
We must all support this fight, at our own level, persuaded as we are that society as a whole will enjoy the benefits of balance within society and within individuals.
Mr President, around 12 million people in the EU are reported to have been subjected to bullying at work. The real figure is far higher. The victims suffer exclusion and harassment, rumours are spread about them, they are deliberately denied information and scapegoated. Managers or staff - anyone can become a victim or a bully. The impact of harassment is still completely underestimated, so very few effective instruments are available. Yet it is a serious workplace problem. It causes aggression and stress, sickness, resignations, staff turnover - all of which cost the economy and the social systems several 100 million euro per year.
Together, the fifteen EU Member States must take stock of the situation. Best practice approaches will help us all benefit from an exchange of experience and devise effective measures to combat the problem. However, solutions must be tailored to the type of bullying involved, which can be gender-specific, age-specific or racist. Jan Andersson has submitted an outstanding report. It was quite rightly adopted unanimously by the Committee on Employment and Social Affairs. Almost all the proposed amendments from the PPE-DE have been integrated, such as consultation with Europe's social partners on developing joint anti-harassment strategies. In practice, this will involve constructive conflict management, better internal communications, and the creation of support networks for victims. We also propose appointing a confidential mediator at the workplace to whom employees can turn if they so wish.
Ms Diamantopoulou, we firmly expect the Commission to submit a Green Paper next year on the issue of bullying at work so that we can develop an action programme which will have a sustained impact.
Mr President, I should like to congratulate Mr Andersson on his excellent report. I quite agree that harassment is an extremely important issue, it is dangerous in the workplace and it has significant social and economic repercussions not just on the employee and the company but also on the economy as a whole in that it is one of the main reasons for falling productivity.
I should like to assure the House that the Commission is fully aware of the problem, which is why this issue is one of the important aspects of the Commission communication on standards released in June and one of the issues for which we are also examining the question of indicators.
Similarly, as regards current tools, I must remind you that the social partners need to provide protection and can play an important role here and remind you of Directive 89/391/ÅC which states that, when preventing danger in the workplace, account must also be taken of psychosomatic pressure which, of course, is not always easy to define.
I should like to inform you that an advisory committee of representatives of the Member States is already up and running and is examining the question of health and safety. It has set up a sub-committee especially to study the question of violence in the workplace. This committee completed its work yesterday and we now have a general definition of violence in the workplace. The proposal for an initiative and a Green Paper on this subject is not feasible now and I can tell you why immediately. As you know, the Commission has taken the initiative to overhaul its strategy on health and safety in the workplace. And this report will play an important part; it will help bring about change and propose a new strategy on health and safety and for this reason I should like to make a point of thanking the rapporteur.
The debate is closed.
The vote will be taken tomorrow at 11.00 a.m.
Air pollution
The next item is a joint debate on the following reports.
A5-0293/2001 drawn up by Mrs Oomen-Ruijten on behalf of Parliament's Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the limitation of emissions of certain pollutants into the air from large combustion plants, and
A5-0293/2001 drawn up by Mrs Riitta Myller on behalf of Parliament's Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on national emission ceilings for certain atmospheric pollutants.
Mr President, it is nearly three years since the Commission tabled a proposal for a directive amending the rules on the emission of pollutants from large combustion plants. After those three years, we have this week finally reached completion of this - what I believe to be - very important dossier. Nobody will blame me for saying that we have travelled an arduous road, a road that has also been peppered with painful experiences.
We have met with a great deal of opposition, not only on the part of a number of Member States, but also among some fellow MEPs. There have been strong warnings and protests from interested parties, also from the electricity industry in some Member States. Despite this, we managed to amend without any problem the original regulation in the form it was submitted and which, in my opinion - and that shared by a few fellow MEPs - was far too weak. After all, the technical possibilities are not lacking, and in a large number of the EU Member States, those rules which we incorporated at first reading have long since been prescribed and form part of regular policy.
The original Commission proposal to amend the directive from 1998 was, according to the majority of this House, not a huge success. Regulation was too weak and moreover, existing plants were excluded from the directive' s scope. We as the European Parliament have collectively given real significance to the environmental policy, and I should once again like to extend a warm thanks to all the fellow MEPs who contributed to this. We have demonstrated what it means if we really want to do something about this filthy air pollution, which is so harmful to people. We as Parliament made great improvements to emission standards at first reading, and we also brought existing combustion plants within the scope of the directive.
Then came the Council' s collective standpoint. This was arrived at with the greatest difficulty, it has to be said. Legislation was tightened up to some extent, but the European Parliament' s wish for existing combustion plants to be brought within the scope of the directive was accommodated. But alas, each country stipulated its own exceptions, and had it been up to the Council of Ministers, we would have continued using old, outdated polluting plants ad infinitum.
In our opinion, the common position lacked all vision. It had become a pick-and-mix with something for everyone. If I compare this with the regulations which currently apply in Japan and the United States, we, who all want things to be done just so, would have cut a very poor figure with the Council' s emission regulations during the discussions on Kyoto.
There were calls that it was not necessary to prescribe regulations for combustion plants because this was to be addressed by Mrs Myller' s very fine report on emission ceilings, and that there was therefore no need to interfere as a European authority until those emission ceilings were in place, for everything was to be regulated on that basis, every Member State adopting them as a binding measure. But things on that front too ultimately took a different turn.
If we were to meet the expectations of those in favour of liberalising the energy market, in other words, if we did not prescribe any regulations or if we agreed to exceptions in order to generate electricity using old, polluting power stations, we believe that the market mechanism would be disrupted, and those who neglect the environment would be rewarded with a head-start, because they would be able to charge lower energy prices with their old power stations.
Since the Council refused to accept Parliament' s amendments, we had to resort to conciliation, whereby the present report was combined with the report by Mrs Riitta Myller. I would like to thank her too. She proved to be an excellent partner in those negotiations.
In fact, during the trilogue with the Swedish Presidency and the Commission in May and June of this year, considerable progress was made straight away where the emission reduction of SO2, sulphur dioxide and a number of major technical topics were concerned. As for NOx and the nitrogen oxides, progress was only made with the greatest difficulty. At the trilogue, agreement was reached provisionally on the Commission' s obligation to extend monitoring - for which we have Mr Hans Blokland to thank - to include emissions of heavy metals.
In addition, the Council met Parliament half-way and deleted certain exceptions, especially for certain plants which are fired with solid fuels and native brown coal. Unfortunately, during the first meeting, we failed to reach genuine agreement on what strikes me as the most important point, namely NOx.
After first reading, we made huge progress when the Council agreed to allow old plants to be brought within the scope of the directive. That was important because those old plants are often least efficient in terms of energy, and also emit a disproportionate amount of greenhouse gases. By means of the compromise achieved by conciliation, the European Parliament managed to tighten the proposed limits for SO2 and NOx. The Council agreed, straight away in fact, to a considerable reduction in SO2, especially for the medium-size and large combustion plants, for that is where it matters most.
With regard to NOx emissions, we as Parliament upheld the reduction of NOx limits for large combustion plants between 650 mg per cubic metre and 200 mg for those plants which run on solid fuels. These limits, however, only apply from 2016 to new and existing plants. That is, in fact, too late. As I stated earlier, a number of Member States introduced these standards some three years ago. We did not object to this for it marked a huge step forward, also in view of the fact that this is an important condition which we will soon be able to apply to the candidate countries.
Furthermore, we managed to reduce the exception which the Council wanted for peak-load power stations, with the result that the polluting emission can be curtailed in this respect too.
All in all, I am therefore of the opinion that conciliation produced a satisfactory agreement and that we went much further than we deemed possible at second reading. I thank the Swedish Presidency. I thank all my fellow MEPs, especially Mrs Myller. I thank the Commission for its constructive support. I would therefore recommend, also on behalf of the delegation, that this proposal be adopted.
Mr President, Commissioner, Parliament' s objective with respect to this directive was to achieve the strictest possible ceilings for air emissions responsible for acidification. Acidification, ground-level ozone, and soil eutrophication are interconnected problems caused by emissions of sulphur dioxide, nitrogen oxide, volatile organic compounds and ammonia. It seems only reasonable to examine these problems together, as in that way we could succeed in reducing emissions in the most cost-effective way.
On this basis, the Commission in its proposal had calculated for each Member State the ceilings they should achieve by the year 2010. In both the fifth environmental action programme and its acidification strategy, the Community - the European Union - laid down its objective to guarantee that people would be protected from all known air pollutants. The Commission stated in its proposal that at this stage it was unable to set 'final targets' for critical loads and levels: to achieve a final, long-term objective it was necessary to proceed via some interim target values, which the Commission set for 2001.
Except with regard to ammonia, Parliament approved the Commission' s targets in its second reading, with the addition of a long-term objective. In Parliament' s view, the interim target values should be achieved by 2010, and the final objective, whereby people would be protected throughout the EU from all known atmospheric pollutants, should be achieved by 2020. By the time it had reached the conciliation stage all positions were clear, and the Council clearly gave us to understand that it was unable to alter the figures, which it had approved within the framework of a common position. Neither was it prepared to approve the long-term objective on the grounds that the demand that critical levels and loads should not be exceeded in any area was not, in the opinion of the Council and the Commission too, technically feasible. The Council' s common position on emission ceilings was a long way from the Commission' s figures relatively speaking, but, nevertheless, better than the 'Gothenburg' values that most of the Member States had sworn by.
Approval of the Council' s common position would have meant that we would have been raising our hands in favour of improving air quality and protecting the health of our citizens. At the conciliation stage, after some considerable amount of arm wrestling, with the Commission busy producing compromises, the main principles of the directive were pulled in the direction of Parliament' s views. During conciliation the Commission' s and Parliament' s stricter emission limits were approved as indicative values and the Council' s common position was recognised as binding on Member States. Indicativeness means the Commission is obliged to reappraise the directive in its reports for 2004 and 2008, taking account of future scientific and technological developments and hence the possibility of achieving stricter emission limits. With these investigations it must also be considered to what extent the long-term objectives can be achieved by 2020. The result of conciliation was thus to give the Commission the tools to make the directive' s target levels stricter and require it to study reductions in emissions in the long-term also, the aim being that critical levels and loads are not exceeded and that people really are protected effectively from all atmospheric pollutants. It was quite an achievement to have this long-term objective included in an Article of the directive, but it was perhaps the most important accomplishment during conciliation. The emission sources causing acidification that are the hardest to deal with are emissions from aircraft and ships. We have made progress in this area too, and the Commission is being asked to propose measures to deal with this problem.
I would also like to thank Ria Oomen-Ruijten for her excellent show of co-operation during conciliation. It was really most significant that the directive on large combustion plants was dealt with so successfully, as it will be a key instrument in helping to carry through this directive on emissions ceilings. I also want to thank the President of Parliament' s delegation, the Members, the representatives of the Commission and Sweden, as the country holding the presidency at the time, for their excellent show of co-operation.
Mr President, I would like to congratulate both the Parliament's rapporteurs on the hard work that they put in. They produced a result which they can be proud of. It was produced after an immense amount of work very late at night. However, speaking as a British Member of the European Parliament there were enormous difficulties about these directives, particularly the Large Combustion Plants Directive. I want to focus on the point that we laboured under the enormous difficulty that neither the Commission nor the Council really came clean about the impact of what they were proposing. Nor did they give us an accurate assessment or help us assess the impact of what the European Parliament was proposing.
Mr Bowe and I, as British Members of the European Parliament, were faced with lobbies from Britain basically saying that if we adopted the Parliament's amendments, the British coal mines which are still in production would all have to close down. We were therefore faced with the possibility of voting for amendments and voting for reports from our own committee which would have had a very serious economic impact in our own Member State.
When we went to the Council of Ministers meeting, we found that there were other Member States with exactly the same problems, Finland, for example, where the ministers and governments of those countries had never really contacted their Members of the European Parliament to explain the difficulties they thought they were going to have. We also had the extraordinary situation, when we got to the codecision meeting, where four civil servants delivered speeches that really should have been made by ministers.
The point I want to make is this. We need two things: we need much greater honesty from Member States and the Commission about the actual impact in the Member States of what is being proposed and what is being discussed. There should at least be some advice on that. Secondly, when we go to the codecision meetings we must stop having meetings between fifteen MEPs, one minister, and fourteen civil servants. That is ridiculous. Many of the points made to us on the reports by Mrs Oomen-Ruijten and Mrs Myller should have been made by ministers. It is ministers we want to meet when we go to the codecision meetings.
Mr President, I will just simply say first as a British Member, that I would endorse what Mrs Jackson said.
Only the people in this room really know just how much work both the rapporteurs did to reach this final position and to get these two reports as proposals to this Parliament for a final vote. We are your peers and we know how much hard work you did and we congratulate you both on that work. It has been a very long time and this is one of the most difficult reports I have seen in twelve years in Parliament.
Finally though, despite all the difficulties and even the final conciliation, we have a workable and practical proposal. It is not going to be easy. It is going, in fact, to be extremely hard with regard to some of the requirements, but it strikes a satisfactory balance between the protection of the environment on the one hand and society's need for a reliable and secure source of power at an affordable price, which is something we cannot ignore.
Changes are going to have to take place to meet the requirements of this proposal. The power industry will undoubtedly be required to replace some old plant, hopefully by some more modern sources of power generation. There is going to be a substantial reduction in sulphur dioxide and nitrogen oxide emissions which are the main causes of acid rain and ground-level ozone with a consequent improvement in the environmental conditions for human health. One possible side effect may be that as the general efficiency of power plant operation improves, we will see an overall reduction in carbon dioxide in comparison to the energy generated. That would be a helpful and useful side effect of this legislation.
It will not be easy to put all these measures into place. There is a long time scale. That is acceptable and understandable in these circumstances, so on behalf of the Socialist Group, I welcome these proposals and we will give them our support in the vote tomorrow.
Mr President, I would like to welcome both the directives and congratulate both rapporteurs as other Members have done. I have particularly followed the debate on the limitation of emissions of large combustion plants. These plants are one of the biggest emitters of air pollutants in Europe after transport emissions and therefore it is very important we have stringent legislation to control this. The inclusion of existing plants is a major improvement on former legislation. It means there will be a level playing field for all plants including the worst polluters and some plants in the applicant countries, which can generate electricity more cheaply because they have fewer controls and do not have to meet the same standards.
Again, as other Members have said, we can reassure people that because of the various derogations and allowances for lower standards, which were built into the final compromise text, current power stations such as Aberthaw in my own constituency are under no threat. Aberthaw coal-fired power station has been the subject of considerable press and media attention due to perceived threats to its viability and its profitability from this directive. In fact the opposite is true. The directive will actually protect jobs in the Welsh coal and generating industries in the longer term.
This has been a very important debate, because it has shown that there is not a straight choice between cleaner air standards and employment, as some would have us believe. Work to combat pollution can go hand-in-hand with protecting jobs and sustaining communities.
My group also supports the compromise which tightens the limit values for sulphur dioxide and nitrogen oxide and introduces generally stronger standards. The group also supports the results of the conciliation on Mrs Myller's report on the National Emission Ceilings Directive and we will be voting in favour of that too.
Mr President, I will confine myself to air pollution caused by large combustion plants. I am still of the opinion that the outcome of conciliation has been overtaken by the current technical potential to reduce polluting emissions. Bizarre exemption provisions were left in the directive, as well as the permission for large old combustion plants to pollute for 2 000 hours per year, and the exceptions for Spain, Crete and Rhodes.
Existing plants will continue to pollute the air enormously by emitting sulphur dioxide and nitrogen oxides. Particularly with regard to nitrogen oxides, the outcome of the conciliation is saddening, since at the moment, the standards in the United States already far outstrip those which will not come into force for a number of years in the European Union.
Moreover, we already notice that much biomass is being used as a supplement in coal-fired power plants. For these, far less stringent emission standards apply compared to waste incineration plants. I should have known that as a result of the liberalisation of the energy market, equal environmental conditions would be used to prevent distortion of competition.
In conclusion, the reason why I shall be voting in favour of this directive is not that it will effectively fight air pollution, but because, compared to the previous directive, this new directive is the lesser of two evils.
Mr President, my colleague, Ria Oomen-Ruijten, deserves praise for her work as rapporteur at all three stages of the reading of the directive on large combustion plants. We have before us now a revised directive that can be expected to have an important impact on reducing emissions from large combustion plants, at the same time, however, taking account of the practical realities of life. I am grateful for having been involved in tabling the amendments of compromise and that first the rapporteur and then Parliament adopted them. These amendments are still visible in this directive even after conciliation and, among other things, make possible combined heat and power production, which is essential from the point of view of sustainable development. At first there was a danger that the directive would have made CHP unprofitable. That would clearly have meant a step backwards.
Mrs Oomen-Ruijten' s report, like that of my colleague Mrs Myller, are examples of how the codecision procedure can also achieve a successful end result when the subject-matter is very difficult and demanding. These two directives are obviously in this category.
National limits for emissions and emissions from large energy plants are matters in which Member States have traditionally looked after their own interests and tried to prevent the setting of targets that could jeopardise the competitiveness of Member States themselves or that of the EU as a whole. The Commission had to take this into account when drafting its proposal. Parliament too, for all its idealism, had to take account of political realities. In spite of this, the result can be considered to be an ambitious one. It will be important right away as far as air quality in Europe is concerned. In addition, it indicates something important for the future: the EU is ready to work to achieve the objectives of the Kyoto Protocol within the framework of practical policy as well.
We still expect the Commission to make several important proposals this autumn to combat climatic change. The two reports now to be decided on promise good results. The EU institutions are capable of producing a balanced result, from which we can expect challenging results. In the face of the facts of climatic change anything less is out of the question.
Mr President, Commissioner, ladies and gentlemen, I would also like to express my sincere thanks to the two rapporteurs for their tenacity and commitment. I have no doubt that these were essential qualities during the negotiations with the Council, especially in the discussions about large combustion plants. This House was determined to ensure that old plants were included in this directive as well, and finally achieved this goal. This is a key area in which we have been successful.
However, we have not been entirely successful. We have had to accept a great many derogations, extensions and lower limit values, not because no other option was technically feasible - for otherwise we would frequently have been accused of trying to achieve the impossible. In this instance, it is quite obvious that upgrading existing plants to meet the standards in modern installations presents no problems from a technical point of view. Indeed, in many sectors, this is already a reality. No, the resistance focussed solely on microeconomic factors relating to specific large combustion plants. This is a short-sighted view. We must think macroeconomically and take account of the public health costs of pollution and harmful emissions. In this respect, I simply cannot understand the Council's negotiating position on this issue. However, as the directive now includes old plants, I shall vote for the compromise as well.
Mr President, neither the time nor the mood feels right for starting any sort of squabble - either with the Committee Chairman or with other British Members of this Parliament - on who has most to lose from acidification or measures against acidification.
Instead, I will try to be rather more positive and thank the British Members for managing to get through this directive and for ensuring that tomorrow we shall be able to make a decision. To put it rather dramatically, this decision means that my region can come back to life and that forestry, the fishing industry and biodiversity will be given a chance to repair the damage which has occurred over decades and perhaps even a whole century.
This is an excellent example of the benefit of practical and solid European cooperation. Through this kind of cooperation, we can achieve a change in my region which we should not have been able to bring about ourselves, that is, a halt to acidification. Even if we cannot eradicate acidification completely, we can halt it and try to repair some of the damage which it has caused.
I look forward to the review which is to be carried out, as I know that such measures are insufficient. Acidification will continue, despite the decision we shall make tomorrow. I wish to thank the Members and the Commission for the work we have carried out together.
Mr President, honourable Members, I am very pleased that these two important additions to Community legislation on air pollution are reaching the stage of final adoption. I join with you in congratulating and thanking both rapporteurs, Mrs Oomen-Ruijten and Mrs Myller, for their efforts, but I would also like to thank the President of Parliament's delegation, Mr Friedrich, for his role in bringing these negotiations to a successful conclusion - unfortunately he cannot be here this evening - and Mr Provan for stepping in at the last moment in what proved to be one of the finest evenings of the summer.
The proposals on national emission ceilings (NECs) and large combustion plants (LCPs) represent a major advance in Community legislation on air pollution. As you know, the NEC proposal would help to establish an ongoing programme for tackling transboundary air pollution by requiring Members States to limit the emissions which cause most damage, not only to themselves but, as Mrs Hulthén said, to their neighbours.
The first stage sets legally binding emissions ceilings which Member States will have to meet by 2010. It provides for a series of periodic reviews - in 2004, 2008 and 2012 - in order to reduce emissions ceilings more in the future: this review system has been strengthened a great deal in response to Parliament's concerns. The first reviews will try to make up the shortfall by 2010 taking into account total emissions for the Community as a whole as set out in the Commission original proposal. All reviews will look at how we can achieve our long-term goals of staying below critical environmental levels after 2010. The year 2020 will then be taken as a benchmark. In subsequent reviews, the Commission will report, in particular, on progress towards attaining our long-term goals and, with these aims in mind, will consider what further measures are necessary to achieve these goals, as the rapporteur has said, "preferably by 2020".
At the same time, with the large combustion plant proposal, new and tougher emissions standards will apply in the power generation sector, in particular for older power plants which are a major cause of acidification and ozone pollution. The Commission's analysis of the common position on large combustion plants shows that both sulphur dioxide and nitrogen oxide emissions from this sector will fall substantially as a result of this legislation.
The compromise on the LCP proposal will provide medium-term flexibility to take account of differing circumstances in the Member States as well as substantial environmental benefits in the long term in an enlarged Community.
Parliament has achieved a great deal in this debate and should be very proud of its contribution. The Commission is pleased with the outcome. By approving this legislation, the Commission will be under an obligation to return in 2004 to review both directives and present its proposals for further progress. We have already explained how we intend to prepare for this first review in the communication on clean air for Europe which we presented in May 2001, and work is already under way on this.
In conclusion, I invite Parliament to adopt the outcome of conciliation and to join us in moving forward. I look forward to Parliament's support for CAFE.
The joint debate is closed.
The vote will be taken tomorrow at 11.00 a.m.
(The sitting was closed at 11.30 p.m.)